Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 1 of 104




            COMPOSITE
                  EXHIBIT
                    "A"
                                                        OII 05/15/2020 Page 2 of 104
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket                             III II II IID II III II ID III II I II
                                                                                                   *20000095456*

 CEIILU FIN    F       IF
 JIJ\f\f       \IRON1S
                   ERIDA




                                                                     CASE #:         20-7512 CA-01
CAFE LA TROVA LLC
                                                                     COURT:          CIRCUIT COURT
                                                                     COUNTY:         MIAMI-DADE
PLAINTIFF(S)                                                         DFS-SOP #       20-000095456

VS

ASPEN SPECIALTY INSURANCE COMPANY

DEFENDANT(S)
                                                     /
SUMMONS, COMPLAINT




                                  NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Monday,
April 13, 2020 and a copy was forwarded by ELECTRONIC DELIVERY on Wednesday, April 15, 2020
to the designated agent for the named entity as shown below.


              ASPEN SPECIALTY INSURANCE COMPANY
              LYNETTE COLEMAN
              1201 HAYS STREET
              TALLAHASSEE, FL 32301




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                        Jimmy Patronis
                                                                        Chief Financial Officer



LAUREN KAIN WHALEY
ATTORNEY
SOLOWSKY & ALLEN P.L.
201 S. BISCAYNE BLVD.
SUITE 915                                                                                                 0KG

MIAMI, FL 33131

                                        Office of the General Counsel Service of Process Section
                                                                    -



                            200 East Gaines Street P.O. Box 6200- Tallahassee, FL 32314-6200 (850)413-4200
                                                 -                                            -
          FilingCase 1:20-cv-22055-CMA
                 # 105790935             Document
                              E-Filed 04/02/2020  1-2 Entered
                                                 02:14:12 PM on FLSD Docket 05/15/2020 Page 3 of 104
            IiIN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
            F IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
            DIVISION                                                                                                          CASE NUMBER
                                                           SUMMONS 20 DAY CORPORATE SERVICE
            IJ CIVIL    n OTHER                                    (a) GENERAL FORMS                                          20 7512 CA 01
            U DISTRICTS
            PLAINTIFF(S)                                          VS. DEFENDANT(S)                                                SERVICE

            CAFÉ LA TROVA LLC, a Florida limited                          ASPEN SPECIALTY INSURANCE
            liability company,                                            COMPANY, a North Dakota
                                                                          corporation

            THE STATE OF FLORIDA:

            To Each Sheriff of the State:

            YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on
            defendant(s): ASPEN SPECIALTY INSURANCE COMPANY
                                                                                                                                                   C)
      40    C/o      Florida Chief Financial Officer as PA                                                                                         b
                                                                                                                                                   C)
      cs    200 Fast Gaines Street
                                                                                                                                                   z
      CL     Tallahassee, FL 32399-4201

      'o
       Each defendant is required to serve written defense to the complaint or petition on
z
wo
  c to Plaintiffs Attorney: MASON A. PERTNOY, ESQ.


      awhose address is: Solowsky & Alien, P.L.
            201 S. Biscayne Boulevard, Citigroup Center               -   Snite 915
LU
co          Miami, Florida 33131            Telephone: (305) 371-2223
CD
      ,     within 20 days "Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies,
      Co
      .     or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
            When suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days." after service of this summons
     ' on that defendant, exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before
I— 0 aW
        service on Plaintiffs attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for
Cl)         the relief demanded in the complaint or petition.
  Wo
                                                                                                                                   DATE
LU LL
             HARVEYRUVIN
                                                                              22429                                                   4/13/2020
      Q     CLERK of COURTS                                                                                            -'


                                                                  DEPUTY CLERK

                                 AMERICANS WITH DISABILITIES ACT OF 1990
                                                   ADA NOTICE
            "If you are a person with a disability who needs any accommodation in order to
            participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
            assistance. Please contact the Eleventh judicial Circuit Court's ADA Coordinator, Lawson
            E. Thomas Courthouse Center, 175 NW 1st Ave., Suite 2702, Miami, FL 33128, Telephone
            (305) 349-7175; TDD (305) 349-7174, Fax (305) 349-7355 at least 7 days before your
            scheduled court appearance, or immediately upon receiving this notification if the time
            before the scheduled appearance is less than 7 days; if you are hearing or voice impaired,
            call 711."
           CLK/CT.   314 Rev. 02/16                                                                      Clerks web address: www.miami-dadeclerk.com
FilingCase 1:20-cv-22055-CMA
       # 105697153             Document
                    E-Filed 03/31/2020  1-2 Entered
                                       05:13:06 PM on FLSD Docket 05/15/2020 Page 4 of 104



                                                                      IN THE CIRCUIT COURT OF THE
                                                                      ELEVENTH JUDICIAL CIRCUIT IN AND
                                                                      FOR MIAMI-DADE COUNTY, FLORIDA

                                                                       CIRCUIT CIVIL DIVISION
                                                                       CASE NO.:
         CAFÉ LA TROVA LLC, a Florida limited
         liability company,

                         Plaintiff,

         V.


         ASPEN SPECIALTY INSURANCE
         COMPANY, a North Dakota corporation,

                         Defendant.
                                                                  /

                                                           COMPLAINT

               Plaintiff, CAFÉ LA TROVA LLC, a Florida limited liability company ("Plaintiff' and

        "Café La Trova"), sues Defendant, ASPEN SPECIALTY INSURANCE COMPANY, a North

        Dakota corporation ("Defendant"), for declaratory relief and alleges as follows:

                                      PARTIES, JURISDICTION, AND VENUE

               1.       Plaintiff, CAFÉ LA TROVA LLC, is a Florida limited liability company with its

        principal place of business in Miami-Dade County, Florida.

               2.       Plaintiff owns, operates, manages, and/or controls the restaurant, Café La Trova,

        located at 971 SW 8th Street, Miami, FL 33130.

               3.       Defendant, ASPEN SPECIALTY INSURANCE COMPANY, is a North Dakota

        corporation with its principal place of business in Rocky Hill, Connecticut. Defendant is

        authorized to do business and is doing business in Miami-Dade County, Florida. Defendant is

        transacting the business of insurance in the State of Florida and the basis of this suit arises out of

        such conduct.



                                                      SoLowsKY & ALLEN, P.L.
                     201 S. BISCAYNE BOULEVARD, CITIGROUIP CENTER - SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 5 of 104



          4.        This Court has jurisdiction over this action for declaratory relief pursuant to

   Chapter 86, Florida Statutes.

          5.       In this case, Plaintiff is seeking a declaration finding that, inter al/a, the subject

   insurance policy provides insurance coverage for Plaintiff relating to loss due to recent events

   including but not limited to, the Coronavirus (COVID-19), and/or government closures.

          6.       Pursuant to section 48.193, Florida Statutes, the Court has personal jurisdiction

   over Defendant because it is a non-resident entity that personally or through an agent contracted

   to insure a person, property, or risk located within the State of Florida at the time of contracting,

   and Defendant thereby submitted to the jurisdiction of the courts of the State of Florida for any

   cause of action arising from such contracting to insure.

          7.       Venue is proper in this Court because the restaurant business and property at issue

   are located within the venue of this Court in Miami-Dade County, Florida, Plaintiff entered into

   the subject insurance policy in Miami-Dade County, Florida, the subject insurance policy provides

   insurance to Plaintiff and its property located in Miami-Dade County, Florida, and pursuant to the

   policy, the insured premise is located in Miami-Dade County, Florida.

                                                                FACTS

          8.       Defendant issued a Commercial Property Insurance Policy, bearing policy number

   Aspen Specialty Insurance Company Insurance Policy No. AXXXXXXXX, with effective dates of

   January 10, 2020 through January 10, 2021 (the "Policy"). A true and correct copy of the Policy

   is attached hereto as Exhibit "A."

          9.       Café La Trova restaurant is located at 971 SW 8th Street, Miami, FL 33130 (the

   "Property"), which address is listed as an insured premise under the Policy.

          10.      Café La Trova is a world-renowned restaurant and bar.



                                                              -2-
                                                 SoLowsKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUIP CENTER - SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 6 of 104



          11.      The chef of Café La Trova is Michelle Bernstein, a James Beard Award Winning

   Chef The restaurant serves a contemporary take on Cuban-styled dishes which are specially

   created and prepared by Michelle Bernstein.

          12.      World-famous bartender Julio Cabrera is the bartender at Café La Trova. Julio

   Cabrera and his team of Cantineros bring to life a retro Cuba atmosphere with their artisanal,

   handcrafted cocktails. Julio Cabrera is the face of the Cantinero movement in the United States,

   and he is one of the most influential bartenders in the world.

          13.      Café La Trova is open all three hundred and sixty-five days of the year. Café La

   Trova is open for lunch between the hours of 12:00 p.m. to 3:00 p.m. on Tuesday through Saturday;

   Café La Trova is open for dinner between the hours of 6:00 p.m. to 10:00 p.m. on Sunday, Monday,

   and Tuesday, 6:00 p.m. to 11:00 p.m. on Wednesday and Thursday, and 6:00 p.m. to 12:00 a.m.

   on Friday and Saturday; and Café La Trova is open for brunch between the hours of 11:00 a.m. to

   3:00 p.m. on Sunday. The Café La Trova bar is additionally open to 12:00 a.m. on Sunday-

   Thursday, and to 2:00 a.m. on Friday-Saturday.

          14.      Café La Trova presents live music nightly, seven nights a week.

          15.      Plaintiff faithfully paid all Policy premiums to Defendant.

          16.      The Policy is currently in full effect, providing commercial property coverage,

   improvements and betterments coverage, building and personal property coverage, business

   income and extra expense coverage, and additional coverages.

          17.      The Policy provides for coverage for direct physical loss of or damage to covered

   property at the insured premise.

          18.      The Policy provides coverage for direct physical loss unless the loss is excluded or

   limited in the Policy.



                                                              -3-
                                                 SoLowsKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUIP CENTER - SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 7 of 104



          19.      The Policy does not provide any exclusion due to losses to business or property,

   caused by a virus or global pandemic.

          20.      The City of Miami issued an order mandating that all Dine-in Restaurants and Bars

   (which includes Café La Trova) be closed effective as of March 17, 2020 at 11:59 p.m. On or

   about March 19, 2019, Miami-Dade County issued a similar order. As a direct and proximate result

   of the foregoing, Café La Trova has lost use of the Property and will continue to do so for the

   foreseeable future.

          21.      Commencing on or about March 15, 2020, Café La Trova was subject to a business

   interruption, loss of service, and loss of use of the Property as a result of the Coronavirus (COVID-

   19), and/or government closures.

          22.      As a direct and proximate result of recent events including but not limited to, the

   Coronavirus (COVID-19), and/or government closures, Café La Trova lost use of the Property,

   the restaurant and bar business was interrupted, and business income was lost.

          23.      Café La Trova's loss of use of the Property, interruption of the restaurant and bar

   business, and loss of business income, is continuing and will continue for the foreseeable future.

          24.      At all material times, there is and has been direct physical loss of or damage to

   covered property at the insured premise caused by or resulting from any covered cause of loss.

          25.      The Coronavirus (COVID-19) is highly contagious and it lingers in the air and on

   surfaces, thus impacting the physical use of the insured premise and causing direct physical loss.

          26.      Café La Trova timely provided to Defendant notice of claim under all applicable

   provisions of the Policy. Specifically, on or about March 23, 2020, Café La Trova provided notice

   of claim to Defendant, as set forth in the letter attached hereto as Exhibit "B" (the "Claim")

          27.      Defendant received the Claim submitted by Plaintiff on March 23, 2020.



                                                              -4-
                                                 SoLowsKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUIP CENTER - SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 8 of 104



           28.      On March 24, 2020, Defendant's agent, Associated Claims Management, Inc.,

   acknowledged receipt of the Claim and assigned "Aspen Claim No. AB1970088601" to the Claim.

           29.      To date, Defendant has not paid the Claim submitted by Café La Trova.

           30.      Due to the nature of Plaintiff's Claim submitted to Defendant, time is of the

   essence. Under the current circumstances, the prompt, orderly, and efficient payment of Plaintiff's

   Claim under the Policy is required.

           31.      As a direct and proximate result of recent events including but not limited to, the

   Coronavirus (COVID-19), and/or government closures, Plaintiff has incurred, and continues to

   incur, a substantial loss of business income, additional expenses, loss of use of the Property,

   business interruption, property damage, perishable goods, and service interruption, covered under

   the Policy.

           32.      Plaintiff seeks a declaratory judgment that the recent events including but not

   limited to, the Coronavirus (COVID-19), and/or government closures, have triggered coverage

   under the Policy because, inter al/a, the Policy does not have an exclusion for a viral pandemic.

           33.      Plaintiff has engaged the undersigned counsel to represent it in this action and has

   agreed to pay a reasonable fee for the services rendered. Plaintiff seeks its attorneys' fees and

   costs pursuant to Fla. Stat. § 627.428.

           34.      All conditions precedent to bringing this action have been performed, waived,

   satisfied, or have otherwise occurred.

                                       COUNT I DECLARATORY RELIEF
                                                      -




           35.      Plaintiff realleges and reasserts the allegations contained in Paragraphs 1 through

   34 as if fully set forth herein.

           36.      Plaintiff seeks declaratory relief under Chapter 86, Florida Statutes.



                                                               -5-
                                                  SoLowsKY & ALLEN, P.L.
                 201 S. BISCAYNE BOULEVARD, CITIGROUIP CENTER - SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 9 of 104



           37.      A current dispute exists between Plaintiff and Defendant as to whether the Policy

   provides coverage for Plaintiff due to recent events including but not limited to, the Coronavirus

   (COVID- 19), and/or government closures.

           38.      The Policy fully and completely provides coverage for Plaintiff's Claim.

           39.      Plaintiff is interested and/or in doubt about its rights under the Policy, therefore,

   Plaintiff seeks to obtain a declaration of its rights under the Policy.

           40.      Plaintiff is interested and/or in doubt about its rights under the Policy, and seeks

   determination by the Court of a question of construction arising under the Policy and to obtain a

   declaration of Plaintiff's rights, status, or other equitable or legal relations under the Policy.

           41.      There is a bona fide dispute between the parties and an actual, present and practical

   need for a declaration as to whether the Policy provides coverage for Plaintiff's Claim.

          WHEREFORE, Plaintiff CAFÉ LA TROVA LLC respectfully requests that this Court:

   enter a declaration finding that the Policy fully provides coverage for Plaintiff's Claim; award

   attorneys' fees and costs pursuant to Fla. Stat. §627.428 and applicable law; award costs pursuant

   to Fla. Stat. §86.081 and applicable law; and award any additional and further relief as the Court

   deems just, equitable, and proper.

                                                DEMAND FOR JURY TRIAL

                    Plaintiff demands trial by jury for all issues so triable by right.

                                                                      Respectfully submitted,

                                                                      SoLowsKY & ALLEN, P.L.
                                                                      Attorneys for Plaintiff,
                                                                      CAFE LA TROVALLC
                                                                      201 S. Biscayne Boulevard
                                                                      Citigroup Center Suite 915
                                                                                             -



                                                                      Miami, Florida 33131
                                                                      Telephone No. (305) 371-2223
                                                                      Facsimile No. (305) 373-2073


                                                               -6-
                                                  SoLowsKY & ALLEN, P.L.
                 201 S. BISCAYNE BOULEVARD, CITIGROUIP CENTER - SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 10 of 104



                                                                   Primary: mpertnoy@salawmiami. corn
                                                                   Email: mlopez(salawmiami corn          .



                                                                   Email: lgardnersalawmiami.com
                                                                   Email: pleadings(salawmiami.com

                                                                   sl Mason A. Pertnoy
                                                                   MASON A. PERTNOY
                                                                   Florida Bar No. 18334




                                                            -7-
                                               SoLowsKY & ALLEN, P.L.
              201 S. BISCAYNE BOULEVARD, CITIGROUIP CENTER - SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 11 of 104




                        EXHIBIT A
Case 1:20-cv-22055-CMA Document 1-2 Entered
                             SCHEDULE    OFon FLSD Docket 05/15/2020 Page 12 of 104
                                            FORMS

 Named Insured:
                  Cafe La Trova LLC


 Policy Number: AB78 12920


 COMMON POLICY

 ASPPR011         07/07               Common Policy Declaration
 ASPPR035         02/05               General Pre-Existing Damage Exclusion
 ASPPR100         09/16               Policyholder's Guide to Reporting a Claim
 ASPC0002         07/15               General Service of Suit Notice
 ASPC098          02/13               ASIC Signature Letter
 IL0017           11/98               Common Policy Conditions
 IL0935           07/02               Exclusion of Certain Computer Related Losses
 IL0953           01/15               Exclusion of Certified Acts of Terrorism
 ASPPR174         04/18               Commercial Property Extension

 STATE

 CP0125           07/08               Florida Changes
 IL0255           03/16               Florida Changes-Cancellation and Nonrenewal

 COMMERCIAL PROPERTY

 ASPPR067         08/07               Commercial Property Part Declaration
 ASPPR068         08/07               Occurrence Limit of Liability
 ASPPREBDEC       00/00               Equipment Breakdown Declarations
 ASPPREB001       00/00               Equipment Breakdown Coverage Form
 ASPPRO03         02/04               Exclusion of War, Military Action and
                                      Terrorism
 ASPCO023         10/12               N/B/C/R Terrorism Exclusion
 ASPPR081         00/00               Seepage and Pollution Exclusion
 ASPPR082         10/14               Exterior Insulation and Finishing Systems
                                      Excl. Endt.
 ASPPR089         00/00               Exclusion and Limited Additional Coverage
                                      for Fungus
 CP0010           10/12               Building and Personal Property Coverage Form
 CP0030           10/12               Business Income and Extra Expense Coverage
                                      Form
 CP0090           07/88               Commercial Property Conditions
 CP1054           06/07               Windstorm or Hail Exclusion
 IH9910           12/05               Protective Safeguards
 AW               00/00               Alarm Warranty
 CP1030           10/12               Causes of Loss Special Form
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 13 of 104




                                                                               Common Policy Declarations
      Aspen Specialty Insurance Company                                                         ASPPRO1 1 07/07
                                                                                  Broker Name & Mailing Address:
                                                                                  Advanced E & S Group
      Insured Name & Mailing Address:                                             3250 North 29th Avenue
                                                                                  Hollywood, Florida 33020

       Cafe La Trova LLC

       971 SW 8th Street

      Miami, FL 33130

      Policy Number: AB78 12920                                   Effective Date: 01/10/2020              12:01AM
                                                                  Expiration Date: 01/10/2021             12:0 1AM
      Business Description: Restaurant Fine Dining
                                         -




      Premium and Fee Summary:
      In return for the payment of the premium indicated below, and subject to all the terms of this policy, we
      agree to provide the insurance as stated in this policy.
                        Coverage                                            Premium                              Fees
                        Commercial Property Coverage                        $2,775.00
                        Inspection Fee                                                                          $250.00
                        Policy Fee                                                                               $75.00
                        Surplus Lines Tax                                                                       $155.00
                        Stamping Office Fee                                                                       $3.10
                        EMPA                                                                                      $4.00


                 Minimum Retained Premium                                      25%
                 Total Premium Due                                          $3,262.10

        Coverage Forms Applicable:                     Coverage form schedule as more specifically outlined in Aspen
                                                       Form ASPPR006, Schedule of Applicable Forms

     FLORIDA: This insurance issued pursuant to the Florida Surplus Lines Law. Persons insured by surplus lines
     carriers do not have the protection of the Florida Insurance Guaranty Act to the extent of any right of recovery
     for the obligation of an insolvent unlicensed insurer.

         Surplus Lines Broker Name: Harvey A. Sheldon
         Surplus Lines Broker Address: 3250 North 29th Avenue Hollywood, Florida 33020
         Surplus Lines Broker License No.: A240451

    Producing Agent: Brian Traino
    Address:         3250 N 29th Avenue
                     Hollywood, FL 33020

    File# AB78 12920                    Quarter: 1st


    Dated: 01/16/2020                   Approval# A43840508439                              (Authorized Representative)

       "Surplus Lines Insurer's Policy Rates and Forms are not Approved by any
                            Florida Regulatory Agency."

                   600 Atlantic Avenue 21st Fl Boston Massachusetts 02210 Phone 617-532-7300 Fax 617-532-7314
  Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 14 of 104


Aspen Specialty Insurance Company


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              GENERAL PRE-EXISTING DAMAGE EXCLUSION
                          ENDORSEMENT

In consideration of the premium charged, it is agreed that:

This policy does not cover any loss or damage directly or indirectly caused by, resulting from, or contributed by, in whole
or in part, any pre-existing damage to the insured premise(s) existing at the time of the loss, including, but not limited to,
any loss or damage caused by:

    1. Rain, wind, flood, hurricane or other weather-related incident;

    2. Excessive sun, heat or moisture damage, due to internal building temperature, improper ventilation, or other
       structural, internal, or external conditions;

    3. Insects, bugs, vermin or other animal pests, including termites, ants, bees, wasps, beetles, moths, fleas, spiders,
       rodents (rats and mice); or

    4. Any earth movement such as an earthquake, landslide, sinkhole or other earth sinking, rising or shifting.

We will reduce any amount payable for loss under the policy if:

    1. The property was previously damaged prior to the effective date of this policy; or

    2. Payment was made for any previously damaged property that was not promptly repaired or replaced.

We will reduce the amount payable for loss to the damaged property by the amount of previous damage or the amount
paid for the previous damage. We will further reduce the amount payable for loss to other property by the amount of
damage which arises out of or as a direct result of the previously damaged property.


                   ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




ASPPR035 0205                 2016 ©Aspen Insurance U.S. Services Inc. All rights reserved.                    Page 1 of 1
 Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 15 of 104


     POLICYHOLDER'S GUIDE TO REPORTING A PROPERTY
                        CLAIM
   A. At the time when you are aware of an event that will give rise to the need to report a claim on your own behalf
      (1st Party Property Claims), please be sure to quickly report the matter to both your agent/broker and Aspen
      Specialty Insurance Management Company. Be sure to include your policy number and the name of the insured
      as it is stated on the policy.

   B. New claims can be reported to Aspen Specialty Insurance Company as follows:

      1. By Mail:                  Aspen Specialty Insurance Company
                                   c/o Aspen Specialty Insurance Management Company
                                   Claims Department
                                   125 Summer Street
                                   Boston, MA 02110
                                   Main Telephone No: 617-532-7300

      2. By Fax:                   617-532-7342

       3. By E-mail:               property.claims©aspenspecialty.com

      4.   Toll Free for
           policyholders to
           use in the event
           of a disaster:          855-397-3295




ASPPR100 0916              2016 © Aspen Insurance U.S. Services Inc. All rights reserved.            Page 1 of 1
  Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 16 of 104
ASPEN SPECIALTY INSURANCE COMPANY




                                GENERAL SERVICE OF SUIT NOTICE


In the event of failure of the Company to pay any amount claimed to be due under the terms of this policy, the
Company, at the request of the Insured, will submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this condition constitutes or should be understood to constitute a waiver of the Company's
rights to commence an action in any court of competent jurisdiction in the United States to remove an action to a
United States District Court or to seek a transfer of a case to another court as permitted by the laws of the United
States or of any state in the United States. In any suit instituted against the Company upon this policy, the Company
will abide by the final decision of such court or of any appellate court in the event of appeal.


It is further agreed that service of process in such suit may be made upon: Aspen Specialty Insurance Management,
Inc., do General Counsel, 175 Capital Blvd., Rocky Hill, CT 06067; (877) 245-3510; Questions can be directed to:
Compliance.us©aspenspecialty.com


Further, pursuant to any statute of any state, territory, or district of the United States which makes provision therefore,
the Company hereby designates the Superintendent, Commissioner or Director of Insurance, Secretary of State, or
other officer specified for that purpose in the statute, as its true and lawful attorney upon whom service may be made
of any lawful process in any action, suit, or proceeding instituted by or on behalf of the Insured or any beneficiary
hereunder arising out of this policy of insurance and hereby designates the above named General Counsel as the
person to whom the said officer is authorized to mail such process or a true copy thereof.



This notice does not change any other provision of the policy.




ASPC0002 0715                    2015 © Aspen Insurance U.S. Services Inc. All rights reserved.              Page 1 of 1
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 17 of 104



                               Aspen Specialty Insurance Company                   ASPEN




    IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President and
    Secretary and countersigned where required by law on the Declarations page by its duly
    Authorized Representative.




                   Secretary                                        President




    ASPC098 0213               ©Aspen Specialty Insurance Company, 2019         Page 1 of 1
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 18 of 104
                                                                                                 IL 00 17 11 98




                           COMMON POUCY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                   b. Give you reports on the conditions we
                                                                     find; and
    1. The first Named Insured shown in the Dec-
       larations may cancel this policy by mailing or             c. Recommend changes.
       delivering to us advance written notice of
                                                               2. We are not obligated to make any inspections,
       cancellation.
                                                                   surveys, reports or recommendations and any
    2. We may cancel this policy by mailing or de-                 such actions we do undertake relate only to
       livering to the first Named Insured written                 insurability and the premiums to be charged.
       notice of cancellation at least:                            We do not make safety inspections. We do
                                                                   not undertake to perform the duty of any
        a. 10 days before the effective date of can-
                                                                   person or organization to provide for the
           cellation if we cancel for nonpayment of                health or safety of workers or the public. And
           premium; or
                                                                   we do not warrant that conditions:
        b. 30 days before the effective date of can-
                                                                  a. Are safe or healthful; or
           cellation if we cancel for any other
           reason.                                                b. Comply with laws, regulations, codes or
                                                                     standards.
    3. We will mail or deliver our notice to the first
       Named Insured's last mailing address known              3. Paragraphs 1. and 2. of this condition apply
       to us.                                                      not only to us, but also to any rating, ad-
                                                                   visory, rate service or similar organization
    4. Notice of cancellation will state the effective             which makes insurance inspections, surveys,
        date of cancellation. The policy period will
                                                                   reports or recommendations.
        end on that date.
                                                               4. Paragraph 2. of this condition does not apply
    5. If this policy is cancelled, we will send the
                                                                   to any inspections, surveys, reports or recom-
        first Named Insured any premium refund due.                mendations we may make relative to certifi-
        If we cancel, the refund will be pro rata. If the
                                                                   cation, under state or municipal statutes, or-
        first Named Insured cancels, the refund may
                                                                   dinances or regulations, of boilers, pressure
        be less than pro rata. The cancellation will be
                                                                   vessels or elevators.
        effective even if we have not made or offered
        a refund.                                           E Premiums
    6. If notice is mailed, proof of mailing will be           The first Named Insured shown in the Dec-
        sufficient proof of notice.                            larations:
B Changes                                                      1. Is responsible for the payment of all
                                                                  premiums; and
   This policy contains all the agreements between
   you and us concerning the insurance afforded.               2. Will be the payee for any return premiums we
   The first Named Insured shown in the Declara-                  pay.
   tions is authorized to make changes in the terms
   of this policy with our consent. This policy's           F. Transfer Of Your Rights And Duties Under This
                                                                Policy
   terms can be amended or waived only by
   endorsement issued by us and made a part of this            Your rights and duties under this policy may not
   policy.                                                     be transferred without our written consent except
C. Examination Of Your Books And Records                       in the case of death of an individual named
                                                               insured.
    We may examine and audit your books and
                                                               If you die, your rights and duties will be
    records as they relate to this policy at any time
                                                               transferred to your legal representative but only
    during the policy period and up to three years
    aft erw ard.                                               while acting within the scope of duties as your
                                                               legal representative. Until your legal represen-
D. Inspections And Surveys                                     tative is appointed, anyone having proper tem-
                                                               porary custody of your property will have your
    1. We have the right to:
                                                               rights and duties but only with respect to that
        a. Make inspections and surveys at any                 property.
           time;


 IL 00 17 11 98                 Copyright, Insurance Services Office, Inc., 1998                     Page 1 of 1
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 19 of 104


                                                                                           IL 09 35 07 02

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:
     COMMERCIAL INLAND MARINE COVERAGE PART
     COMMERCIAL PROPERTY COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
     STANDARD PROPERTY POLICY


 A. We will not pay for loss (loss) or damage caused        2. Any advice, consultation, design, evaluation,
    directly or indirectly by the following. Such loss         inspection, installation, maintenance, repair,
    (loss) or damage is excluded regardless of any             replacement or supervision provided or done by
    other cause or event that contributes concurrently         you or for you to determine, rectify or test for,
    or in any sequence to the loss (loss) or damage.           any potential or actual problems described in
    1. The Failure, malfunction or inadequacy of:              Paragraph A. 1. of this endorsement.
      a. Any of the following, whether belonging to       B. If an excluded Cause of Loss as described in
         any insured or to others:                           Paragraph A. of this endorsement results:

        (1) Computer hardware, including micro-              1. In a covered Cause of Loss under the Crime
            processor;                                       and Fidelity Coverage Part, the Commercial
        (2) Computer Application Software;                   Inland Marine Coverage Part of the Standard
        (3) Computer operating systems and related           Property Policy; or
            softw are;                                       2. Under the Commercial Property Coverage Part:
        (4) Computer networks;
        (5) Microprocessors (computer chips not part            a. In a "Specified Cause of Loss" or in eleva-
            of any computer system; or                              tor collision resulting from mechanical
        (6) Any other computerized or electronic                    breakdown, under the Causes of Loss-
                                                                    Special Form ; or
            equipment or components; or
                                                                b.In a covered Cause of Loss under the
   b. Any other products, and any services, data                    Causes Of Loss Basic Form or the
                                                                                   -

      or functions that directly or indirectly use or               Causes Of Loss Broad Form
                                                                                    -

      rely upon, in any manner, any of the items
      listed in Paragraph A.1.a. of this endorse-           we will pay only for the loss (loss) or damage
      ment;                                                 caused by such Specified Cause of Loss, eleva-
                                                                             "


                                                            tor collision, or Covered Cause of Loss.
   due to the inablility to correctly recongnize, proc-
   ess, distinguish, interpret or accept one or             C. We will not pay for repair, replacement or modifi-
   more dates or times. And example is the ianbility        cation of any items in Paragraphs A.1 .a. and
   of computer software to recognize the year               A.1 .b. of this endorsement to correct any deficien-
   2000.                                                    cies or change any features.




IL 0935 07 02                        Copyright ISO Properties, Inc., 2001                      Page 1 of 1
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 20 of 104

                                                                                                                        IL 09 53 (Ed. 01/15)
                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               EXCLUSION OF CERTIFIED ACTS OF TERRORISM


This endorsement modifies insurance provided under the following:

      BOILER AND MACHINERY COVERAGE PART
      COMMERCIAL INLAND MARINE COVERAGE PART
      COMMERCIAL PROPERTY COVERAGE PART
      CRIME AND FIDELITY COVERAGE PART
      EQUIPMENT BREAKDOWN COVERAGE PART
      FARM COVERAGE PART
      STANDARD PROPERTY POLICY




                                                             SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s), if
rimd iindp r thp indir.td              Errm              P;; rt rr PrIir.v

              States(s)                                            Coverage Form, Coverage Part Or Policy

            CA, ME, MO, OR, WI                COMMERCIAL INLAND MARINE, COMMERCIAL PROPERTY COVERAGE PART
                                                             and SELECT BUSINESS POLICY

             GA, HI, IA, IL, NC,                      COMMERCIAL PROPERTY COVERAGE PART and SELECT
            NJ, NY, RI, WA, WV                                                      BUSINESS POLICY


                Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following definition is added with respect to the                     2. The act is a violent act or an act that is dangerous to
   provisions o f this endorsement:                                              human life, property or infrastructure and is
                                                                                 committed by an individual or individuals, as part o f
                                                                                 an effort
                                                                                 to                coerce the civilian population o f the
    Certified act o f terrorism means an act that is certified
                                                                                 United States or to influence the policy or affect the
   by the Secretary o f the Treasury, in accordance with the
                                                                                 conduct o f the United States Government by
   provisions of the federal Terrorism Risk Insurance Act, to
                                                                                 coercion.
   be an act o f terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for a
                                                                        B. The following exclusion is added:
    certified act o f terrorism include the following:

                                                                             CERTIFIED ACT OF TERRORISM EXCLUSION

     1. The act resulted in insured losses in excess o f $5                  We will not pay for loss or damage caused directly or
        million in the aggregate, attributable to all types o f              indirectly by a certified act o f terrorism. Such loss or
        insurance subject to the Terrorism Risk Insurance                    damage is excluded regardless o f any other cause or
        Act; and                                                             event that contributes concurrently or in any sequence to
                                                                             the loss.




                                              (c)Insurance Services Office, Inc., 2015
IL 09 53 (Ed. 01/15)                                          (Page 1 of 2)
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 21 of 104


C. Exception Covering Certain Fire Losses                                year and we have met our insurer deductible under the
                                                                         Terrorism Risk Insurance Act, we shall not be liable for
   The following exception to the exclusion in Paragraph B.              the payment o f any portion o f the amount o f such
   applies only if indicated and as indicated in the Schedule            losses that exceeds $100 billion, and in such case
   o f this endorsement.                                                 insured losses up to that amount are subject to pro rata
                                                                         allocation in accordance with procedures established by
   If a certified act o f terrorism results in fire, we will pay         the Secretary o f the Treasury.
   for the loss or damage caused by that fire. Such
   coverage for fire applies only to direct loss or damage by
   fire to Covered Property. Therefore, for example, the             D. Application Of Other Exclusions
   coverage does not apply to insurance provided under
   Business Income and/or Extra Expense coverage forms
   or endorsements which apply to those forms, or to the                 The terms and limitations o f any terrorism exclusion, or
   Legal Liability Coverage Form or the Leasehold Interest               the inapplicability or omission o f a terrorism exclusion,
   Coverage Form.                                                        do not serve to create coverage for any loss which would
                                                                         otherwise be excluded under this Coverage Part or
   If aggregate insured losses attributable to terrorist acts            Policy, such as losses excluded by the Nuclear Hazard
   certified under the Terrorism Risk Insurance Act exceed               Exclusion or the War And Military Action Exclusion.
   $100 billion in a calendar




                                               (c)Insurance Services Office, Inc., 2015
IL 09 53 (Ed. 01/15)                                           (Page 2 of 2)
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 22 of 104
  POLICY NUMBER: AB7812920                                                               COMMERCIAL PROPERTY
                                                                                               CP 01 25 0708

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA CHANGES
  This endorsement modifies insurance provided under the following:

     COMMERCIAL PROPERTY COVERAGE PART

  A. When this endorsement is attached to the             number of days within which we must pay for
     Standard Property Policy CP 00 99 the term           covered or loss or damage is replaced by the
     Coverage Part in this endorsement is replaced        following:
                                                          Provided you have complied with all the terms of
     by the term Policy.                                  this Coverage Part, we will pay for covered loss or
  B The following provision applies when a                damage upon the earliest of the following:
     Coinsurance percentage is shown in the Declar-       (1) Within 20 days after we receive the sworn
     ations:                                              proof of loss and reach written agreement with
                                                          you;
     Florida law states as follows:
                                                          (2) Within 30 days after we receive the sworn
     Coinsurance contract: The rate charged in this       proof of loss and:
     policy is based upon the use of the coinsurance      (a) There is an entry of a final judg- ment; or
     clause attached to this policy, with the consent     (b) There is a filing of an appraisal award with
     of the Insured.                                      us;or
                                                          (3) Within 90 days of receiving notice of claim,
  C. The following is added:
                                                          unless we deny the claim during that time or
  If windstorm is a Covered Cause of Loss and loss        factors beyond our control reasonably prevent such
  or damage to Covered Property is caused by or           payment. If a portion of the claim is denied, then
  results from Windstorm, the following exclusion         the 90-day time period for payment of claim relates
  applies in:                                             to the portion of the claim that is not denied.
  1. Broward County;                                      Paragraph (3) applies only to the following:
  2. Dade County;                                         (a) A claim under a policy covering residential
                                                          property;
  3. Martin County;                                       (b) A claim for building or contents coverage if the
  4. Monroe County;                                       insured structure is 10,000 square feet or less and
  5. Palm Beach County; and                               the policy covers only locations in Florida; or
  6. All the areas east of the west bank of the           (c) A claim for content coverage under a tenants
  Intra-Coastal Waterway in the Counties of:              policy if the rented premises are 10,000 square feet
  a. Indian River; and                                    or less and the policy covers only locations in
  b. St. Lucie.                                           Florida.
  Windstorm Exterior Paint and Waterproofing              E Sinkhole Collapse Coverage Removed
                                                          Sinkhole Collapse coverage is removed as indicated
  Exclusion                                               in Paragraphs El through E4.; and coverage for
  We will not pay for loss or damage to:                  Catastrophic Ground Cover Collapse is added
  1. Paint; or                                            instead as set forth in Paragraph F.
  2. Waterproofing material;                              I. In the Causes of Loss Basic Form and in the
                                                                                         -


  applied to the exterior of Buildings unless the         Standard Property Policy, Sinkhole Collapse is
  Building to which such loss or damage occurs also       deleted from the Covered Causes of Loss and
  sustains other loss or damage by windstorm in the       sinkhole collapse is no longer an exception to the
  course of the same storm event. But such coverage       Earth Movement exclusion.
  applies only if windstorm is a Covered Cause of         2. In the Cause of Loss Broad Form, Sinkhole
                                                                                     -


  Loss.                                                   Collapse is deleted from the Covered Causes of
  When loss or damage to exterior paint or                Loss and from the Additional Coverage Collapse;
                                                                                                  -


  waterproofing material is excluded, we will not         and sinkhole collapse is no longer an exception to
  include the value of paint or waterproofing material    the Earth Movement exclusion.
  to determine:                                           3. In the Cause of Loss Special Form, sinkhole
                                                                                     -


  a. The amount of the Windstorm or Hail                  collapse is deleted from the "specified causes of
  Deductible; or                                          loss" and is no longer an exception to the Earth
  b. The value of Covered Property when applying          Movement exclusion.
                                                          4. In the Mortgageholders Errors and Omissions
  the Coinsurance Condition.                              Coverage Form, sinkhole collapse is deleted from
  D. The LOSS PAYMENT Condition dealing with the


  CP 01 25 07 08               Copyright, ISO Commercial Risk Services, Inc., 1994                 Page 1 of 2 LI
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 23 of 104
  the Covered Causes of Loss under Coverage B and          apply to such loss or damage.
  from the "specified causes of loss, and is no
  longer an exception to the Earth Movement                G. The following applies to the Additional Coverage
  exclusion.                                               - Civil Authority under the Business Income (And
  Further, this Coverage Part does not insure against      Extra Expense) Coverage Form, Business Income
  Sinkhole Loss as defined in Florida law unless and       (Without Extra Expense) Coverage Form and Extra
  endorsement for Sinkhole Loss is made part of this       Expense Coverage Form:
  policy. However, if Sinkhole Loss causes                 1. The Additional Coverage Civil Authority
                                                                                      -


  Catastrophic Ground Cover Collapse, coverage is          included a requirement that the described premises
  provided for the resulting Catastrophic Ground           are not more than one mile from the damaged
  Cover Collapse even if an endorsement for Sinkhole       property. With respect to described premises locate
  Loss is not made part of the policy.                     in Florida, such one -mile radius does not apply.
  F. The following is added to this Coverage Part as a     2. The Additional Coverage Civil Authority is
                                                                                      -


  Covered Cause of Loss. In the Cause Of Loss-             limited to a coverage period of up to four weeks.
  Special Form and Mortgageholders Errors And              With respect to described premises located in
  Omissions Coverage Form, the following is also           Florida, such four week period is replaced by a
  added as a "specified cause of loss. However, as         three-week period.
  "specified cause of loss, the following does not         3. Civil Authority coverage is subject to all other
  apply to the Additional Coverage- Collapse.              provisions of that Additional Coverage.
  CATASTROPHIC GROUND COVER COLLAPSE
  We will pay for direct physical loss or damage to
  Covered Property caused by or resulting from
  catastrophic ground cover collapse, meaning
  geological activity that results in all of the
  following:
  (a) The abrupt collapse of the ground cover;
  (b) A depression in the ground cover clearly visible
  to the naked eye;
  (C) Structural damage to the building, including the
  foundation; and
  (d) The insured structure being condemned and
  ordered to the vacated by the governmental agency
  authorized by law to issue such an order for that
  structure.
  However, structural damage consisting merely of
  the settling or cracking of a foundation, structure or
  building does not constitute loss or damage
  resulting from a catastrophic ground cover collapse.
  The Earth Movement exclusion and the Collapse
  exclusion do not apply to coverage for Catastrophic
  Ground Cover Collapse.
  Coverage for Catastrophic Ground Cover Collapse
  does not increase the applicable Limit of Insurance.
  Regardless of whether loss or damage attributable
  to catastrophic ground cover collapse also qualifies
  as Sinkhole Loss or Earthquake (if either or both of
  those causes of loss are covered under the
  Coverage Part), only one Limit of Insurance will




  Page 2 of 2                 Copyright, ISO Commercial Risk Services, Inc., 1994             CPOI 25 07 08
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 24 of 104



                                                                                                    IL 02 55 03 16

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   FLORIDA CHANGES CANCELLATION           -



                          AND NONRENEWAL
 This endorsement modifies insurance provided under the following:

    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART
    STANDARD PROPERTY POLICY


 A. Paragraph 2. of the Cancellation Common Policy                   (2) Solely on the basis of a single property
    Condition is replaced by the following:                              insurance claim which is the result of
    2. Cancellation For Policies In Effect 90 Days                       water damage, unless we can
       Or Less                                                           demonstrate that you have failed to take
                                                                         action reasonably requested by us to
       a. If this policy has been in effect for 90 days                  prevent a future similar occurrence of
           or less, we may cancel this policy by                         damage to the insured property.
           mailing or delivering to the first Named
           Insured written notice of cancellation,         B. Paragraph 5. of the Cancellation Common Policy
           accompanied by the specific reasons for            Condition is replaced by the following:
           cancellation, at least:                            5. If this policy is cancelled, we will send the first
          (1) 10 days before the effective date of                Named Insured any premium refund due. If we
              cancellation if we cancel for                       cancel, the refund will be pro rata. If the first
              nonpayment of premium; or                           Named Insured cancels, the refund may be
                                                                  less than pro rata. If the return premium is not
          (2) 20 days before the effective date of                refunded with the notice of cancellation or
              cancellation if we cancel for any other             when this policy is returned to us, we will mail
              reason, except we may cancel                        the refund within 15 working days after the
              immediately if there has been:                      date cancellation takes effect, unless this is an
             (a) A    material    misstatement      or            audit policy.
                 misrepresentation; or                           If this is an audit policy, then, subject to your
             (b) A failure to comply with underwriting           full cooperation with us or our agent in securing
                 requirements established by the                 the necessary data for audit, we will return any
                 insurer.                                        premium refund due within 90 days of the date
                                                                 cancellation takes effect. If our audit is not
       b. We may not cancel
                                                                 completed within this time limitation, then we
          (1) On the basis of property insurance                 shall accept your own audit, and any premium
              claims that are the result of an act of            refund due shall be mailed within 10 working
              God, unless we can demonstrate, by                 days of receipt of your audit.
              claims frequency or otherwise, that you
                                                                 The cancellation will be effective even if we
              have failed to take action reasonably
                                                                 have not made or offered a refund.
              necessary as requested by us to
              prevent recurrence of damage to the
              insured property; or




 IL 02 55 03 16                      © Insurance Services Office, Inc., 2015                          Page 1 of 3
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 25 of 104



 C. The following is added to the Cancellation                       (2) 45 days before the effective date of
    Common Policy Condition:                                             cancellation if:
    7. Cancellation For Policies In Effect For More                     (a) Cancellation is for one or more of the
       Than 90 Days                                                         reasons stated in Paragraphs 7.a.(2)
       a. If this policy has been in effect for more                        through 7.a.(7) above, and this policy
           than 90 days, we may cancel this policy                          does not cover a residential structure
           only for one or more of the following                            or its contents; or
           reasons:                                                     (b) Cancellation is based on the reason
         (1) Nonpayment of premium;                                         stated in Paragraph 7.a.(8) above;
         (2) The policy was obtained by a material                   (3) 120 days before the effective date of
             misstatement;                                               cancellation if:
         (3) In the event of failure to comply, within                  (a) Cancellation is for one or more of the
             90 days after the effective date of                            reasons stated in Paragraphs 7.a.(2)
             coverage,         with       underwriting                      through 7.a.(7) above; and
             requirements established by us before                      (b) This policy covers a residential
             the effective date of coverage;                                structure or its contents.
         (4) There has been a substantial change in                c. If this policy has been in effect for more
             the risk covered by the policy;                           than 90 days and covers a residential
         (5) The cancellation is for all insureds under                structure or its contents, we may not cancel
             such policies for a given class of                        this policy based on credit information
             insureds;                                                 available in public records.

         (6) On the basis of property insurance             D. The following is added:
             claims that are the result of an act of           Nonrenewal
             God, if we can demonstrate, by claims             1. If we decide not to renew this policy, we will
             frequency or otherwise, that you have                mail or deliver to the first Named Insured
             failed to take action reasonably                     written notice of nonrenewal, accompanied by
             necessary as requested by us to                      the specific reason for nonrenewal, at least:
             prevent recurrence of damage to the
             insured property;                                    a. 45 days prior to the expiration of the policy
                                                                     if this policy does not cover a residential
         (7) On the basis of a single property                       structure or its contents, or if nonrenewal is
             insurance claim which is the result of                  for the reason stated in Paragraph D.5.; or
             water damage, if we can demonstrate
             that you have failed to take action                  b. 120 days prior to the expiration of the policy
             reasonably requested by us to prevent a                 if this policy covers a residential structure or
             future similar occurrence of damage to                  its contents.
             the insured property; or                          2. Any notice of nonrenewal will be mailed or
         (8) The cancellation of some or all of our               delivered to the first Named Insured at the last
             policies is necessary to protect the best            mailing address known to us. If notice is
             interests of the public or policyholders             mailed, proof of mailing will be sufficient proof
             and such cancellation is approved by                 of notice.
             the Florida Office of Insurance                   3. We may not refuse to renew this policy
             Regulation.
                                                                  a. On the basis of property insurance claims
       b. If we cancel this policy for any of these                  that are the result of an act of God, unless
           reasons, we will mail or deliver to the first             we can demonstrate, by claims frequency
           Named Insured written notice of                           or otherwise, that you have failed to take
           cancellation, accompanied by the specific                 action reasonably necessary as requested
           reasons for cancellation, at least:                       by us to prevent recurrence of damage to
         (1) 10 days before the effective date of                    the insured property;
               cancellation if cancellation is for
               nonpayment of premium;




 Page 2 of 3                          © Insurance Services Office, Inc., 2015                       IL 02 55 03 16
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 26 of 104



       b. On the basis of filing of claims for sinkhole            b. We may cancel or nonrenew the policy prior
          loss. However, we may refuse to renew this                  to restoration of the structure or its contents
          policy if:                                                  for any of the following reasons:
          (1) The total of such property insurance                    (1) Nonpayment of premium;
              claim payments for this policy equals or                (2) Material misstatement or fraud related to
              exceeds the policy limits in effect on the                  the claim;
              date of loss for property damage to the
              covered building; or                                    (3) We      determine     that you have
                                                                          unreasonably caused a delay in the
          (2) You have failed to repair the structure in                  repair of the structure; or
              accordance with the engineering
              recommendations upon which any loss                     (4) We have paid the policy limits.
              payment or policy proceeds were based;                   If we cancel or nonrenew for nonpayment of
              or                                                       premium, we will give you 10 days notice. If
       c. Solely on the basis of a single property                     we cancel or nonrenew for a reason listed
          insurance claim which is the result of water                 in Paragraph b.(2), b.(3) or b.(4), we will
          damage, unless we can demonstrate that                       give you 45 days notice.
          you have failed to take action reasonably             2. With respect to a policy covering a residential
          requested by us to prevent a future similar              structure or its contents, any cancellation or
          occurrence of damage to the insured                      nonrenewal that would otherwise take effect
          property.                                                during the duration of a hurricane will not take
    4. Notwithstanding the provisions of Paragraph                 effect until the end of the duration of such
       D.3., we may refuse to renew this policy if this            hurricane, unless a replacement policy has
       policy includes Sinkhole Loss coverage. If we               been obtained and is in effect for a claim
       nonrenew this policy for purposes of removing               occurring during the duration of the hurricane.
       Sinkhole Loss coverage, pursuant to section                 We may collect premium for the period of time
       627.706, Florida Statutes, we will offer you a              for which the policy period is extended.
       policy that includes catastrophic ground cover           3. With respect to Paragraph E.2., a hurricane is
       collapse coverage.                                          a storm system that has been declared to be a
    5. Notwithstanding the provisions of Paragraph                 hurricane by the National Hurricane Center of
       D.3., we may refuse to renew this policy if                 the National Weather Service (hereafter
       nonrenewal of some or all of our policies is                referred to as NHC). The hurricane occurrence
       necessary to protect the best interests of the              begins at the time a hurricane watch or
       public or policyholders and such nonrenewal is              hurricane warning is issued for any part of
       approved by the Florida Office of Insurance                 Florida by the NHC and ends 72 hours after
       Regulation.                                                 the termination of the last hurricane watch or
                                                                   hurricane warning issued for any part of Florida
 E. Limitations On Cancellation And Nonrenewal                     by the NHC.
    In The Event Of Hurricane Or Wind Loss       -


    Residential Property
    1. The following provisions apply to a policy
       covering a residential structure or its contents,
       if such property has sustained damage as a
       result of a hurricane or windstorm that is the
       subject of a declaration of emergency by the
       Governor and filing of an order by the
       Commissioner of Insurance Regulation:
       a. Except as provided in Paragraph E.1.b., we
          may not cancel or nonrenew the policy until
          at least 90 days after repairs to the
          residential structure or its contents have
          been substantially completed so that it is
          restored to the extent that it is insurable by
          another insurer writing policies in Florida. If
          we elect to not renew the policy, we will
          provide at least 100 days notice that we
          intend to nonrenew 90 days after the
          substantial completion of repairs.




 IL 02 55 03 16                        © Insurance Services Office, Inc., 2015                         Page 3 of 3
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 27 of 104




                                                                     Commercial Property Coverage Part Declarations
                                                                                                   ASPPR067 08/07
POLICY NUMBER: AB7812920                                      EFFECTIVE DATE: 01/10/2020 RENEWAL OF:                    NEW
NAMED INSURED:
                         Cafe La Trova LLC

DESCRIPTION OF PREMISES
Prem. No.   Bldg. No.   Location Address
 1          1           971 SW 8th Street, Miami, FL 33130




COVERAGES PROVIDED (Insurance at the described premises applies only for coverages for which a limit insurance is shown)

                                                                                                         Covered                 *Coins         Rates
Prem. No.   Bldg. No.   Coverage                                         Limit of Insurance            Causes of Loss                               VS
 1          1            Contents                                         $150,000                      CP1030                    90%
 1          1            Improvements & Betterments                       $350,000                      CP1030                    90%
 1          1            Business Income                                  $375,000                      CP1030                    1/4




                                                                                               *If Extra Expense Coverage, Limits on Loss Payment


OPTIONAL COVERAGES (Applicable only when entries are made in the schedule below)

Prem. No. Bldg. No.      Exp. Date          Coverage                      Amount                              Building Personal Including
                                                                                                                        Property Stock
1           1                                                                                                   x x


                                     Inflation Guard Percentage                   *Monthly Limit         *Max. Period       *Ext. Period
Prem. No. Bldg. No.      Building             Personal Property                 Indemnity (Fraction)    Of Indemnity (X) Indemnity (Days)
 1          1                                                                          1/4



                                                                                                                *Applies to Business Income Only

MORTGAGE HOLDERS(S)
Prem. No. Bldg. No. Mortgage Holder Name                                  Mailing Address




DEDUCTIBLE:       1,000             All Other Perils Excluding Windstorm and Hail as per Form CP1054 06/07.
Business Income Deductible is 72 Hours.



FORMS AND ENDORSEMENTS
Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue: Refer to ASPPRO06 07/07
SCHEDULE OF FORMS AND ENDORSEMENTS
THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.
                                 Includes copyrighted material of Insurance Services Office, Inc., with its permission
                        600 Atlantic Avenue 21st Fl Boston Massachusetts 02210 Phone 617-532-7300 Fax 617-532-7314
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 28 of 104




        TillS ENDORSEMENT CHANGES TIlE POLICY. PLEASE REM) IT CAREFULLY.

                           OCCURRENCE LIMIT OF LIABILITY ENDORSEMENT

It is understood and agreed that the following special terms and conditions apply to this policy:

       The Limit of Liability or Amount of Insurance shown on the Declarations Page of this policy, or endorsed onto
       this policy, is the total limit of the Company's liability applicable to each occurrence. Notwithstanding any other
       terms and conditions of this policy, in no event shall the liability of the Company exceed this limit or amount,
       irrespective of the number of locations involved.

       The term "Occurrence" shall mean any one loss, disaster, casualty or series of losses, disasters or casualties, arising
       out of one event. The duration and extent of any one loss, disaster, casualty or series of losses, disasters or
       casualties will be limited to all losses or series of losses occurring during any period of 168 consecutive hours
       arising out of, and directly occasioned by, the same event. When the terms applies to loss or series of losses from
       the perils of tornado, cyclone, hurricane, windstorm, hail, flood, earthquake, volcanic eruption, riot, riot attending a
       strike, civil commotion, and vandalism and malicious mischief, one event shall be construed to be all losses arising
       during a continuous period of 72 hours. When filing proof of loss, the Insured may elect the moment at which the
       72 hour period shall be deemed to have commenced, which shall not be earlier than when the first loss occurs to
       any covered property.

  2.   The premium for this policy is based upon the Statement of Values on file with Company, or attached to this
       policy, in the event of loss hereunder, liability of the company, subject to the terms of paragraph one (1) above,
       shall be limited to the least of the following:

            A. The actual adjusted amount of loss, less applicable deductible(s).

            B. 100% of the individually stated value for each scheduled item of property insured, as shown on the latest
               Statement of Values on file with the Company, less applicable deductibles(s).

            C. The limit of Liability or Amount of Insurance shown on the face of this policy or endorsed onto this policy.

All other terms and conditions of this policy remain unchanged.




Policy Number: AB7812920


Named Insured:
                  Cafe La Trova LLC

This endorsement is effective on the inception date of the Policy unless otherwise stated herein:

ASPPR068 08/07



                       600 Atlantic Avenue 21st Fl Boston Massachusetts 02210 Phone 617-532-7300 Fax 617-532-7314
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 29 of 104
                Equipment Breakdown Coverage Form Declarations
 Named insured:
                         Cafe La Trova LLC


 Mailing Address: 971 SW 8th Street

                         Miami, FL 33130

 Producer:               Advanced Insurance Underwriters

 Mailing Address: 3250 N 29th Avenue
                         Hollywood, FL 33020

 Policy Number: AB7812920
 Policy Period: 01/10/2020            to 01/10/2021                      12:01 a.m. Standard time
               at your Mailing Address shown above.
 Premium: Included

 These coverages apply to all locations listed under Covered Locations for the Equipment Breakdown
 Coverage Form.                                 Covered Locations
  971 SW 8th Street, Miami, FL 33130




 Insurance applies only to a coverage for which a Limit, a number of Days, or the word Included is
 shown. If Included is shown then the limit for that coverage is part of the Equipment Breakdown Limit.
                        Coverages
 Limits

 Equipment Breakdown Limit...................                $ 875,000
    Property Damage................................          Included
    Off Premises Property Damage.........                    $25,000
    Business Income..................................        Included
   Extra Expense.......................................      Included
   Extended Period of Restoration...........
          (Number of days of coverage)                       5 Days
    Service Interruption............................         Included in Business Income, Extra Expense, and
                                                             Perishable Goods
     Perishable Goods................................        $25,000
     Data Restoration..................................      $25,000
     Demolition...........................................   $25,000
     Ordinance or Law...............................         $25,000
     Expediting Expense.............................         $25,000
     Hazardous Substances.........................           $25,000
     Newly Acquired Locations.................               Included
           (Number of days of coverage)                      90 Days




 EBDEC                                                                                              Page 1 of 2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 30 of 104



                                                            Deductibles


    Direct Coverages                                                $ 1,000

    Indirect Coverages...........................................   72 Hours


 Mortgage Holder/Loss Payee/Additional Insured:

 Name:
 Address:


 Forms Applicable:




                   Description                                                             Form Number


 Equipment Breakdown Coverage Form...............




 Countersigned                                                          by
                                                                             (Authorized Representative)




 EBDEC                                                                                                     Page 2 of 2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 31 of 104



                     Equipment Breakdown Coverage Form
 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties, and what is
 and is not covered.
 Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
 "we," "us" and "our" refer to the Company providing this Insurance. Other words and phrases that appear in quotation
 marks have special meaning. Refer to Section G DEFINITIONS. Examples are shown for illustrative purposes only and
                                                        -


 do not represent predicted or expected outcomes.

 A. COVERAGE
    This Equipment Breakdown Coverage provides insurance for a Covered Cause of Loss as defined in A. 1. below. In the
    event of a Covered Cause of Loss, we will pay for loss as described in A.2. below.
    1. Covered Cause of Loss "Accident"
                                     -



         The Covered Cause of Loss for this Equipment Breakdown Coverage is an "accident." Without an "accident,"
         there is no Equipment Breakdown Coverage.
         a. "Accident" means a fortuitous event that causes direct physical damage to "covered equipment." The event
              must be one of the following:
              (1) Mechanical breakdown, including rupture or bursting caused by centrifugal force;
        (2) Artificially generated electrical current, including electrical arcing, that damages electrical devices, appliances
                     or wires;
        (3) Explosion, other than combustion explosion, of steam boilers, steam piping, steam engines or steam turbines;
        (4) An event inside steam boilers, steam pipes, steam engines or steam turbines that damages such equipment;
        (5) An event inside hot water boilers or other water heating equipment that damages such equipment; or
        (6) Bursting, cracking or splitting.
        "Accident" does not include any condition or event listed in Definition G. lb.
         b. "Covered Equipment" means the following:
        (1) Unless specified otherwise in the Declarations:
                     (a) Equipment that generates, transmits or utilizes energy, including electronic communications and
                          data processing equipment; or
                     (b) Equipment which, during normal usage, operates under vacuum or pressure, other than the weight
                          of its contents.
              (2) Except as specifically provided for under Off Premises Property Damage and Service Interruption,
                     such equipment must be at a location described in the Declarations and must be owned or leased by
                     you or operated under your control.
        "Covered equipment" does not include any property listed in Definition G.5.b.

     2. Coverages Provided                                                               a.    Property Damage
         This section lists the coverages that may apply                                       We will pay for physical damage to
         in the event of an "accident." Each coverage is                                       "covered property" that is at a location
         subject to a specific limit as listed below or as                                     indicated in the Declarations at the time of
         shown in the Declarations. See paragraph C.2.                                         the "accident."
         for details.                                                                    b.    Off Premises Property Damage
         These coverages apply only to the direct result                                       If you have transportable "covered
         of an "accident." For each coverage, we will                                          equipment" that, at the time of the
         pay only for that portion of the loss, damage or                                      "accident," is within the Coverage
         expense that is solely attributable to the                                            Territory, but is not:
         "accident."                                                                           (1) At a location indicated in the
                                                                                                    Declarations; or
                                                                                               (2) At any other location owned or leased
                                                                                                    by you,
                                                                                               We will pay up to $25,000 for physical


                              Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                             Page 1 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 32 of 104


              (2) At any other location owned or leased                                             or Perishable Goods.
                   by you,                                                                    f.    Perishable Goods
             We will pay up to $25,000 for physical                                           (1)    We will pay for physical damage to
             damage to such "covered equipment."                                                    "perishable goods" due to
    c.   Business Income                                                                            "spoilage."
             (1)     We will pay your actual loss of                                          (2)    We will also pay for physical
                     "business income" during the                                                    damage to "perishable goods" due
                     "period of restoration" that results                                            to contamination from the release of
                     directly from the necessary total or                                            refrigerant, including but not
                     partial interruption of your                                                    limited to ammonia.
                     business.                                                                (3)    We will also pay any necessary
             (2) We will also pay any necessary                                                      expenses you incur during the
                     expenses you incur during the                                                  "period of restoration" to reduce the
                     "period of restoration" to reduce the                                           amount of loss under this coverage.
                     amount of loss under this coverage.                                             We will pay for such expenses to
                     We will pay for such expenses to                                                the extent that they do not exceed
                     the extent that they do not exceed                                              the amount of loss that otherwise
                     the amount of loss that otherwise                                               would have been payable under this
                     would have been payable under this                                              coverage.
                     coverage.                                                                The most we will pay for loss, damage or
              (3) We will consider the actual                                                 expense under this coverage is $25,000.
                    experience of your business before                                  g.    Data Restoration
                    the "accident" and the probable
                                                                                              (1) We will pay for your reasonable and
                    experience you would have had
                                                                                                     necessary cost to research, replace
                    without the "accident" in
                                                                                                     or restore lost "data."
                    determining the amount of our
                    payment.                                                                  (2) We will also pay for your loss and
                                                                                                     expense as defined under Business
         d. Extra Expense                                                                            Income coverage and Extra Expense
              We will pay the reasonable and necessary                                               coverage that is the result of g.(1)
             "extra expense" to operate your business                                                above, if such coverage is otherwise
              during the "period of restoration."                                                    applicable under this policy. This
         e. Service Interruption                                                                     coverage is included within and
             (1) We will pay for your loss, damage                                                   subject to your Data Restoration
                    or expense as defined under                                                      limit.
                     Business Income coverage, Extra                                          The most we will pay for loss or expense
                     Expense coverage or Perishable                                           under this coverage is $25,000.
                     Goods coverage caused by an                                        h.    Demolition
                    "accident" to "covered equipment"                                         (1)    This coverage applies if an
                    that is owned by a utility, landlord                                            "accident" damages a building that
                    or other supplier with whom you                                                  is "covered property" and the loss is
                    have a contract to supply you with                                               increased by an ordinance or law
                    any of the following services:                                                   that:
                    electrical power, waste disposal, air
                    conditioning, refrigeration, heating,                                            (a) Requires the demolition of a
                    natural gas, compressed air, water,                                                    building that is otherwise
                    steam, internet access,                                                                reparable;
                    telecommunications services, wide                                                (b) Is in force at the time of the
                    area networks or data transmission.                                                    "accident"; and
               (2) Service Interruption coverage will                                                (c) Is not addressed under
                    not apply to Perishable Goods                                                          Hazardous Substances
                     unless the failure or disruption of                                                   coverage.
                    service exceeds 24 hours                                                  (2)    We will pay for the following
                    immediately following the 'accident.'                                            additional costs to comply with
         The most we will pay for loss, damage or                                                    such ordinance or law:
         expense under this coverage is the limit that
         applies to Business Income, Extra Expense                                                    (a)    Your actual and necessary cost


                             Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                                 Page 2 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 33 of 104


                     to demolish and clear the site of                                         had no such ordinance or law been
                     the undamaged parts of the                                                in force at the time of the
                     building; and                                                             "accident."
                (b) Your actual and necessary cost                                     (4)     We will also pay for your loss and
                     to reconstruct the undamaged                                              expense as defined under Business
                     parts of the building.                                                    Income coverage and Extra Expense
          (3)   As used in this coverage, additional                                           coverage that is the result of i.(1)
                costs mean those beyond what                                                   above, if such coverage is otherwise
                would have been payable under this                                             applicable under this policy. This
                Equipment Breakdown Coverage                                                   coverage is included within and
                had no such ordinance or law been                                              subject to your Ordinance or Law
                in force at the time of the                                                    limit.
                "accident."                                                            The most we will pay for loss, damage or
          (4) We will also pay for your loss and                                       expense under this coverage is $25,000.
                expense as defined under Business                                  j. Expediting Expenses
                Income coverage and Extra Expense                                      With respect to your damaged "covered
                coverage that is the result of h.(1)                                   property," we will pay the reasonable extra
                above, if such coverage is otherwise                                   cost to:
                applicable under this policy. This
                                                                                   (1) Make temporary repairs; and
                coverage is included within and
                subject to your Demolition limit.                                      (2)     Expedite permanent repairs or
                                                                                               permanent replacement.
          The most we will pay for loss, damage or
          expense under this coverage is 25,OOO.                                       The most we will pay for loss or expense
                                                                                       under this coverage is $25,000.
    1.    Ordinance or Law
                                                                                   L Hazardous Substances
          (1)   This coverage applies if an
                "accident" damages a building that                                     (1)     We will pay for the additional cost
                is "covered property" and the loss is                                          to repair or replace "covered
                increased by an ordinance or law                                               property" because of contamination
                that:                                                                          by a "hazardous substance." This
                                                                                               includes the additional expenses to
                (a) Regulates the construction or                                              clean up or dispose of such
                      repair of buildings, including
                                                                                               property. This does not include
                      "building utilities";
                                                                                               contamination of "perishable goods"
                (b) Is in force at the time of the                                             by refrigerant, including but not
                      "accident"; and                                                          limited to ammonia, which is
                (c) Is not addressed under                                                     addressed in Perishable Goods,
                      Demolition coverage or                                                   A.2.f.(2).
                      Hazardous Substances                                             (2)     As used in this coverage, additional
                      coverage,                                                                costs mean those beyond what
          (2)   We will pay for the following                                                  would have been payable under this
                additional costs to comply with                                                Equipment Breakdown Coverage
                such ordinance or law:                                                         had no "hazardous substance" been
          (a)   Your actual and necessary cost to                                              involved.
                     repair the damaged portions of                                    (3)     We will also pay for your loss and
                     the building;                                                             expense as defined under Business
          (b) Your actual and necessary cost to                                                Income coverage and Extra Expense
                     reconstruct the damaged                                                   coverage that is the result of k.(1)
                     portions of the building; and                                             above, if such coverage is otherwise
          (c) Your actual and necessary cost to                                                applicable under this policy. This
                     bring undamaged portions of                                               coverage is included within and
                     the building into compliance                                              subject to your Hazardous
                     with the ordinance or law.                                                Substances limit.
          (3)   As used in this coverage, additional                                   The most we will pay for loss, damage or
                costs mean those beyond what                                           expense under this coverage is $25,000.
                would have been payable under this                                 1. Newly Acquired Locations
                Equipment Breakdown Coverage                                               (1) You will notify us promptly of any
                                                                                               newly acquired location that you
                                                                                               have purchased or leased during the
                         Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                         Page 3 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 34 of 104


                 Policy Period.                                                             (4)     We will charge you additional
          (2)    All coverages applicable to any                                                    premium for newly acquired
                 scheduled location under this                                                      equipment from the date the
                 Equipment Breakdown Coverage                                                       equipment is installed.
                 are extended to a newly acquired
                 location that you have purchased or                      B.   EXCLUSIONS
                 leased during the Policy Period.
                                                                               We will not pay for any excluded loss, damage or
          (3)    This coverage begins at the time                              expense, even though any other cause or event
                 you acquire the property. As                                  contributes concurrently or in any sequence to the
                 respects newly constructed                                    loss, damage or expense.
                 properties, we will only consider
                                                                               1. We will not pay for loss, damage or expense
                 them to be acquired by you when
                                                                                     caused directly or indirectly by any of the
                 you have fully accepted the
                                                                                     following, whether or not caused by or
                 completed project.
                                                                                     resulting from an "accident."
          (4)    This coverage ends when any of the
                                                                                     a. Fire and Explosion
                 following first occurs:
                                                                                          (1) Fire, including smoke from a fire.
                 (a) This Policy expires;
                                                                                          (2) Combustion explosion. This
                 (b) 90 days expire after you acquire
                                                                                                 includes, but is not limited to, a
                      the location;
                                                                                                 combustion explosion of any steam
                 (c) The location is incorporated                                                boiler or other fired vessel.
                      into the regular coverage of this
                                                                                          (3) Any other explosion, except as
                      policy; or
                                                                                                 specifically provided in A. 1.a.(3).
                 (d) The location is incorporated
                                                                                     b. Ordinance or Law
                      into the regular coverage of
                      another Equipment Breakdown                                         The enforcement of, or change in, any
                      policy you have,                                                    ordinance, law, regulation, rule or ruling
                                                                                          regulating or restricting repair,
          (5)    If limits or deductibles vary by
                                                                                          replacement, alteration, use, operation,
                 location, the highest limits and
                                                                                          construction or installation, except as
                 deductibles will apply to newly
                                                                                          specifically provided in A.2.h., i. and k.
                 acquired locations. However, the
                                                                                          (Demolition, Ordinance or Law and
                 most we will pay for loss, damage
                                                                                          Hazardous Substances coverages).
                 or expense arising from any "one
                 accident" is the amount shown as                                    c. Earth Movement
                 the Newly Acquired Locations limit                                       Earth movement, whether natural or
                 in the Declarations,                                                     human-made, including but not limited to
          (6)    We will charge you additional                                            earthquake, shock, tremor, subsidence,
                 premium for newly acquired                                               landslide, rock fall, earth sinking, sinkhole
                 locations from the date you acquire                                      collapse or tsunami.
                 the property.                                                       d. Nuclear Hazard
       m. Course of Construction                                                          Nuclear reaction, detonation or radiation,
          This coverage is automatically included                                         or radioactive contamination, however
          and does not need to be indicated in the                                        caused.
          Declarations,                                                        e. War and Military Action
          (1)    You will notify us promptly of any                                       (1) War, including undeclared or civil
                 expansion or rehabilitation of any                                              war;
                 location described in the                                                  (2) Warlike action by a military force,
                 Declarations,                                                                   including action in hindering or
          (2)    All coverages applicable to any                                                 defending against an actual or
                 location described in the                                                       expected attack, by any government,
                 Declarations are extended to an                                                 sovereign or other authority using
                 expansion or rehabilitation of that                                             military personnel or other agents; or
                 location.                                                                  (3) Insurrection, rebellion, revolution,
          (3)    This coverage begins at the time                                                usurped power, political violence or
                 you begin the expansion or                                                      action taken by governmental
                 rehabilitation project.                                                         authority in hindering or defending


                           Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                             Page 4 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 35 of 104


                     against any of these.
         f. Water                                                                       e.    Leakage or discharge of any substance
               (1) Flood, surface water, waves, tides,                                       from an automatic sprinkler system,
                     tidal waves, overflow of any body of                                     including collapse of a tank that is part of
                     water, or their spray, all whether                                       the system.
                     driven by wind or not;                                             f. Volcanic Action.
               (2) Mudslide or mudflow; or                                              g. An electrical insulation breakdown test.
               (3) Water that backs up or overflows                                     h. A hydrostatic, pneumatic or gas pressure
                     from a sewer, drain or sump.                                            test.
         g. Failure to Protect Property                                                 i. Water or other means intended to
               Your failure to use all reasonable means to                                   extinguish a fire, even when such an
               protect "covered property" from damage                                        attempt is unsuccessful.
               following an "accident."                                                 j.    Elevator collision.
         h. Fines                                                                       We will not pay for an "accident" caused by or
               Fine, penalty or punitive damage.                                        resulting from any of the following perils, if
                                                                                        such peril is a covered cause of loss under
               Mold
                                                                                        another coverage part or policy of insurance
               Mold, fungus, mildew or yeast, including                                 you have, whether collectible or not, and
               any spores or toxins created or produced                                 without regard to whether or not the other
               by or emanating from such mold, fungus,                                  coverage part or policy of insurance provides
               mildew or yeast. This includes, but is not                               the same coverage or scope of coverage as this
               limited to, costs arising from clean-up,                                 policy.
               remediation, containment, removal or
                                                                                        a. Falling Objects.
               abatement of such mold, fungus, mildew,
               yeast, spores or toxins. However, this                                   b. Weight of Snow, Ice or Sleet.
               exclusion does not apply to "spoilage" of                                c. Water Damage, meaning discharge or
               personal property that is "perishable                                          leakage of water or steam as the direct
               goods" to the extent that such "spoilage"                                      result of the breaking apart or cracking of
               is covered under Perishable Goods                                              any part of a system or appliance
               coverage.                                                                      containing water or steam.
               Deliberate Acts                                                          d. Collapse.
               The deliberate act of any person to cause                                e. Breakage of Glass.
               damage or harm, including but not limited                                f. Freezing caused by cold weather.
               to vandalism, malicious mischief or                                      g. Discharge of molten material from
               sabotage.                                                                      equipment, including the heat from such
    2.   We will not pay for an "accident" caused by or                                       discharged material.
         resulting from any of the following causes of                            4.    Exclusions 2. and 3. do not apply if all of the
         loss:                                                                          following are true:
         a. Lightning.                                                                  a. The excluded peril occurs away from any
         b. Windstorm or Hail. However, this                                                  location described in the Declarations and
               exclusion does not apply when:                                                 causes an electrical surge or other
               (1) "Covered equipment" located within                                         electrical disturbance;
                     a building or structure suffers an                                 b. Such surge or disturbance is transmitted
                     "accident" that results from                                             through utility service transmission lines
                     wind-blown rain, snow, sand or dust;                                     to a described location;
                     and                                                                C.     At the described location, the surge or
               (2) The building or structure did not                                          disturbance results in an "accident" to
                     first sustain wind or hail damage to                                    "covered equipment" that is owned or
                     its roof or walls through which the                                      operated under the control of you or your
                     rain, snow, sand or dust entered.                                        landlord; and
         c. Collision or any physical contact caused                                    d. The loss, damage or expense caused by
               by a "vehicle." This includes damage by                                        such surge or disturbance is not a covered
               objects falling from aircraft. However, this                                   cause of loss under another coverage part
               exclusion does not apply to any unlicensed                                     or policy of insurance you have, whether
               "vehicles" which you own or which are                                          collectible or not, and without regard to
               operated in the course of your business.                                      whether or not the other coverage part or
         d. Riot or Civil Commotion.                                                          policy of insurance provides the same
                             Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                                Page 5 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 36 of 104


              coverage or scope of coverage as this                                            (2)   You failed to comply with;
              policy.                                                                          whether or not you were aware of such
    5.   With respect to Business Income, Extra                                                non-compliance.
         Expense and Service Interruption coverages, we
         will also not pay for:
                                                                             C. LIMITS OF INSURANCE
         a. Loss associated with business that would                             Any payment made under this Equipment
              not or could not have been carried on if                           Breakdown Coverage will not be increased if more
              the "accident" had not occurred;
                                                                                 than one insured is shown in the Declarations or if
         b. Loss caused by your failure to use due                               you are comprised of more than one legal entity.
              diligence and dispatch and all reasonable
                                                                                 1. Equipment Breakdown Limit
              means to resume business;
                                                                                      The most we will pay for loss, damage or
         c. That part of any loss that extends beyond
                                                                                      expense arising from any "one accident" is the
              or occurs after the "period of restoration."
                                                                                      amount shown as the Equipment Breakdown
              This includes, but is not limited to:
                                                                                      Limit in the Declarations.
              (1)     "Business income" that would have
                                                                                 2. Coverage Limits
                      been earned after the "period of
                      restoration," even if such loss is the                          a. The limit of your insurance under each of
                      direct result of the suspension, lapse                               the coverages listed in A.2. from loss,
                      or cancellation of a contract during                                 damage or expense arising from any "one
                      the "period of restoration"; and                                     accident" is the amount indicated for that
                                                                                           coverage in this Equipment Breakdown
              (2)     "Extra expense" to operate your
                                                                                           Coverage or as shown in the Declarations.
                      business after the "period of
                                                                                           These limits are a part of, and not in
                      restoration," even if such loss is
                                                                                           addition to, the Equipment Breakdown
                      contracted for and paid during the
                                                                                           Limit. If a coverage is shown as
                      "period of restoration."
                                                                                           "Included," that coverage is provided up to
         d.   Any   increase  in loss resulting from an                                    the remaining amount of the Equipment
              agreement between you and your customer                                      Breakdown Limit. If no limit is shown in
              or supplier. This includes, but is not                                       the Declarations for a coverage, or if a
              limited to, contingent bonuses or penalties,                                 coverage is shown as Excluded in the
              late fees, demand charges beyond the                                         Declarations, that coverage will be
              calendar month when the damaged                                              considered to have a limit of $0.
              property is repaired or replaced, demurrage
                                                                                      b. If two or more coverage limits apply to the
              charges and liquidated damages.
                                                                                           same loss or portion of a loss, we will pay
    6.   With respect to Off Premises Property Damage                                      only the smallest of the applicable limits
         coverage and Service Interruption coverage, we                                    for that loss or portion of the loss. This
         will also not pay for an "accident" caused by or                                  means that if:
         resulting from any of the perils listed in
                                                                                           (1) You have a loss under one of the
         Exclusion 3. above, whether or not such peril is
                                                                                                  coverages listed in A.2.; and
         a covered cause of loss under another coverage
         part or policy of insurance you have,                                             (2) All or part of the loss is not covered
                                                                                                  because the applicable coverage is
    7.   With respect to Data Restoration coverage, we
                                                                                                  Excluded or has a limit that is less
         will also not pay to reproduce:
                                                                                                  than the amount of your loss,
         a. Software programs or operating systems
                                                                                           we will not pay the remaining amount of
              that are not commercially available; or
                                                                                           such loss under any other coverage.
         b. "Data" that is obsolete, unnecessary or
                                                                                 EXAMPLE
              useless to you.
                                                                                 Property Damage Limit: 7,OOO,OOO
    8.   With respect to Demolition and Ordinance or
         Law coverages, we will also not pay for:                                Business Income Limit: 5OO,OOO
         a. Increased demolition or reconstruction                               Hazardous Substances Limit: 25,OOO
              costs until they are actually incurred; or                         There is an "accident" that results in a loss of
         b. Loss due to any ordinance or law that:                                100,000. If no "hazardous substance" had been
                                                                                 involved, the property damage loss would have been
              (1)     You were required to comply with
                                                                                  10,000 and the business income loss would have
                      before the loss, even if the building
                                                                                 been 20,000. The presence of the "hazardous
                      was undamaged; and
                                                                                 substance" increased the loss by $70,000 (increasing


                              Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                              Page 6 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 37 of 104


     the clean up and repair costs by $30,000 and                                             35,000 Business Income Loss
     increasing the business income loss by 40,000).                                       (including $2,000 of business income loss
     We will pay $55,000 (10,000 property damage plus                                      payable under Data Restoration coverage)
      20,000 business income plus $25,000 hazardous                                        5,000 Extra Expense Loss
     substances).                                                                          In this case, the Indirect coverages loss
                                                                                           totals $40,000 before application of the
 D. DEDUCTIBLES                                                                            Indirect Coverages Deductible. The Direct
                                                                                           coverages loss totals the remaining
     1. Deductibles for Each Coverage
                                                                                             60,000 before application of the Direct
         a. Unless the Declarations indicate that your                                     Coverages Deductible.
              deductible is combined for all coverages,
                                                                                  3.    Application of Deductibles
              multiple deductibles may apply to any
              "one accident."                                                           a. Dollar Deductibles
         b. We will not pay for loss, damage or                                            We will not pay for loss, damage or
             expense under any coverage until the                                          expense resulting from any "one accident"
             amount of the covered loss or damage                                          until the amount of loss, damage or
             exceeds the deductible amount indicated                                       expense exceeds the applicable deductible
             for that coverage in the Declarations. We                                     or deductibles shown in the Declarations.
             will then pay the amount of loss, damage                                      We will then pay the amount of loss,
             or expense in excess of the applicable                                        damage or expense in excess of the
             deductible amount, subject to the                                             applicable deductible or deductibles,
             applicable limit indicated in the                                             subject to the applicable limits shown in
             Declarations.                                                                 the Declarations.
         c. If deductibles vary by type of "covered                                     b. Time Deductibles
             equipment" and more than one type of                                           We will not be liable for any loss
             "covered equipment" is involved in any                                         occurring during the specified number of
             "one accident," only the highest deductible                                    hours shown in the Declarations
             for each coverage will apply.                                                  immediately following the "accident."
         d. The following applies when a deductible is
             expressed as a function of the horsepower                      E. LOSS CONDITIONS
             rating of a refrigerating or air conditioning
                                                                                The following conditions apply:
             system. If more than one compressor is
             used with a single system, the horsepower                          1. Abandonment
             rating of the largest motor or compressor                              There can be no abandonment of any property
             will determine the horsepower rating of the                            to us.
             system.                                                            2. Defense
     2. Direct and Indirect Coverages                                               We have the right, but are not obligated, to
         a. Direct Coverages Deductibles and Indirect                               defend you against suits arising from claims of
              Coverages Deductibles may be indicated                                owners of property in your care, custody or
              in the Declarations.                                                  control. When we do this, it will be at our
         b. Unless more specifically indicated in the                               expense.
              Declarations:                                                     3. Duties in the Event of Loss or Damage
             (1) Indirect Coverages Deductibles                                     You must see that the following are done in the
                     apply to Business Income and Extra                             event of loss or damage:
                     Expense loss, regardless of where                              a. Give us a prompt notice of the loss or
                     such coverage is provided in this                                   damage, including a description of the
                     Equipment Breakdown Coverage;                                       property involved.
                     and                                                            b. You must reduce your loss, damage or
             (2) Direct Coverages Deductibles apply                                      expense, if possible, by:
                     to all remaining loss, damage or                                    (1)    Protecting property from further
                     expense covered by this Equipment                                          damage. We will not pay for your
                     Breakdown Coverage.                                                        failure to protect property, as stated
         EXAMPLE                                                                                in Exclusion Big.;
         An "accident" results in covered losses as                                      (2)    Resuming business, partially or
             follows:                                                                           completely at the location of loss or
          100,000 Total Loss (all applicable coverages)                                         at another location;

                             Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                           Page 7 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 38 of 104


            (3)     Making up lost business within a                             4.  Errors and Omissions
                    reasonable amount of time. This                                  a. We will pay your loss covered by this
                    includes working extra time or                                          Equipment Breakdown coverage if such
                    overtime at the location of loss or at                                  loss is otherwise not payable solely
                    another location. The reasonable                                        because of any of the following:
                    amount of time does not necessarily                                    (1)      Any error or unintentional omission
                    end when the operations are
                                                                                                    in the description or location of
                    resumed;
                                                                                                    property as insured under this
            (4)     Using merchandise or other                                                      policy;
                    property available to you;
                                                                                           (2)      Any failure through error to include
            (5)     Using the property or services of                                               any premises owned or occupied by
                    others; and                                                                     you at the inception of this policy;
            (6)     Salvaging the damaged property.                                                 or
       c.   Allow us a reasonable time and                                                 (3)      Any error or unintentional omission
            opportunity to examine the property and                                                 by you that results in cancellation
            premises before repair or replacement is                                                of any premises insured under this
            undertaken or physical evidence of the                                                  policy.
            "accident" is removed. But you must take                                 b.    No   coverage   is provided as a result of any
            whatever measures are necessary for                                             error or unintentional omission by you in
            protection from further damage.                                                 the reporting of values or the coverage you
       d.   Make no statement that will assume any                                          requested.
            obligation or admit any liability, for any                               c. It is a condition of this coverage that such
            loss, damage or expense for which we may                                        errors or unintentional omissions shall be
            be liable, without our consent,                                                 reported and corrected when discovered.
       e.   Promptly send us any legal papers or                                            The policy premium will be adjusted
            notices received concerning the loss,                                           accordingly to reflect the date the premises
            damage or expense.                                                              should have been added had no error or
       f.   As often as may be reasonably required,                                         omission occurred.
            permit us to inspect your property,                                  5. Proving Your Loss
            premises and records. Also permit us to                                  It is your responsibility, at your own expense,
            take samples of damaged and undamaged                                   to provide documentation to us:
            property for inspection, testing and
                                                                                    a. Demonstrating that the loss, damage or
            analysis, and permit us to make copies
                                                                                          expense is the result of an "accident"
            from your books and records,
                                                                                          covered under this Equipment Breakdown
       g.   If requested, permit us to examine you and                                    Coverage; and
            any of your agents, employees and
                                                                                    b. Calculating the dollar amount of the loss,
            representatives under oath. We may
                                                                                          damage and expense that you claim is
            examine any insured under oath while not
                                                                                          covered.
            in the presence of any other insured. Such
            examination:                                                            Your responsibility in 5.a, above is without
                                                                                     regard to whether or not the possible "accident"
            (1)     May be at any time reasonably
                                                                                     occurred at your premises or involved your
                    required;
                                                                                     equipment.
            (2) May be about any matter relating to
                                                                                 6. Salvage and Recoveries
                    this insurance, your loss, damage or
                    expense, or your claim, including,                               When, in connection with any loss under this
                    but not limited to, your books and                               Equipment Breakdown Coverage, any salvage
                    records; and                                                     or recovery is received after the payment for
                                                                                     such loss, the amount of the loss shall be
            (3)     May be recorded by us by any
                                                                                     refigured on the basis on which it would have
                    methods we choose,
                                                                                     been settled had the amount of salvage or
       h.   Send us a signed, sworn proof of loss                                    recovery been known at the time the loss was
            containing the information we request.                                   originally determined. Any amounts thus found
            You must do this within 60 days after our                               to be due either party from the other shall be
            request.                                                                 paid promptly.
       i.   Cooperate with us in the investigation and                           7. Valuation
            settlement of the claim.
                                                                                      We will determine the value of "covered


                            Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                              Page 8 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 39 of 104


       property" as follows:                                                          f.    Except as specifically provided for under
       a. Except as specified otherwise, our payment                                        Data Restoration coverage, "data" and
           for damaged "covered property" will be the                                       "media" will be valued on the following
           smallest of:                                                                     basis:
            (1)    The cost to repair the damaged                                           (1)    For mass-produced and
                   property;                                                                       commercially available software, at
            (2)    The cost to replace the damaged                                                 the replacement cost.
                   property on the same site; or                                            (2) For all other "data" and "media," at
            (3) The amount you actually spend that                                                 the cost of blank "media" for
                   is necessary to repair or replace the                                           reproducing the records. We will
                   damaged property.                                                               not pay for "data" representing
                                                                                                   financial records based on the face
       b. The amount of our payment will be based                                                  value of such records.
           on the most cost-effective means to replace
           the function, capacity and remaining useful
           life of the damaged property. This may                         F. ADDITIONAL CONDITIONS
           include the use of generic, used or                               The following conditions apply in addition to the
           reconditioned parts, equipment or property.                       Loss Conditions:
       c. Except as described in d. below, you must                          1. Additional Insured
           pay the extra cost of replacing damaged                               If a person or organization is designated in this
           property with property of a better kind or                            Equipment Breakdown Coverage as an
           quality or of a different size or capacity.                           additional insured, we will consider them to be
       d. Environmental, Safety and Efficiency                                   an insured under this Equipment Breakdown
           Improvements                                                          Coverage only to the extent of their interest in
           If "covered equipment" requires                                       the "covered property."
           replacement due to an "accident," we will                         2. Bankruptcy
           pay your additional cost to replace with                               The bankruptcy or insolvency of you or your
           equipment that we agree is better for the                             estate will not relieve you or us of any
           environment, safer for people or more                                 obligation under this Equipment Breakdown
           energy efficient than the equipment being                             Coverage.
           replaced, subject to the following
                                                                             3. Conccalmcnt, Misrepresentation or Fraud
           conditions:
            (1)    We will not pay more than 125% of                               We will not pay for any loss and coverage will
                   what the cost would have been to                                be void if you or any additional insured at any
                   replace with like kind and quality;                             time:
            (2)    We will not pay to increase the size                            a. Intentionally cause or allow loss, damage
                   or capacity of the equipment;                                         or expense in order to collect on
                                                                                         insurance; or
            (3)    This provision only applies to
                   Property Damage coverage;                                       b. Intentionally conceal or misrepresent a
                                                                                         material fact concerning:
            (4)    This provision does not increase any
                   of the applicable limits; and                                        (1)    This Equipment Breakdown
                                                                                               Coverage;
            (5)    This provision does not apply to the
                   replacement of component parts.                                      (2)    The "covered property";
       e. If any one of the following conditions is                                     (3) Your interest in the "covered
           met, property held for sale by you will be                                          property, or
           valued at the sales price as if no loss or                                   (4) A claim under this Equipment
           damage had occurred, less any discounts                                             Breakdown Coverage.
           and expenses that otherwise would have                               4. Jurisdictional Inspections
           applied:                                                                   It is your responsibility to comply with any
            (1)     The property was manufactured by                                  state or municipal boiler and pressure vessel
                   you;                                                               regulations. If any "covered equipment" that is
            (2)     The sales price of the property is                                "covered property" requires inspection to
                    less than the replacement cost of the                             comply with such regulations, at your option
                    property; or                                                      we agree to perform such inspection. We do not
            (3) You are unable to replace the                                         warrant that conditions are safe or healthful.
                    property before its anticipated sale.                       5.    Legal Action Against Us

                           Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                             Page 9 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 40 of 104


         No one may bring a legal action against us
         under this Equipment Breakdown Coverage                                            equipment" to you and each mortgage
         unless:                                                                            holder shown in the Declarations in their
         a. There has been full compliance with all                                         order of precedence, as interests in the
               the terms of this Equipment Breakdown                                       "covered property" may appear.
               Coverage; and                                                            c. The mortgage holder has the right to
         b. The action is brought within two years                                          receive loss payment even if the mortgage
               after the date of the "accident"; or                                         holder has started foreclosure or similar
         c. We agree in writing that you have an                                            action on the "covered property."
               obligation to pay for damage to "covered                                 d. If we deny your claim because of your acts
               property" of others or until the amount of                                   or because you have failed to comply with
               that obligation has been determined by                                       the terms of this Equipment Breakdown
               final judgment or arbitration award. No                                      Coverage, the mortgage holder will still
               one has the right under this policy to bring                                 have the right to receive loss payment,
               us into an action to determine your                                          provided the mortgage holder does all of
               liability,                                                                   the following:
    6.   Liberalization                                                                     (1) Pays any premium due under this
         If we adopt any standard form revision for                                                Equipment Breakdown Coverage at
         general use that would broaden the coverage                                              our request if you have failed to do
         under this Equipment Breakdown Coverage                                                  so;
         without additional premium, the broadened                                          (2) Submits a signed, sworn proof of
         coverage will apply to this Equipment                                                    loss within 60 days after receiving
         Breakdown Coverage commencing on the date                                                notice from us of your failure to do
         that such revision becomes effective in the                                              so;
         jurisdiction where the "accident" occurs.                                          (3) Has notified us of any change in
    7.   Loss Payable                                                                             ownership or material change in risk
         a. We will pay you and the loss payee shown                                              known to the mortgage holder; and
               in the Declarations for loss covered by this                                 (4) Has complied with all other terms
               Equipment Breakdown Coverage, as                                                   and conditions of this Policy.
               interests may appear. The insurance covers                                  All of the terms of this Equipment
               the interest of the loss payee unless the                                   Breakdown Coverage will then apply
               loss results from conversion, secretion or                                  directly to the mortgage holder.
               embezzlement on your part or on the Part                                 e. If we pay the mortgage holder for any loss
               of the loss payee.                                                          and deny payment to you because of your
         b. We may cancel the policy as allowed by                                         acts or because you have failed to comply
               the Cancellation Condition. Cancellation                                    with the terms of this Equipment
               ends this agreement as to the loss payee's                                  Breakdown Coverage:
               interest. If we cancel, we will mail you                                    (1)     The mortgage holder's right under
               and the loss payee the same advance                                                 the mortgage will be transferred to
               notice,                                                                             us to the extent of the amount we
         c. If we make any payment to the loss payee,                                              pay; and
               we will obtain their rights against any                                     (2)     The mortgage holder's right to
               other party.                                                                        recover the full amount of the
    8.   Maintaining Your Property and Equipment                                                   mortgage holder's claim will not be
         It is your responsibility to appropriately                                                impaired.
         maintain your property and equipment. We will                                     At our option, we may pay to the mortgage
         not pay your costs to maintain, operate, protect                                  holder the whole principal on the mortgage
         or enhance your property or equipment, even if                                    plus any accrued interest. In this event,
         such costs are to comply with our                                                 your mortgage and note will be transferred
         recommendations or prevent loss, damage or                                        to us and you will pay your remaining
         expense that would be covered under this                                          mortgage debt to us.
         policy.                                                                        f. If we cancel this policy, we will give
    9.   Mortgage Holders                                                                  written notice to the mortgage holder at
         a. The term mortgage holder includes trustee,                                     least:
         b. We will pay for direct damage to "covered                                      (1) 10 days before the effective date of
               property" due to an "accident" to "covered                                          cancellation if we cancel for your

                             Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                           Page 10 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 41 of 104

                      nonpayment of premium; or
             (2)      30 days before the effective date of                            rata refund of premium for that "covered
                      cancellation if we cancel for any                               equipment" for the period of suspension. But
                      other reason.                                                   the suspension will be effective even if we have
         g. If we elect not to renew this policy, we                                  not yet made or offered a refund.
              will give written notice to the mortgage                           14. Transfer of Rights of Recovery Against
              holder at least 10 days before the                                      Others to Us
              expiration date of this policy.                                         If any person or organization to or for whom
         h. If we suspend coverage, it will also be                                   we make payment under this Equipment
              suspended as respects the mortgage holder.                              Breakdown Coverage has rights to recover
              We will give written notice of the                                      damages from another, those rights are
              suspension to the mortgage holder.                                      transferred to us to the extent of our payment.
    10. Other Insurance                                                               That person or organization must do everything
         If there is other insurance that applies to the                              necessary to secure our rights and must do
         same loss, damage or expense, this Equipment                                 nothing after loss to impair them. But you may
         Breakdown Coverage shall apply only as excess                                waive your rights against another party in
         insurance after all other applicable insurance                               writing:
         has been exhausted.                                                          a. Prior to an "accident."
    11. Policy Period, Coverage Territory                                             b. After an "accident" only if, at time of the
                                                                                           "accident," that party is one of the
         Under this Equipment Breakdown Coverage:
                                                                                           following:
         a. The "accident" must occur during the
              Policy Period, but expiration of the policy                                  (1)    Someone insured by this Policy; or
              does not limit our liability.                                                (2) A business firm:
         b. The "accident" must occur within the                                                  (a) Owned or controlled by you;
              following Coverage Territory:                                                             or
               (1) The United States of America                                            (b)    That owns or controls you.
                      (including its territories and
                      possessions);                                        G. DEFINITIONS
               (2) Puerto Rico; and                                            1. "Accident"
               (3) Canada.                                                         a. "Accident" is defined in A. La.
    12. Privilege to Adjust with Owner                                             b. None of the following is an "accident,"
         In the event of loss, damage or expense                                        however caused and without regard to
         involving property of others in your care,                                     whether such condition or event is normal
         custody or control, we have the right to settle                                and expected or unusual and unexpected:
         the loss, damage or expense with respect to                                    (1) Depletion, deterioration, rust,
         such property with the owner of the property.                                      corrosion, erosion, settling or wear and
         Settlement with owners of that property will                                       tear;
         satisfy any claim of yours.
                                                                                        (2) Any gradually developing condition;
    13. Suspension
                                                                                        (3) Any defect, programming error,
         Whenever "covered equipment" is found to be                                        programming limitation, computer
         in, or exposed to, a dangerous condition, any of                                   virus, malicious code, loss of "data,"
         our representatives may immediately suspend                                        loss of access, loss of use, loss of
         the insurance against loss from an "accident" to                                   functionality or other condition within
         that "covered equipment." This can be done by                                      or involving "data" or "media" of any
         delivering or mailing a written notice of                                          kind;
         suspension to:
                                                                                        (4) Contamination by a "hazardous
         a. Your last known address; or                                                     substance"; or
         b. The address where the "covered                                              (5) Misalignment, miscalibration, tripping
               equipment" is located,                                                       off-line, or any condition which can be
         Once suspended in this way, your insurance can                                     corrected by resetting, tightening,
         be reinstated only by an endorsement for that                                      adjusting or cleaning, or by the
         "covered equipment."                                                               performance of maintenance.
         If we suspend your insurance, you will get a pro                      2. "Building Utilities" means "covered
                                                                                   equipment" permanently mounted on or in a
                                                                                   building and used to provide any of the
                                                                                   following services within the building: heating,

                             Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                           Page 11 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 42 of 104


         ventilating, air conditioning, electrical power,
         hot water, elevator or escalator services, natural                                 (15)Conveyors, cranes or hoists; or
         gas service or communications. "Building                                           (16) Mobile Magnetic Resonance Imaging
         utilities" does not include personal property or                                         equipment (MRI) until it has operated
         equipment used in manufacturing or processing.                                           for four continuous hours at the
    3.   "Buried Vessels or Piping" means any piping                                              location where the "accident" occurs.
         or vessel buried or encased in the earth,                                 6. "Covered Property"
         concrete or other material, whether above or
         below grade, or in an enclosure which does not                                a. "Covered Property" means property that
         allow access for inspection and repair.                                             you own or property that is in your care,
                                                                                             custody or control and for which you are
    4.   "Business Income" means the sum of:                                                 legally liable. Such property must be at a
         a. The Net Income (net profit or loss before                                        location described in the Declarations
                income taxes) that would have been earned                                    except as provided under Off Premises
                or incurred; and                                                             Property Damage coverage.
         b. Continuing normal and necessary                                            b. None of the following is "covered
                operating expenses incurred, including                                       property":
                employee payroll.                                                           (1) Accounts, bills, currency, deeds or
    5.   "Covered Equipment"                                                                      other evidences of debt, money, notes
         a. "Covered Equipment" is defined in A. 1.b.                                             or securities;
         b. None of the following is "covered                                               (2) Fine arts, jewelry, furs or precious
                equipment":                                                                       stones;
               (1) Structure, including but not limited to                                  (3) Precious metal, unless forming a part
                    the structural portions of buildings and                                      of "covered equipment";
                    towers, scaffolding, and any air                                        (4) Animals;
                    supported enclosure;                                                    (5) Contraband, or property in the course
               (2) Foundation;                                                                    of illegal transportation or trade;
               (3) Cabinet, compartment, conduit or                                         (6) Land (including land on which the
                    ductwork;                                                                     property is located), water, trees,
               (4) Insulating or refractory material;                                             growing crops or lawns;
               (5) "Buried vessels or piping" and any                                       (7) Shrubs or plants, unless held indoors
                    other equipment located underground                                           for retail sale; or
                    or wholly or partly buried                                              (8) Media used in trickle filters or other
                    underground;                                                                  sewage processing equipment,
               (6) Waste, drainage or sewer piping;                                               including but not limited to biological
               (7) Piping, valves or fittings forming a                                           or plastic media.
                    part of a sprinkler or fire suppression                        7. "Data" means information or instructions
                    system;                                                            stored in digital code capable of being
               (8) Water piping that is not part of a                                  processed by machinery.
                    closed loop used to conduct heat or                            8. "Extra Expense" means the additional cost
                    cooling from a boiler or a refrigeration                           you incur to operate your business over and
                    or air conditioning system;                                        above the cost that you normally would have
               (9) "Vehicle" or any equipment mounted                                  incurred to operate your business during the
                    on a "vehicle", unless the "vehicle" is                            same period had no "accident" occurred.
                    parked within the Coverage Territory                           9. "Hazardous Substance" means any substance
                    and the equipment is in use or                                     that is hazardous to health or has been declared
                    connected, ready for use;                                          to be hazardous to health by a governmental
               (10) Satellite, spacecraft or any equipment                             agency.
                    mounted on a satellite or spacecraft;                          10. "Media" means material on which "data" is
               (11) Dragline, excavation or construction                                recorded, such as magnetic tapes, hard disks,
                    equipment;                                                          optical disks or floppy disks.
               (12) Equipment manufactured by you for                              11. "One Accident" means all "accidents"
                    sale                                                                occurring at the same time from the same
               (13)"Data";                                                              event. If an "accident" causes other "accidents,"
                                                                                        all will be considered "one accident."
               (14) Rotating biological contactors;
                                                                                   12. "Period of Restoration" means the period of

                              Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                             Page 12 of 13
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 43 of 104


         time that begins at the time of the "accident"
         and continues until the earlier of:
         a. The date the physical damage to "covered
              equipment" is repaired or replaced; or
         b. The date on which such damage could
              have been repaired or replaced with the
              exercise of due diligence and dispatch,
        plus an additional 5 days.
    13. "Perishable Goods" means any "covered
         property" subject to deterioration or
         impairment as a result of a change of
         conditions, including but not limited to
         temperature, humidity or pressure.
    14. "Spoilage" means any detrimental change in
        state. This includes but is not limited to thawing
        of frozen goods, warming of refrigerated goods,
        freezing of fresh goods, solidification of liquid
        or molten material and chemical reactions to
        material in process.
    15. "Vehicle" means any machine or apparatus that
        is used for transportation or moves under its
        own power. "Vehicle" includes, but is not
        limited to, car, truck, bus, trailer, train, aircraft,
        watercraft, forklift, bulldozer, tractor or
        harvester.
        However, any property that is stationary,
        permanently installed at a covered location and
        that receives electrical power from an external
        power source will not be considered a "vehicle."




                              Includes copyright material of Insurance Services Office, Inc. with its permission.
                                                                                                                    Page 13 of 13
  Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 44 of 104
                                                                          ASPPRO03 0204


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EXCLUSION OF TERRORISM (WITH UMITED EXCEPTION)
                  AND EXCLUSION OF WAR AND MIUTARY ACTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY


   A. The War And Military Action Exclusion is                      damage to all types of property (in the United
   replaced by the following Exclusion. With respect                States, it territories and possesions, Puerto
   to any Coverage Form to which the War And                        Rico and Canada) sustained by all persons
                                                                                        ,



   Military Action Exclusion does not apply, that                   and entities affected by the terrorism(and
   Exclusion is hereby as follows.                                  including     business     interruption    losses
   WAR AND MIUTARY ACTION EXCLUSION                                 sustained by owners or occupants of such
                                                                    damaged property), all whether of not
   We will not pay for loss or damage caused                        insured, exceeds a total of $25,000,000
   directly or indirectly by the following. Such loss               attributable to a single incident of terrorism or
   or damage is excluded regardless of any other                    to multiple incidents which occur within a
   cause or event that contributes concurrently or in               72-hour period and appear to be carried out in
   any sequence to the loss.                                        concert or to have a related purpose or
   1. War, including undeclared or civil war; or                    common leadership.
   2. Warlike action by a military force, including            TERRORISM EXCLUSION
      action in hindering or defending against an              We will not pay for loss or damage caused
      actual or expected attack, by any                          directly or indirectly by terrorism, including
      government, sovereign or other authority                   action in hindering or defending against an
      using military personnel or other agents; or               actual or expected incident of terrorism, Such
   3. Insurrection, rebellion, revolution, usurped               loss or damage is excluded regardless of any
      power, or action taken by governmental                     other cause or event that contributes
      authority in hindering or defending against                concurrently or in any sequence to the loss.
      any of these.                                            Terrorism means activities against persons,
   With respect to any action that comes within the               organizations or property of any nature:
   terms of this exclusion and involves nuclear                1. That involve the following or preparation for
   reaction   or     radiation,    or   radioactive                 the following:
   contamination, this War And Military Action
   Exclusion supersedes the Nuclear Hazard                     a. Use or threat of force or violence;
   Exclusion.                                                  b. Commission or threat of a dangerous act; or
   B Regardless of the amount of damage and                    c. Commision or threat of an act that interferes
      losses, the Terrorism Exclusion applies to any              with     or   disrupts     an     electronic,
      incident of terrorism that involves the use,                communication, information, or mechanical
      release or escape of pathogenic or poisonous                system; and
      biological or chemical materials, or of nuclear          2. When one or both of the following applies:
      materials, or to any incident that directly or
      indirectly results in nuclear reaction or                a. The effect is to intimidate or coerce a
      radiation or radioactive contamination.                     government or the civilian population or any
                                                                  segment thereof, or to disrupt any segment of
       In incidents of terrorism other than those                 the economy; or
       described in the preceding sentence, the
       Terrorism Exclusion will not apply unless the
   Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 45 of0204
                                                                         ASPPRO03   104

    b. It appears that the intent is to intimidate or
coerce a government, or to further political,
ideological, religious, social or ecomic objectives or to
express (or express opposition to) a philosophy or
ideology..
But with respect to any such activity that also comes
within the terms of the War And Military Action
Exclusion, that exclusion supersedes this Terrorism
Exclusion.
In the event of an act of terrorism that involes nuclear
reaction or radiation, or radioactive contamination,
this Terrorism Exclusion supersedes the Nuclear
Hazard Exclusion.
Case 1:20-cv-22055-CMA
      THIS ENDORSEMENT Document
                         CHANGES1-2 THE
                                    Entered on FLSD
                                        POLICY.     DocketREM)
                                                 PLEASE    05/15/2020 Page 46 of 104
                                                                IT CAREFULLY.

               NUCLEAR, BIOLOGICAL, CHEMICAL, OR RADIOLOGICAL
                            TERRORISM EXCLUSION

      This endorsement modifies insurance provided under this Policy.
  In consideration of the premium charged, it is agreed that:
  1. Notwithstanding anything to the contrary contained within the Policy, the following exclusion is added to the
     Policy:
      Nuclear, Biological, Chemical, Or Radiological Terrorism
      No coverage willbe available under this insurance for any loss, cost, damage, expense, injury, claim or suit,
      caused by, arising out of, or resulting directly or indirectly, in whole or in part from any act of Nuclear,
      Biological, Chemical, Or Radiological Terrorism, regardless of any other cause or event that contributes
      concurrently or in any other sequence to the act of Nuclear, Biological, Chemical, Or Radiological
      Terrorism.
  2. For the purpose of this Endorsement the following Definitions are added to the Policy:
      Biological Agent means any pathogenic (disease producing) micro-organism(s) and/or biological produced
      toxin(s), including genetically modified organisms and chemically synthesized toxin(s) which caused illness,
      damage, injury or death in humans, animals, or plants.
      Chemical Agent means any compound which, when disseminated, produces incapacitating illness, or
      damaging and/or lethal effects on people, animals, plants, or property.
      Nuclear, Biological, Chemical, Or Radiological Terrorism          means the:
      a. Dispersal, application, or release of radioactive material;
      b. Use of any nuclear weapon or device that involves or produces a nuclear reaction, nuclear radiation, or
         radioactive contamination; or
      c. Emission, discharge, dispersal, release, or escape of any solid, liquid or gaseous biological agent and/or
         chemical agent;
      by any person or group(s) of persons, whether acting alone, or on behalf of or in connection with any
      organization(s) or government(s), committed for political, religious, ideological purposes or reasons, including
      the intention to influence any government and/or to put the public, or any section of the public, in fear.


  ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




 ASPCO023 1012                          © Aspen Specialty Insurance Company, 2012                      Page 1 of 1
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 47 of 104




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION
       INCLUDING DEBRIS REMOVAL AND COST OF CLEAN UP EXTENSION and
                          AUTHORITIES EXCLUSION

                                                              and

                            ASBESTOS MATERIAL REMOVAL LIMITATION
    SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSON

    Notwithstanding any provision in the Policy to which this Endorsement is attached, this Policy does not
    insure against loss, damage, costs or expenses in connection with any kind or description of seepage and/or
    pollution and/or contamination, direct or indirect, arising from any cause whatsoever.

    Nevertheless, if fire is not excluded from this Policy and a fire arises directly or indirectly from seepage
    and/or pollution and/or contamination, any loss or damage insured under this Policy arising directly from that
    fire shall (subject to the terms, conditions and limitations of the Policy) be covered.

    However, if the insured property is the subject of direct physical loss or damage for which underwriters have
    paid or agreed to pay, then this Policy (subject to its terms, conditions and limitations) insures against direct
    physical loss or damage to the property insured hereunder caused by resulting seepage and/or pollution and/or
    contamination.

    The Insured shall give notice to the underwriters of intent to claim NO LATER THAN TWELVE (12)
    MONTHS AFTER THE DATE OF THE ORIGINAL PHYSICAL LOSS OR DAMAGE.

    DEBRIS REMOVAL AND COST OF CLEAN UP EXTENSION

    Notwithstanding the provisions of the preceding Exclusion in this Endorsement or any provision respecting
    seepage and/or pollution and/or contamination, and or debris removal and/or clean up in the Policy to which
    this Endorsement is attached, in the event of direct physical loss or damage to the property insured hereunder,
    this Policy (subject otherwise to its terms, conditions and limitations, including but not limited to any
    applicable deductible) also insures within the sum insured:

    (a) Expenses incurred in removal of debris of the property insured hereunder destroyed or damaged from the
        premises of the insured; and/or

    (b) Cost of clean up, at the premises of the Insured, made necessary as a result of such loss or damage.

    Provided that this Policy does not insure against the costs of decontamination or removal of water, soil or any
    other substance on or under such premises.




                                                     ASPPRO81

                    600 Atlantic Avenue 21st Fl Boston Massachusetts 02210 Phone 617-532-7300 Fax 617-532-7314
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 48 of 104




    SEEPAGE AND/OR POLLUTON AND/OR CONTAMINATION EXCLUSION: continued


    It is a condition precedent to recovery under this Extension that Underwriters shall have paid or agreed to pay
    for physical loss or damage to the property insured hereunder unless such payment is precluded solely by the
    operation of any deductible and that the Insured shall give notice to the Underwriters of intent to claim for
    cost of removal of debris or cost of clean up NO LATER THAN TWELVE (12) MONTHS AFTER THE
    DATE OF SUCH PHYSICAL LOSS OR DAMAGE.

    AUTHORITIES EXCLUSION

    Notwithstanding any of the preceding provision of this Endorsement or any provision of the Policy to which
    this Endorsement is attached, this Policy does not insure against loss, damage, costs, expenses, fines or
    penalties incurred or sustained by or imposed on the Insured at the order of any Government Agency, Court or
    other Authority arising from any cause whatsoever. Without restricting the generality of the foregoing, the
    Policy does not cover claims arising out of the following U.S. legislation or amendments thereto:

    (a) Resource Conservation and Recovery Act (R.C.R.A.) commonly known as Solid Waste Disposal Act.

    (b) Comprehensive Environmental Response, Compensation and Liability Act (C.E.R.C.L.A.) commonly
        known as Superfund.

    (c) Superfund Amendments and Reauthorization Act (SARA.) commonly known as Superfund Two.

    ASBESTOS MATERIAL REMOVAL LIMITATION

    This policy does not insure loss, damage or expense to remove, or replace asbestos materials unless such
    materials are themselves damaged by an insured peril.

    Notwithstanding that competent Government Authority may declare all or parts of the insured premises unfit
    for occupancy without removal or modifications to asbestos materials, the Company's liability is limited to the
    proportion represented by the cost to repair the damaged part of the premises, not the entire property.

    Similarly, if the policy provides any coverage for business interruption, rental value or other loss of use or
    occupancy, such coverage shall be limited to the time necessary to repair or replace only the damaged
    portion(s) of the premises.

    Nothing in the Endorsement shall override any radioactive contamination exclusion clause in the Policy to
    which this Endorsement is attached.

    All other terms and conditions of this policy remain unchanged.




    ASPPRO81



                   600 Atlantic Avenue 21st Fl Boston Massachusetts 02210 Phone 617-532-7300 Fax 617-532-7314
 Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 49 of 104



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXTERIOR INSULATION AND FINISHING SYSTEMS EXCLUSION
                               ENDORSEMENT

Buildings constructed of Exterior Insulation and Finishing Systems (EIFS), Dryvit, or Synthetic Stucco are excluded from
coverage under this policy as respects the perils of Windstorm and Hail, and subsequent Water Damage, but only to the
extent that those perils and subsequent Water Damage involve, or result from damage to areas of a building containing
or covered by Exterior Insulation and Finishing Systems (EIFS), Dryvit, or Synthetic Stucco.




All other terms and conditions of The Policy remain unchanged.




ASPPR082 1014                                                                                               Page 1 of 1
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 50 of 104




             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION AND LIMITED ADDITIONAL COVERAGE FOR FUNGUS
    This Endorsement modifies insurance provided under all Coverage Parts:

    A. The Following Exclusion is added:

        EXCLUSION "Fungus", Wet Rot, Dry Rot and Bacteria
                       -




        We will not pay for loss or damage caused directly or indirectly by the presence, growth, proliferation,
        spread or any activity of fungus, wet or dry rot or bacteria. Such loss or damage is excluded regardless
        of any other cause or event that contributes concurrently or in any sequence to the loss. But if fungus,
        wet or dry rot or bacteria results in a covered cause of loss, we will pay for the loss or damage caused
        by the covered cause of loss.

        This exclusion does not apply:

        1. When "fungus", wet or dry rot or bacteria results from fire or lightning; or

        2. To the extent that coverage is provided in the Additional Coverage Limited Coverage For "Fungus",
                                                                                   -


           Wet Rot, Dry Rot And Bacteria with respect to loss or damage by a cause of loss other than fire or
           lightning.

    B. The following Additional Coverage is added:

        ADDITIONAL COVERAGE              -   Limited Coverage for "Fungus", Wet Rot, Dry Rot and Bacteria

        1. This limited coverage applies only when the "fungus", wet or dry rot or bacteria is the result of one
            or more of the following causes that occurs during the policy period and only if all reasonable means
            were used to save and preserve the property from further damage at the time of and after that
            occurrence, and only if any loss resulting from the following is reported to us within 60 days of the
            occurrence.

            a. A covered cause of loss other than fire or lightning; or

            b. Flood, if Flood Coverage Endorsement applies to the affected premises.

        2. Under conditions described in item B.1. above, we will pay for loss or damage by "fungus", wet or
            dry rot or bacteria. As used in the Limited Coverage, the term loss or damage means:

            a. Direct physical loss or damage to Covered Property caused by "fungus", wet or dry rot or
               bacteria, including the cost of removal of the "fungus", wet or dry rot or bacteria;

            b. The cost to tear out and replace any part of the building or other property as needed to gain
               access to the "fungus", wet or dry rot or bacteria; and

            c. The cost of testing performed after removal, repair, replacement or restoration of the damaged
               property is completed, provided there is a reason to believe that "fungus, wet or dry rot or
               bacteria are present.


                                                       ASPPRO89                                             Page 1 of
                   600 Atlantic Avenue 21st Fl Boston Massachusetts 02210 Phone 617-532-7300 Fax 617-532-7314
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 51 of 104




        3. The coverage provided under this Limited Coverage is limited to $15,000. Regardless of the number
           of claims, this limit is the most we will pay for the total of all loss or damage arising out of all
           occurrences which take place in a 12-month period (starting with the beginning of the present annual
           policy period). With respect to a particular occurrence of loss which results in fungus, wet or dry
           rot or bacteria continues to be present or active, or recurs, in a later policy period.

        4. The coverage provided under this Limited Coverage does not increase the applicable Limit of
           Insurance on any Covered Property. If a particular occurrence results in loss or damage by "fungus",
           wet or dry rot or bacteria, and other loss or damage, we will not pay more for the total of all loss or
           damage, than the applicable Limit of Insurance on the affected Covered Property.

        5. If there is covered loss or damage to Covered Property, not caused by "fungus", wet or dry rot or
           bacteria, loss payment will not be limited by the terms of this Limited Coverage, except to the extend
           that "fungus", wet or dry rot or bacteria causes an increase in the loss. Any such increase in the loss
           will be subject to the terms of this Limited Coverage.

    C. The following definition is added:

        "Fungus" means any type or form of fungus, including mold or mildew, and any mycotoxins, spores,
        scents or by-products produced or released by fungi.




                                                                                                                Page 2 of 2

        ASPPRO89

                   600 Atlantic Avenue 21st Fl Boston Massachusetts 02210 Phone 617-532-7300 Fax 617-532-7314
  Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 52 of 104



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    COMMERCIAL PROPERTY EXTENSION
                                                     SCHEDULE

                                       COVERAGE                                       LIMIT OF INSURANCE
       Personal Effects Property of Others                                            $5,000
       Fire Department Service Charge                                                 $5,000
       Fire Suppression System                                                        $5,000
       Computer Equipment                                                             $25,000
       Accounts Receivable                                                            $20,000
       Outdoor Property (Fence, Radio, TV, Antennas, Signs Only)                      $20,000
       Spoilage                                                                       $10,000
       Valuable Papers                                                                $20,000
       Money and Securities                                                           $5,000
       Water Backup Or Overflow Of Sewers and Drains                                  $5,000
       Employee Dishonesty                                                            $5,000


In consideration of the $PREMlUMx premium charge, it is agreed that:

The amounts of insurance stated in the above schedule apply in accordance with terms or such coverages and are
separate from the Limits of Insurance shown on the Declarations for any of these coverages. The limits shown above
do not increase the total Limits of Insurance shown on the Declarations.

The following is added as an Additional Coverage to the CAUSES OF LOSS- SPECIAL FORM:

1. PERSONAL EFFECTS AND PROPERTY OF OTHERS

   You may extend the insurance that applies to Your Business Personal Property to apply to:
   a. Personal effects owned by you, your officers, your partners or members, your managers or your employees.
        This extension does not apply to loss or damage by theft.
    b. Personal property of others in your care, custody or control.
   The most we will pay for loss or damage under this Extension is $5,000 at each described premises. Our
   payment for loss of or damage to personal property of others will only be for the account of the owner of the
   property.

2. FIRE DEPARMENT SERVICE CHARGE

   When the fire department is called to save or protect Covered Property from a Covered Cause of Loss we will
   pay up to $5,000 for your liability for the fire department service charges:

   a. Assumed by contract or agreement prior to loss; or



ASPPR174 0418                  2018 ©Aspen Insurance U.S. Services Inc. All rights reserved.             Page 1 of 6
                         Includes copyrighted material of ISO Properties, Inc. used with permission
 Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 53 of 104

   b. Required by local ordinance

3. FIRE SUPPRESSION SYSTEM
   a. We will pay:
       (1) To recharge or refill fire protective equipment; and
       (2) To clean up and remove the fire extinguishing agent;
       resulting from the discharge of a fire extinguishing agent from the protective equipment.
   b. The discharge must:
       (1) Be caused by a Covered Cause of Loss;
       (2) Result from the intended operation of the fire protective equipment to prevent or control a Covered
           Cause of Loss; or
       (3) Be accidental or result from a malfunction of the fire protective equipment.
   c. We will not pay for loss or damage:
       (1) If you fail to use reasonable care to maintain the fire protective equipment in proper operating condition;
           or
       (2) If caused by discharge at the time of servicing, refilling, or testing of the fire protective equipment.
   d. The most we will pay for loss under this coverage is $5,000 anyone occurrence.

4. COMPUTER EQUIPMENT

   You may extend the insurance that applies to Your Business Personal Property to apply to:
   a. Computer equipment and related component parts that are:
       (1) Your property; or
       (2) The property of others that is in your care, custody or control;
   b. Your instructional material and prepackaged software programs purchased for use with your computer
       system; or
   c. Your blank electronic or magnetic "media".
   d. The most we will pay for loss or damage under the Extension is $25,000 at each described premises.

5. ACCOUNTS RECEIVABLE

   You may extend the insurance that applies to Your Business Personal Property to:
   a. All amounts due from your customers that you are unable to collect;
   b. Interest charges on any loan required to offset amounts you are unable to collect pending our payment of
      these amounts;
   c. Collection expenses in excess of your normal collection expenses that are made necessary by the loss or
      damage; and
   d. Other reasonable expenses that you incur to establish your Records of Accounts Receivable;
   that result from loss or damage to your Records of Accounts Receivable. The most we will pay under this
   Extension is $20,000 at each described premises.

6. OUTDOOR PROPERTY

   You may extend the insurance provided by this Coverage Form to apply to your outdoor fences, radio and
   television antennas (including satellite dishes), signs (other than signs attached to buildings), trees, shrubs and



ASPPR174 0418                 2018 ©Aspen Insurance U.S. Services Inc. All rights reserved.                       Page 2 of 6
                        Includes copyrighted material of ISO Properties, Inc. used with permission
 Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 54 of 104
   plants (other than stock of trees, shrubs or plants), including debris removal expense, caused by or resulting
   from any of the following causes of loss if they are Covered Causes of Loss:
   a. Fire;
   b. Lightning;
   c. Explosion;
   d. Riot or Civil Commotion;
   e. Aircraft; or
   f.   Wind.

   The most we will pay for loss or damage under this Extension is $20,000, but not more than $500 for any one
   tree, shrub or plant. These limits apply to any one occurrence, regardless of the types or number of items lost or
   damaged in that occurrence.

7. SPOILAGE

   You may extend the insurance that applies to Your Business Personal Property for Covered Causes of Loss
   shown in the Declarations, but only with respect to coverage provided by this endorsement.
   a. Covered Property
        (1) Covered Property means "perishable stock" at the premises described in the Declarations owned by you
            or by others that is in your care, custody or control.

   b. Property Not Covered
        (1) Covered Property does not include property located:

            (a) On buildings;
            (b) In the open; or
            (C) In "vehicles".

   The following Exclusions are added:

   We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or damage is
   excluded regardless of any other cause or event that contributes concurrently or in any sequence to the loss:
   a. The disconnection of any refrigerating, cooling, or humidity control system from its source of power.
   b. The deactivation of electrical power caused by the manipulation of any switch or other device used to control
       the flow of electrical power or current.
   c. The inability of an Electrical Utility Company or other power source to provide sufficient power due to:
        (1) Lack of fuel; or
        (2) Governmental order.
   d. The inability of a power source at the described premises to provide sufficient power due to lack of
       generating capacity to meet demand.
   e. Breaking of any glass that is a permanent part of any refrigerating, cooling or humidity control unit.

   When Special is shown in the Declarations, Covered Causes of Loss includes:

   a. Breakdown or Contamination by:
        (1) Change in temperature or humidity resulting from mechanical breakdown or failure of refrigerating,
            cooling or humidity control apparatus or equipment, but only while such equipment or apparatus is at the
            premises described in the Declarations; and
        (2) Contamination by the refrigerant.


ASPPR174 0418                 2018 ©Aspen Insurance U.S. Services Inc. All rights reserved.                    Page 3 of 6
                        Includes copyrighted material of ISO Properties, Inc. used with permission
 Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 55 of 104

   b. Power Outage, meaning a change in temperature or humidity resulting from complete or partial interruption
       of electrical power, resulting from a cause of loss by a covered peril on the premises described in the
       Declarations, due to conditions beyond your control.

   The most we will pay for any one occurrence is $10,000 per described premises.

8. VALUABLE PAPERS

   Under this extension, the most we will pay to replace or restore the lost information is $20,000 at each described
   premises, unless a higher limit is shown in the Declarations. Such amount is additional insurance. We will also
   pay for the cost of blank material for reproducing the records (whether or not duplicates exist), and (when there
   is a duplicate) for the cost of labor to transcribe; or copy the records. The costs of blank material and labor are
   subject to the applicable Limit of Insurance on Your Business Personal Property and therefore coverage on such
   costs is not additional insurance.

9. MONEY AND SECURITIES
   a. You may extend the insurance that applies to Your Business Personal Property to the loss of "money" and
      "securities" resulting from "theft," disappearance or destruction.
   b. The most we will pay under this Extension is $5,000 in any one policy year, regardless of the number of
      occurrences of loss or the number of premises.

10. WATER BACKUP OR OVERFLOW OR SEWERS AND DRAINS
   a. We will pay for direct physical loss or damage to Covered Property caused by or resulting from water that
      backs up or overflows or is otherwise discharged from a sewer, drain, sump, or sump pump.
   b. The most we will pay for this extension is $5,000 at each described premises.

11. EMPLOYEE DISHONESTY

   a. We will pay for direct loss of or damage to Business Personal Property and "money" and "securities"
       resulting from dishonest acts committed by any of your employees acting alone or in collusion with other
       persons (except you or your partner) with the manifest intent to:
       (1) Obtain financial benefit (other than salaries, commissions, fees, bonuses, promotions, awards, profit
           sharing, pensions or other employee benefits earned in the normal course of employment) for:
           (a) Any employee; or
           (b) Any other person or organization.
   b. We will not pay for loss or damage:
       (1) Resulting from any dishonest or criminal act that you or any of your partners or members commit
           whether action alone or in collusion with other persons.
       (2) Resulting from any dishonest act committed by any of your employees (except as provided in paragraph
           a. above), managers or directors:
           (a) Whether acting alone or in collusion with other persons; or
           (b) While performing services for you or otherwise.
       (3) The only proof of which as to its existence or amount is:
           (a) An inventory computation; or
           (b) A profit and loss computation.
   c. The most we will pay for loss or damage in any one occurrence under this extension is $5,000 at each
       described premises.
   d. All loss or damage:
       (1) Caused by one or more persons; or

ASPPR174 0418                2018 ©Aspen Insurance U.S. Services Inc. All rights reserved.                   Page 4 of 6
                       Includes copyrighted material of ISO Properties, Inc. used with permission
     Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 56 of 104
           (2) Involving a single act or series of acts; is considered one occurrence.
      e. This extension of coverage is cancelled as to any employee immediately upon discovery by:
           (1) You; or
           (2) Any of your partners, members, managers, officers or directors not in collusion with the employee; of any
               dishonest act committed by that employee before and after being hired by you.
      f.   We will pay only for covered loss or damage sustained during the policy period and discovered by you during
           the policy period shown in the Declarations.
      g. With respect to this Employee Dishonesty extension of coverage, employee means:
           (1) Any natural person:
               (a) While in your service and for thirty (30) days after termination of service;
               (b) Who you compensate directly by salary, wages, or commissions; and
               (C) Who you have the right to direct and control while performing services for you

           (2) Any natural person who is furnished temporarily to you:
               (a) To substitute for a permanent employee as defined in paragraph (1) above, who is on leave; or
               (b) To meet seasonal or short-term workload conditions.
           (3) Any natural person who is leased to you under a written agreement between you and a labor leasing
               firm, to perform duties related to the conduct of your business, but does not mean a temporary employee
               as defined in paragraph (2) above;
           (4) Any natural person who is a former employee, direct, partner, member, manager, representative or
               trustee retained as a consultant while performing services for you; or
           (5) Any natural person who is a guest student or intern pursuing studies or duties, excluding, however, any
               such person while having care and custody of property outside any building you occupy in conducting
               your business.
           (6) But employee does not mean:
               (a) Any agent, broker, merchant, consignee, independent contractor or representative of the same
                   general character; or
               (b) Any manager, director, or trustee except while performing acts coming within the usual duties of an
                   employee.


DEFINITIONS

1.    "Data" means information or instructions stored in digital code capable of being processed by machinery.

2. "Media" means material on which "data" is recorded, such as magnetic tapes, hard disks, optical disks or floppy
    disks.

3. Money" means:

      a. Currency, coins and bank notes in current use and having a face value; and

      b. Travelers checks, registered checks and money orders held for sale to the public.

4. "Perishable Stock" means personal property:

      a. Maintained under temperature-controlled conditions for its preservation; and

      b. Susceptible to loss or damage if changes in or extremes of temperature result.

5. "Securities" means negotiable and nonnegotiable instruments or contracts representing "money" and includes:


ASPPR174 0418                    2018 ©Aspen Insurance U.S. Services Inc. All rights reserved.                 Page 5 of 6
                           Includes copyrighted material of ISO Properties, Inc. used with permission
  Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 57 of 104

     a. Tokens, tickets revenue and other stamps (whether represented by actual stamps or unused value in a
        meter) in current use; and

     b. Evidences of debt issued in connection with credit or charge cards, which cards are not issued by you; but
        does not include "money."

6.   Theft" means the unlawful taking of "money" and "securities" to the deprivation of the insured.

7. "Vehicle" means, as respects this Additional Coverage only, any machine or apparatus that is used for
   transportation or moves under its own power. "Vehicle" includes, but is not limited to, car, truck, bus, trailer, train,
   aircraft, watercraft, forklift, bulldozer, tractor or harvester.


     However, any property that is stationary, permanently installed at a covered location and that receives electrical
     power from an external power source will not be considered a "vehicle."


The coverage provided by this endorsement:
1. Applies to your described premises listed on the Commercial Property Coverage Part Declarations;
2. Is not subject to coinsurance; and
3. Is subject to the deductible listed on the Commercial Property Part Declaration


                 ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




ASPPR174 0418                  2018 ©Aspen Insurance U.S. Services Inc. All rights reserved.                      Page 6 of 6
                         Includes copyrighted material of ISO Properties, Inc. used with permission
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 58 of 104


                                                                                          COMMERCIAL PROPERTY
                                                                                                  CP 00 10 10 12

                    BUILDING AND PERSONAL PROPERTY
                            COVERAGE FORM
 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
 what is and is not covered.
 Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words we, "us" and "our" refer to the company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.
 A. Coverage                                                    b. Your Business Personal Property consists
    We will pay for direct physical loss of or damage to           of the following property located in or on the
    Covered Property at the premises described in the              building or structure described in the
    Declarations caused by or resulting from any                   Declarations or in the open (or in a vehicle)
    Covered Cause of Loss.                                         within 100 feet of the building or structure or
                                                                   within 100 feet of the premises described in
    1. Covered Property                                            the Declarations, whichever distance is
       Covered Property, as used in this Coverage                  greater:
       Part, means the type of property described in               (1) Furniture and fixtures;
       this section, A.1., and limited in A.2. Property
       Not Covered, if a Limit Of Insurance is shown               (2) Machinery and equipment;
       in the Declarations for that type of property.              (3) Stock;
       a. Building, meaning the building or structure                   (4) All other personal property owned by you
          described in the Declarations, including:                         and used in your business;
          (1) Completed additions;                                      (5) Labor, materials or services furnished or
          (2) Fixtures, including outdoor fixtures;                         arranged by you on personal property of
                                                                            others;
          (3) Permanently installed:
                                                                        (6) Your use interest as tenant in
              (a) Machinery; and                                            improvements and         betterments.
              (b) Equipment;                                                Improvements and betterments are
                                                                            fixtures, alterations, installations or
          (4) Personal property owned by you that is
                                                                            additions:
              used to maintain or service the building
              or structure or its premises, including:                       (a) Made a part of the building or
                                                                                structure you occupy but do not own;
              (a) Fire-extinguishing equipment;
                                                                                and
              (b) Outdoor furniture;
                                                                             (b)You acquired or made at your
              (c) Floor coverings; and                                          expense but cannot legally remove;
              (d) Appliances used for refrigerating,                    (7) Leased personal property for which you
                  ventilating, cooking, dishwashing or                      have a contractual responsibility to
                  laundering;                                               insure, unless otherwise provided for
         (5) If not covered by other insurance:                             under Personal Property Of Others.
              (a) Additions under construction,                       c. Personal Property Of Others that is:
                  alterations and repairs to the building                (1) In your care, custody or control; and
                  or structure;
                                                                         (2) Located in or on the building or structure
              (b) Materials, equipment, supplies and                         described in the Declarations or in the
                  temporary structures, on or within                         open (or in a vehicle) within 100 feet of
                  100 feet of the described premises,                        the building or structure or within 100
                  used      for    making     additions,                     feet of the premises described in the
                  alterations or repairs to the building                     Declarations, whichever distance is
                  or structure.                                              greater.




    CPOOIOIOI2                         © Insurance Services Office, Inc., 2011                    Pagel of 16
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 59 of 104



          However, our payment for loss of or                      n. Electronic data, except as provided under
          damage to personal property of others will                  the Additional Coverage, Electronic Data.
          only be for the account of the owner of the                 Electronic data means information, facts or
          property.                                                   computer programs stored as or on, created
    2. Property Not Covered                                           or used on, or transmitted to or from
                                                                      computer software (including systems and
       Covered Property does not include:                             applications software), on hard or floppy
       a. Accounts, bills, currency, food stamps or                   disks, CD-ROMs, tapes, drives, cells, data
          other evidences of debt, money, notes or                    processing devices or any other repositories
          securities. Lottery tickets held for sale are               of computer software which are used with
          not securities;                                             electronically controlled equipment. The
                                                                      term computer programs, referred to in the
       b. Animals, unless owned by others and
                                                                      foregoing description of electronic data,
         boarded by you, or if owned by you, only as
                                                                      means a set of related electronic
         "stock" while inside of buildings;
                                                                      instructions which direct the operations and
       c. Automobiles held for sale;                                  functions of a computer or device
       d. Bridges, roadways, walks, patios or other                   connected to it, which enable the computer
          paved surfaces;                                             or device to receive, process, store, retrieve
                                                                      or send data. This paragraph, n., does not
       e. Contraband, or property in the course of
                                                                      apply to your "stock" of prepackaged
          illegal transportation or trade;
                                                                      software, or to electronic data which is
       f. The cost of excavations, grading, backfilling               integrated in and operates or controls the
          or filling;                                                 buildings    elevator,    lighting,  heating,
       g. Foundations of buildings,       structures,                 ventilation, air conditioning or security
          machinery or boilers if their foundations are               system;
          below:                                                   o. The cost to replace or restore the
          (1) The lowest basement floor; or                           information on valuable papers and records,
                                                                      including those which exist as electronic
          (2) The surface of the ground, if there is no               data. Valuable papers and records include
              basement;                                               but are not limited to proprietary
       h. Land (including land on which the property                  information, books of account, deeds,
          is located), water, growing crops or lawns                  manuscripts, abstracts, drawings and card
          (other than lawns which are part of a                       index systems. Refer to the Coverage
          vegetated roof);                                            Extension for Valuable Papers And Records
       L Personal property while airborne or                          (Other Than Electronic Data) for limited
         waterborne;                                                  coverage for valuable papers and records
                                                                      other than those which exist as electronic
       j. Bulkheads, pilings, piers, wharves or docks;                data;
       k. Property that is covered under another                   p. Vehicles or self-propelled     machines
         coverage form of this or any other policy in                 (including aircraft or watercraft) that:
         which it is more specifically described,
         except for the excess of the amount due                      (1) Are licensed for use on public roads; or
         (whether you can collect on it or not) from                  (2) Are operated principally away from the
         that other insurance;                                            described premises.
       I. Retaining walls that are not part of a                      This paragraph does not apply to:
          building;                                                      (a) Vehicles or self-propelled machines
      m. Underground pipes, flues or drains;                                 or autos you manufacture, process or
                                                                             warehouse;




     Page 2of16                        © Insurance Services Office, Inc., 2011                 CPOOIOIOI2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 60 of 104



            (b) Vehicles or self-propelled machines,                    (d) Remove property of others of a type
                other than autos, you hold for sale;                        that would not be Covered Property
            (c) Rowboats or canoes out of water at                          under this Coverage Form;
                the described premises; or                              (e) Remove deposits of mud or earth
            (d) Trailers, but only to the extent                            from the grounds of the described
                provided for in the Coverage                                premises;
                Extension for Non-owned Detached                        (f) Extract "pollutants" from land or
                Trailers; or                                                water; or
      q. The following property while outside of                        (g) Remove, restore or replace polluted
         buildings:                                                         land or water.
        (1) Grain, hay, straw or other crops;                       (3) Subject to the exceptions in Paragraph
        (2) Fences, radio or television antennas                        (4), the following provisions apply:
            (including satellite dishes) and their                      (a) The most we will pay for the total of
            lead-in wiring, masts or towers, trees,                         direct physical loss or damage plus
            shrubs or plants (other than trees,                             debris removal expense is the Limit
            shrubs or plants which are "stock" or are                       of Insurance applicable to the
            part of a vegetated roof), all except as                        Covered Property that has sustained
            provided in the Coverage Extensions.                            loss or damage.
   3. Covered Causes Of Loss                                            (b) Subject to (a) above, the amount we
      See applicable Causes Of Loss form as shown                           will pay for debris removal expense
      in the Declarations.                                                  is limited to 25% of the sum of the
   4. Additional Coverages                                                  deductible plus the amount that we
                                                                            pay for direct physical loss or
      a. Debris Removal                                                     damage to the Covered Property that
                                                                            has sustained loss or damage.
        (1) Subject to Paragraphs (2), (3) and (4),
                                                                            However, if no Covered Property has
            we will pay your expense to remove
                                                                            sustained direct physical loss or
            debris of Covered Property and other
                                                                            damage, the most we will pay for
            debris that is on the described premises,
                                                                            removal of debris of other property (if
            when such debris is caused by or results
                                                                            such removal is covered under this
            from a Covered Cause of Loss that
                                                                            Additional Coverage) is $5,000 at
            occurs during the policy period. The
                                                                            each location.
            expenses will be paid only if they are
            reported to us in writing within 180 days               (4) We will pay up to an additional $25,000
            of the date of direct physical loss or                      for debris removal expense, for each
            damage.                                                     location, in any one occurrence of
                                                                        physical loss or damage to Covered
        (2) Debris Removal does not apply to costs
                                                                        Property, if one or both of the following
            to:
                                                                        circumstances apply:
            (a) Remove debris of property of yours
                                                                        (a) The total of the actual debris removal
                that is not insured under this policy,
                                                                            expense plus the amount we pay for
                or property in your possession that
                                                                            direct physical loss or damage
                is not Covered Property;
                                                                            exceeds the Limit of Insurance on
            (b) Remove debris of property owned by                          the Covered Property that has
                or leased to the landlord of the                            sustained loss or damage.
                building where your described
                                                                        (b) The actual debris removal expense
                premises are located, unless you
                                                                            exceeds 25% of the sum of the
                have a contractual responsibility to
                                                                            deductible plus the amount that we
                insure such property and it is insured
                                                                            pay for direct physical loss or
                under this policy;
                                                                            damage to the Covered Property that
            (c) Remove any property that is                                 has sustained loss or damage.
                Property Not Covered, including
                property addressed under the
                Outdoor        Property
                Coverage
                Extension;



    CPOOIOIOI2                       © Insurance Services Office, Inc., 2011                  Page 3of16
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 61 of 104



                Therefore, if (4)(a) and/or (4)(b) applies,    The additional amount payable for debris removal
                our total payment for direct physical loss     expense is provided in accordance with the terms of
                or damage and debris removal expense           Paragraph (4), because the debris removal expense
                may reach but will never exceed the            ($40,000) exceeds 25% of the loss payable plus the
                Limit of Insurance on the Covered              deductible ($40,000 is 50% of $80,000), and because
                Property that has sustained loss or            the sum of the loss payable and debris removal
                damage, plus $25,000.                          expense ($79,500 + $40,000 = $119,500) would
            (5) Examples                                       exceed the Limit of Insurance ($90,000). The
                                                               additional amount of covered debris removal expense
                The following examples assume that             is $25,000, the maximum payable under Paragraph
                there is no Coinsurance penalty.               (4). Thus, the total payable for debris removal
Example I                                                      expense in this example is $35,500; $4,500 of the
                                                               debris removal expense is not covered.
Limit of Insurance:                 $ 90,000
                                                                      b. Preservation Of Property
Amount of Deductible:               $ 500
                                                                         If it is necessary to move Covered Property
Amount of Loss:                     $ 50,000
                                                                         from the described premises to preserve it
Amount of Loss Payable:             $ 49,500                             from loss or damage by a Covered Cause of
                            ($50,000 $500)
                                         -                               Loss, we will pay for any direct physical loss
Debris Removal Expense:             $ 10,000                             or damage to that property:
Debris Removal Expense Payable:     $ 10,000                             (1) While it is being moved or while
  ($10,000 is 20% of $50,000.)                                               temporarily stored at another location;
                                                                             and
  The debris removal expense is less than 25% of the
  sum of the loss payable plus the deductible. The sum                   (2) Only if the loss or damage occurs within
  of the loss payable and the debris removal expense                         30 days after the property is first moved.
  ($49,500 + $10,000 = $59,500) is less than the Limit                c. Fire Department Service Charge
  of Insurance. Therefore, the full amount of debris                     When the fire department is called to save
  removal expense is payable in accordance with the                      or protect Covered Property from a Covered
  terms of Paragraph (3).                                                Cause of Loss, we will pay up to $1,000 for
Example 2                                                                service at each premises described in the
Limit of Insurance:               $       90,000                         Declarations, unless a higher limit is shown
                                                                         in the Declarations. Such limit is the most
Amount of Deductible:                $        500
                                                                         we will pay regardless of the number of
Amount of Loss:               $     80,000                               responding fire departments or fire units,
Amount of Loss Payable:       $     79,500                               and regardless of the number or type of
                              ($80,000 $500) -                           services performed.
  Debris Removal Expense:              $ 40,000                          This Additional Coverage applies to your
  Debris Removal Expense Payable                                         liability for fire department service charges:
                     Basic Amount: $10,500                               (1) Assumed by contract or agreement prior
                     Additional Amount: $ 25,000                             to loss; or
                                                                         (2) Required by local ordinance.
  The basic amount payable for debris removal expense
  under the terms of Paragraph (3) is calculated as                      No Deductible applies to this Additional
  follows: $80,000 ($79,500 + $500) x .25 = $20,000,                     Coverage.
  capped at $10,500. The cap applies because the sum
  of the loss payable ($79,500) and the basic amount
  payable for debris removal expense ($10,500) cannot
  exceed the Limit of Insurance ($90,000).




   Page 4ofI6                         © Insurance Services Office, Inc., 2011                 CPOOIOIOI2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 62 of 104



      d.        Pollutant Clean-up And Removal                       (5) Under this Additional Coverage, we will not
           We will pay your expense to extract                           pay for:
           "pollutants" from land or water at the                        (a) The enforcement of or compliance with
           described premises if the discharge,                              any ordinance or law which
           dispersal, seepage, migration, release or                         requires        demolition,      repair,
           escape of the "pollutants" is caused by or                        replacement,    reconstruction,
           results from a Covered Cause of Loss that                         remodeling or remediation of property
           occurs during the policy period. The                              due to contamination by "pollutants" or
           expenses will be paid only if they are                            due to the presence, growth,
           reported to us in writing within 180 days of                      proliferation, spread or any activity of
           the date on which the Covered Cause of                            "fungus, wet or dry rot or bacteria; or
           Loss occurs.                                                  (b) Any costs       associated   with the
           This Additional Coverage does not apply to                        enforcement of or compliance with an
           costs to test for, monitor or assess the                          ordinance or law which requires any
           existence, concentration or effects of                            insured or others to test for, monitor,
           "pollutants. But we will pay for testing                          clean up, remove, contain, treat,
           which is performed in the course of                               detoxify or neutralize, or in any way
           extracting the "pollutants" from the land or                      respond to, or assess the effects of
           water.                                                            "pollutants, "fungus, wet or dry rot or
           The most we will pay under this Additional                        bacteria.
           Coverage for each described premises is                   (6) The most we will pay under this Additional
           $10,000 for the sum of all covered                            Coverage, for each described building
           expenses arising out of Covered Causes                        insured under this Coverage Form, is
           of Loss occurring during each separate                        $10,000 or 5% of the Limit of Insurance
           12-month period of this policy.                               applicable to that building, whichever is
      e.        Increased Cost Of Construction                           less. If a damaged building is covered
                                                                         under a blanket Limit of Insurance which
           (1) This Additional Coverage applies only                     applies to more than one building or item of
               to buildings to which the Replacement                     property, then the most we will pay under
               Cost Optional Coverage applies.                           this Additional Coverage, for that damaged
           (2) In the event of damage by a Covered                       building, is the lesser of $10,000 or 5%
               Cause of Loss to a building that is                       times the value of the damaged building as
               Covered Property, we will pay the                         of the time of loss times the applicable
               increased costs incurred to comply with                   Coinsurance percentage.
               the minimum standards of an ordinance                     The amount payable under this Additional
               or law in the course of repair, rebuilding                Coverage is additional insurance.
               or replacement of damaged parts of
               that property, subject to the limitations             (7) With respect to this Additional
               stated in e.(3) through e.(9) of this                     Coverage:
               Additional Coverage.                                      (a) We will not pay for the Increased Cost
           (3) The ordinance or law referred to in e.(2)                     of Construction:
               of this Additional Coverage is an                             (i) Until the property is actually
               ordinance or law that regulates the                               repaired or replaced at the same or
               construction or repair of buildings or                            another premises; and
               establishes zoning or land use                                (ii) Unless the repair or replacement is
               requirements at the described premises                             made as soon as reasonably
               and is in force at the time of loss.                               possible after the loss or damage,
           (4) Under this Additional Coverage, we will                            not to exceed two years. We may
               not pay any costs due to an ordinance                              extend this period in writing during
               or law that:                                                       the two years.
              (a) You were required to comply with
                  before the loss, even when the
                  building was undamaged; and
              (b) You failed to comply with.




           CPOOIOIOI2                        © Insurance Services Office, Inc., 2011                  Page 5of16
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 63 of 104



            (b) If the building is repaired or replaced              (3)      The Covered Causes of Loss
                at the same premises, or if you elect                  applicable to Your Business Personal
                to rebuild at another premises, the                    Property apply to this Additional
                most we will pay for the Increased                     Coverage, Electronic Data, subject to the
                Cost of Construction, subject to the                   following:
                provisions of e.(6) of this Additional                 (a) If the Causes Of Loss     Special
                                                                                                      -

                Coverage, is the increased cost of                         Form applies, coverage under this
                construction at the same premises.                         Additional  Coverage,   Electronic
            (c) If the ordinance or law requires                           Data, is limited to the "specified
                relocation to another premises, the                        causes of loss" as defined in that
                most we will pay for the Increased                         form and Collapse as set forth in
                Cost of Construction, subject to the                       that form.
                provisions of e.(6) of this Additional                 (b) If the Causes Of Loss Broad Form
                                                                                                  -

                Coverage, is the increased cost of                         applies,    coverage    under   this
                construction at the new premises.                          Additional    Coverage,   Electronic
        (8) This Additional Coverage is not subject                        Data, includes Collapse as set forth
            to the terms of the Ordinance Or Law                           in that form.
            Exclusion to the extent that such                          (c)   If the Causes Of Loss form is
            Exclusion would conflict with the                                endorsed to add a Covered Cause
            provisions of this Additional Coverage,                          of Loss, the additional Covered
        (9) The costs addressed in the Loss                                  Cause of Loss does not apply to the
            Payment and Valuation Conditions and                             coverage   provided   under this
            the     Replacement     Cost     Optional                        Additional  Coverage,    Electronic
            Coverage, in this Coverage Form, do not                          Data.
            include the increased cost attributable to                 (d) The Covered Causes of Loss
            enforcement of or compliance with an                           include a virus, harmful code or
            ordinance or law. The amount payable                           similar instruction introduced into or
            under this Additional Coverage, as                             enacted on a computer system
            stated in e.(6) of this Additional                             (including electronic data) or a
            Coverage, is not subject to such                               network to which it is connected,
            limitation,                                                    designed to damage or destroy any
      f. Electronic Data                                                   part of the system or disrupt its
        (1) Under this Additional         Coverage,                        normal operation. But there is no
            electronic data has the meaning                                coverage for loss or damage caused
            described under Property Not Covered,                          by or resulting from manipulation of
            Electronic    Data.     This     Additional                    a
            Coverage does not apply to your "stock"                        computer          system (including
            of prepackaged software, or to electronic                      electronic data) by any employee,
            data which is integrated in and operates                       including a temporary or leased
            or controls the buildings elevator,                            employee, or by an entity retained
            lighting,   heating,     ventilation,   air                    by you or for you to inspect, design,
            conditioning or security system.                               install, modify, maintain, repair or
                                                                           replace that system.
        (2) Subject to the provisions of this
            Additional Coverage, we will pay for the
            cost to replace or restore electronic data
            which has been destroyed or corrupted
            by a Covered Cause of Loss. To the
            extent that electronic data is not
            replaced or restored, the loss will be
            valued at the cost of replacement of the
            media on which the electronic data was
            stored, with blank media of substantially
            identical type.




         Page 6of16                        © Insurance Services Office, Inc., 2011                 CPOOIOIOI2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 64 of 104



        (4) The most we will pay under this Additional      (2) Your Business Personal Property
            Coverage, Electronic Data, is $2,500                (a) If this policy covers Your Business Personal
            (unless a higher limit is shown in the                   Property, you may extend that insurance to
            Declarations) for all loss or damage                     apply to:
            sustained in any one policy year,
            regardless of the number of occurrences of              (i) Business       personal        property,
            loss or damage or the number of premises,                   including such property that you newly
            locations or computer systems involved. If                  acquire, at any location you acquire other
            loss payment on the first occurrence does                   than at fairs, trade shows or exhibitions; or
            not exhaust this amount, then the balance               (ii) Business     personal        property,
            is available for subsequent loss or damage                   including such property that you newly
            sustained in but not after that policy year.                 acquire, located at your newly constructed
            With respect to an occurrence which                          or acquired buildings at the location
            begins in one policy year and continues or                   described in the Declarations.
            results in additional loss or damage in a
                                                                    The most we will pay for loss or damage
            subsequent policy year(s), all loss or
                                                                    under this Extension is $100,000 at each
            damage is deemed to be sustained in the
                                                                    building.
            policy year in which the occurrence began.
                                                                     (b) This Extension does not apply to:
   5. Coverage Extensions
                                                                    (i) Personal property of others that is
      Except as otherwise provided, the following
                                                                        temporarily in your possession in the
      Extensions apply to property located in or on the
                                                                        course of installing or performing work on
      building described in the Declarations or in the
                                                                        such property; or
      open (or in a vehicle) within 100 feet of the
      described premises.                                           (ii) Personal property of others that is
                                                                         temporarily in your possession in the
      If a Coinsurance percentage of 80% or more, or a
                                                                         course of your manufacturing or
      Value Reporting period symbol, is shown in the
                                                                         wholesaling activities.
      Declarations, you may extend the insurance
      provided by this Coverage Part as follows:            (3) Period Of Coverage
      a. Newly Acquired Or Constructed Property                 With respect to insurance provided under this
                                                                Coverage Extension for Newly Acquired Or
        (1) Buildings
                                                                Constructed Property, coverage will end when
            If this policy covers Building, you may             any of the following first occurs:
            extend that insurance to apply to:
                                                                (a) This policy expires;
            (a) Your new buildings while being built on
                                                                (b) 30 days expire after you acquire the property
                the described premises; and
                                                                    or begin construction of that part of the
            (b) Buildings you acquire at locations,                 building that would qualify as covered
                other than the described premises,                  property; or
                intended for:
                                                                (c) You report values to us.
                (i) Similar use as the building
                                                                We will charge you additional premium for values
                    described in the Declarations; or
                                                                reported from the date you acquire the property
                (ii) Use as a warehouse.                        or begin construction of that part of the building
            The most we will pay for loss or damage             that would qualify as covered property.
            under this Extension is $250,000 at each
            building.




         CPOOIOIOI2                        © Insurance Services Office, Inc., 2011                   Page 7of16
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 65 of 104



     b. Personal Effects And Property Of Others                  d. Property Off-premises
        You may extend the insurance that applies                   (1) You may extend the insurance provided
        to Your Business Personal Property to apply                       by this Coverage Form to apply to your
        to:                                                               Covered Property while it is away from
        (1) Personal effects owned by you, your                           the described premises, if it is:
            officers, your partners or members, your                      (a) Temporarily at a location you do not
            managers or your employees. This                                  own, lease or operate;
            Extension does not apply to loss or                           (b) In storage at a location you lease,
            damage by theft.                                                  provided the lease was executed after
        (2) Personal property of others in your care,                         the beginning of the current policy
            custody or control.                                               term; or
        The most we will pay for loss or damage                           (c) At any fair, trade show or exhibition.
        under this Extension is $2,500 at each                      (2) This Extension does not apply to
        described premises. Our payment for loss of                    property:
        or damage to personal property of others
        will only be for the account of the owner of                      (a) In or on a vehicle; or
        the property.                                                     (b) In the care, custody or control of your
     c. Valuable Papers And Records (Other Than                               salespersons, unless the property is
         Electronic Data)                                                     in such care, custody or control at a
                                                                              fair, trade show or exhibition.
        (1)You may extend the insurance that
           applies to Your Business Personal                        (3) The most we will pay for loss or damage
           Property to apply to the cost to replace                     under this Extension is $10,000.
           or restore the lost information on                    e. Outdoor Property
           valuable papers and records for which
                                                                    You may extend the insurance provided by
           duplicates do not exist. But this
                                                                    this Coverage Form to apply to your outdoor
           Extension does not apply to valuable
                                                                    fences, radio and television antennas
           papers and records which exist as
                                                                    (including satellite dishes), trees, shrubs and
           electronic data. Electronic data has the
                                                                    plants (other than trees, shrubs or plants
           meaning described under Property Not
                                                                    which are "stock" or are part of a vegetated
           Covered, Electronic Data.
                                                                    roof), including debris removal expense,
        (2) If the Causes Of Loss    - Special Form                 caused by or resulting from any of the
           applies, coverage under this Extension is                following causes of loss if they are Covered
           limited to the "specified causes of loss"                Causes of Loss:
           as defined in that form and Collapse as
                                                                    (1)        Fire;
           set forth in that form.
                                                                    (2)        Lightning;
        (3) If the Causes Of Loss     -Broad Form
            applies, coverage under this Extension                  (3)        Explosion;
            includes Collapse as set forth in that                  (4)        Riot or Civil Commotion; or
            form.
                                                                    (5)        Aircraft.
        (4) Under this Extension, the most we will
                                                                    The most we will pay for loss or damage
            pay to replace or restore the lost
                                                                    under this Extension is $1,000, but not more
            information is $2,500 at each described
                                                                    than $250 for any one tree, shrub or plant.
            premises, unless a higher limit is shown
                                                                    These limits apply to any one occurrence,
            in the Declarations. Such amount is
                                                                    regardless of the types or number of items
            additional insurance. We will also pay for
                                                                    lost or damaged in that occurrence.
            the cost of blank material for reproducing
            the records (whether or not duplicates
            exist) and (when there is a duplicate) for
            the cost of labor to transcribe or copy the
            records. The costs of blank material and
            labor are subject to the applicable Limit
            of Insurance on Your Business Personal
            Property and, therefore, coverage of
            such costs is not additional insurance.




        Page 8of16                        © Insurance Services Office, Inc., 2011                      CPOOIOIOI2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 66 of 104



        Subject to all aforementioned terms and                        (2) If the applicable Covered Causes of Loss
        limitations of coverage, this Coverage                              form or endorsement contains a
        Extension includes the expense of removing                          limitation or exclusion concerning loss or
        from the described premises the debris of                           damage from sand, dust, sleet, snow, ice
        trees, shrubs and plants which are the                              or rain to property in a structure, such
        property of others, except in the situation in                      limitation or exclusion also applies to
        which you are a tenant and such property is                         property in a portable storage unit.
        owned by the landlord of the described
                                                                       (3) Coverage under this Extension:
        premises.
                                                                           (a) Will end 90 days after the business
      f. Non-owned Detached Trailers
                                                                               personal property has been placed in
        (1)    You may extend the insurance that                               the storage unit;
              applies to Your Business Personal
                                                                           (b) Does not apply if the storage unit
              Property to apply to loss or damage to
                                                                               itself has been in use at the
              trailers that you do not own, provided
                                                                               described premises for more than 90
              that:
                                                                               consecutive days, even if the
              (a) The trailer is used in your business;                        business personal property has been
              (b) The trailer is in your care, custody or                      stored there for 90 or fewer days as
                  control at the premises described in                         of the time of loss or damage.
                  the Declarations; and                                (4) Under this Extension, the most we will
              (c) You have a contractual responsibility                    pay for the total of all loss or damage to
                  to pay for loss or damage to the                         business personal property is $10,000
                  trailer.                                                 (unless a higher limit is indicated in the
                                                                           Declarations for such Extension)
        (2) We will not pay for any loss or damage                         regardless of the number of storage
            that occurs:                                                   units. Such limit is part of, not in addition
              (a) While the trailer is attached to any                     to, the applicable Limit of Insurance on
                  motor    vehicle      or   motorized                     Your Business Personal Property.
                  conveyance, whether or not the                           Therefore, payment under this Extension
                  motor    vehicle      or   motorized                     will not increase the applicable Limit of
                  conveyance is in motion;                                 Insurance on Your Business Personal
              (b) During    hitching or       unhitching                   Property.
                  operations, or when         a trailer                (5) This Extension does not apply to loss or
                  becomes accidentally        unhitched                    damage otherwise covered under this
                  from a motor vehicle or     motorized                    Coverage Form or any endorsement to
                  conveyance.                                              this Coverage Form or policy, and does
        (3) The most we will pay for loss or damage                        not apply to loss or damage to the
            under this Extension is $5,000, unless a                       storage unit itself.
            higher limit is shown in the Declarations.               Each of these Extensions is additional
        (4) This insurance is excess over the                        insurance unless otherwise indicated. The
            amount due (whether you can collect on                   Additional Condition, Coinsurance, does not
            it or not) from any other insurance                      apply to these Extensions.
            covering such property.                          B.       Exclusions And Limitations
      g. Business Personal Property Temporarily                   See applicable Causes Of Loss form as shown in
         In Portable Storage Units                                the Declarations.
        (1)    You may extend the insurance that             C.       Limits Of Insurance
              applies to Your Business Personal                   The most we will pay for loss or damage in any
              Property to apply to such property while            one occurrence is the applicable Limit Of
              temporarily stored in a portable storage            Insurance shown in the Declarations.
              unit (including a detached trailer) located
              within 100 feet of the building or                  The most we will pay for loss or damage to
              structure described in the Declarations             outdoor signs, whether or not the sign is attached
              or within 100 feet of the premises                  to a building, is $2,500 per sign in any one
              described in the Declarations, whichever            occurrence.
              distance is greater.



      CPOOIOIOI2                          © Insurance Services Office, Inc., 2011                    Page 9of16
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 67 of 104



    The amounts of insurance stated in the following           Total amount of loss payable:
    Additional Coverages apply in accordance with the          $59,850 + $80,000 = $139,850
    terms of such coverages and are separate from              Example 2
    the Limit(s) Of Insurance shown in the
    Declarations for any other coverage:                       (This example, too, assumes there is no Coinsurance
    1.       Fire Department Service Charge;                   penalty.)
    2.       Pollutant Clean-up And Removal;                   The Deductible and Limits of Insurance are the same
                                                               as those in Example 1.
    3.       Increased Cost Of Construction; and
    4.       Electronic Data.                                  Loss to Building 1:                    $ 70,000
    Payments under the Preservation Of Property                  (Exceeds Limit of Insurance plus Deductible)
    Additional Coverage will not increase the                  Loss to Building 2:                    $ 90,000
    applicable Limit of Insurance.                               (Exceeds Limit of Insurance plus Deductible)
 D. Deductible                                                 Loss Payable Building 1:
                                                                             -                        $60,000
    In any one occurrence of loss or damage                      (Limit of Insurance)
    (hereinafter referred to as loss), we will first reduce    Loss Payable Building 2:
                                                                             -                        $80,000
    the amount of loss if required by the Coinsurance            (Limit of Insurance)
    Condition or the Agreed Value Optional Coverage.
    If the adjusted amount of loss is less than or equal       Total amount of loss payable:          $140,000
    to the Deductible, we will not pay for that loss. If       E. Loss Conditions
    the adjusted amount of loss exceeds the
    Deductible, we will then subtract the Deductible             The following conditions apply in addition to the
    from the adjusted amount of loss and will pay the            Common Policy Conditions and the Commercial
    resulting amount or the Limit of Insurance,                  Property Conditions:
    whichever is less.                                            1. Abandonment
    When the occurrence involves loss to more than                    There can be no abandonment of any property
    one item of Covered Property and separate Limits                  to us.
    of Insurance apply, the losses will not be combined
                                                                 2. Appraisal
    in determining application of the Deductible. But
    the Deductible will be applied only once per                      If we and you disagree on the value of the
    occurrence.                                                       property or the amount of loss, either may
                                                                      make written demand for an appraisal of the
 Example I                                                            loss. In this event, each party will select a
 (This example assumes there is no Coinsurance                        competent and impartial appraiser. The two
 penalty.)                                                            appraisers will select an umpire. If they cannot
 Deductible:                            $ 250                         agree, either may request that selection be
                                                                      made by a judge of a court having jurisdiction.
 Limit of Insurance Building 1:
                    -                   $  60,000                     The appraisers will state separately the value
 Limit of Insurance Building 2:
                    -                   $  80,000                     of the property and amount of loss. If they fail
 Loss to Building 1:                    $  60,100                     to agree, they will submit their differences to
 Loss to Building 2:                    $  90,000                     the umpire. A decision agreed to by any two
                                                                      will be binding. Each party will:
 The amount of loss to Building 1     ($60,100) is less
                                                                      a. Pay its chosen appraiser; and
 than the sum ($60,250) of the Limit of Insurance
 applicable to Building 1 plus the Deductible.                        b. Bear the other expenses of the appraisal
                                                                         and umpire equally.
 The Deductible will be subtracted from the amount of
 loss in calculating the loss payable for Building 1:                 If there is an appraisal, we will still retain our
                                                                      right to deny the claim.
    $60,100
                                                                    3. Duties In The Event Of Loss Or Damage
    -250
                                                                     a. You must see that the following are done in
    $ 59,850 Loss Payable    -   Building 1
                                                                         the event of loss or damage to Covered
 The Deductible applies once per occurrence and                          Property:
 therefore is not subtracted in determining the amount                    (I) Notify the police if a law may have been
 of loss payable for Building 2. Loss payable for                             broken.
 Building 2 is the Limit of Insurance of $80,000.


   Page lOofl6                         © Insurance Services Office, Inc., 2011                  CPOOIOIOI2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 68 of 104



         (2) Give us prompt notice of the loss or            4. Loss Payment
             damage. Include a description of the
                                                                a. In the event of loss or damage covered by
             property involved.
                                                                    this Coverage Form, at our option, we will
         (3) As soon as possible, give us a                         either:
             description of how, when and where the
                                                                   (1) Pay the value of lost or damaged
             loss or damage occurred.
                                                                       property;
         (4) Take all reasonable steps to protect the
                                                                   (2) Pay the cost of repairing or replacing the
             Covered Property from further damage,
                                                                       lost or damaged property, subject to b.
             and keep a record of your expenses
                                                                       below;
             necessary to protect the Covered
             Property, for consideration in the                    (3) Take all or any part of the property at an
             settlement of the claim. This will not                    agreed or appraised value; or
             increase the Limit of Insurance.                      (4) Repair, rebuild or replace the property
             However, we will not pay for any                          with other property of like kind and
             subsequent loss or damage resulting                       quality, subject to b. below.
             from a cause of loss that is not a
                                                                   We will determine the value of lost or
             Covered Cause of Loss. Also, if feasible,
                                                                   damaged property, or the cost of its repair
             set the damaged property aside and in
                                                                   or replacement, in accordance with the
             the best possible order for examination.
                                                                   applicable terms of the Valuation Condition
         (5) At our request, give us complete                      in this Coverage Form or any applicable
             inventories of the damaged and                        provision which amends or supersedes the
             undamaged property. Include quantities,               Valuation Condition.
             costs, values and amount of loss
                                                                b. The cost to repair, rebuild or replace does
             claimed.
                                                                   not include the increased cost attributable to
         (6)As often as may be reasonably required,                enforcement of or compliance with any
            permit us to inspect the property proving              ordinance or law regulating the construction,
            the loss or damage and examine your                    use or repair of any property.
            books and records.
                                                                c. We will give notice of our intentions within 30
            Also, permit us to take samples of                     days after we receive the sworn proof of
            damaged and undamaged property for                     loss.
            inspection, testing and analysis, and
                                                                d. We will not pay you more than your financial
            permit us to make copies from your
                                                                   interest in the Covered Property.
            books and records.
                                                                e. We may adjust losses with the owners of
         (7) Send us a signed, sworn proof of loss
                                                                   lost or damaged property if other than you.
             containing the information we request to
                                                                   If we pay the owners, such payments will
             investigate the claim. You must do this
                                                                   satisfy your claims against us for the
             within 60 days after our request. We will
                                                                   owners property. We will not pay the
             supply you with the necessary forms.
                                                                   owners more than their financial interest in
         (8) Cooperate with us in the investigation or             the Covered Property.
             settlement of the claim.
                                                                f. We may elect to defend you against suits
      b. We may examine any insured under oath,                     arising from claims of owners of property.
         while not in the presence of any other                     We will do this at our expense.
         insured and at such times as may be
                                                                g. We will pay for covered loss or damage
         reasonably required, about any matter
                                                                   within 30 days after we receive the sworn
         relating to this insurance or the claim,
                                                                   proof of loss, if you have complied with all of
         including an insureds books and records. In
                                                                   the terms of this Coverage Part, and:
         the event of an examination, an insureds
         answers must be signed.                                   (1) We have reached agreement with you
                                                                       on the amount of loss; or
                                                                   (2) An appraisal award has been made.




        CPOO 10 10 12                   © Insurance Services Office, Inc., 2011                  Page 11 of 16
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 69 of 104



      h. A party wall is a wall that separates and is                   (b) When this policy is issued to the owner
         common to adjoining buildings that are                              or general lessee of a building,
         owned by different parties. In settling covered                     building means the entire building.
         losses involving a party wall, we will pay a                        Such building is vacant unless at least
         proportion of the loss to the party wall based                      31% of its total square footage is:
         on your interest in the wall in proportion to the
                                                                              (i) Rented to a lessee or sublessee
         interest of the owner of the adjoining building.
                                                                                  and used by the lessee or
         However, if you elect to repair or replace your
                                                                                  sublessee to conduct its
         building and the owner of the adjoining
                                                                                  customary operations; and/or
         building elects not to repair or replace that
         building, we will pay you the full value of the                      (ii) Used by the building owner to
         loss to the party wall, subject to all applicable                         conduct customary operations.
         policy provisions including Limits of                       (2) Buildings   under construction      or
         Insurance, the Valuation and Coinsurance                       renovation are not considered vacant.
         Conditions and all other provisions of this
                                                                  b. Vacancy Provisions
         Loss Payment Condition. Our payment under
         the provisions of this paragraph does not                   If the building where loss or damage occurs
         alter any right of subrogation we may have                  has been vacant for more than 60 consecutive
         against any entity, including the owner or                  days before that loss or damage occurs:
         insurer of the adjoining building, and does not              (1) We will not pay for any loss or damage
         alter the terms of the Transfer Of Rights Of                    caused by any of the following, even if
         Recovery Against Others To Us Condition in                      they are Covered Causes of Loss:
         this policy.
                                                                         (a) Vandalism;
   5. Recovered Property
                                                                         (b) Sprinkler leakage, unless you have
      If either you or we recover any property after                         protected the system against freezing;
      loss settlement, that party must give the other
      prompt notice. At your option, the property will                   (c) Building glass breakage;
      be returned to you. You must then return to us                     (d) Water damage;
      the amount we paid to you for the property. We                     (e) Theft; or
      will pay recovery expenses and the expenses to
      repair the recovered property, subject to the                      (f) Attempted theft.
      Limit of Insurance.                                            (2) With respect to Covered Causes of Loss
   6. Vacancy                                                            other than those listed in b.(1)(a) through
                                                                         b.(1)(f) above, we will reduce the amount
      a. Description Of Terms
                                                                         we would otherwise pay for the loss or
         (1) As used in this Vacancy Condition, the                      damage by 15%.
            term building and the term vacant have             7. Valuation
            the meanings set forth in (1)(a) and (1)(b)
            below:                                                We will determine the value of Covered
                                                                  Property in the event of loss or damage as
            (a) When this policy is issued to a tenant,           follows:
                and with respect to that tenants
                interest in Covered Property, building            a. At actual cash value as of the time of loss or
                means the unit or suite rented or                    damage, except as provided in b., c., d. and
                leased to the tenant. Such building is               e. below.
                vacant when it does not contain                   b. If the Limit of Insurance for Building
                enough business personal property to                 Satisfies the Additional     Condition,
                conduct customary operations.                        Coinsurance, and the cost to repair or
                                                                     replace the damaged building property is
                                                                     $2,500 or less, we will pay the cost of
                                                                     building repairs or replacement.




      Page 12of16                       © Insurance Services Office, Inc., 2011                  CPOOIOIOI2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 70 of 104



         The cost of building repairs or replacement                 Instead, we will determine the most we will
         does not include the increased cost                         pay using the following steps:
         attributable to enforcement of or compliance                (1) Multiply the value of Covered Property
         with any ordinance or law regulating the                        at the time of loss by the Coinsurance
         construction, use or repair of any property.                    percentage;
         However, the following property will be                     (2) Divide the Limit of Insurance of the
         valued at the actual cash value, even when                      property by the figure determined in
         attached to the building:                                       Step (1);
         (1) Awnings or floor coverings;                             (3) Multiply the total amount of loss, before
         (2) Appliances for refrigerating, ventilating,                  the application of any deductible, by the
             cooking, dishwashing or laundering; or                      figure determined in Step (2); and
         (3) Outdoor equipment or furniture.                         (4) Subtract the deductible from the figure
       c. "Stock" you have sold but not delivered at                     determined in Step (3).
          the selling price less discounts and                       We will pay the amount determined in Step
          expenses you otherwise would have had.                     (4) or the Limit of Insurance, whichever is
       d. Glass at the cost of replacement with                      less. For the remainder, you will either have
          safety-glazing material if required by law.                to rely on other insurance or absorb the loss
                                                                     yourself.
       e. Tenants Improvements and Betterments at:
                                                            Example I (Underinsurance)
         (1) Actual cash value of the lost or damaged
             property if you make repairs promptly.         When: The value of the property is:      $250,000
         (2) A proportion of your original cost if you              The Coinsurance percentage
            do not make repairs promptly. We will                   for it is:                80%
            determine the proportionate value as                    The Limit of Insurance for it is: $ 100,000
            follows:
                                                                    The Deductible is:                 $250
             (a) Multiply the original cost by the                  The amount of loss is:           $ 40,000
                 number of days from the loss or
                                                            Step (1): $250,000 x 80%   =   $200,000
                 damage to the expiration of the
                 lease; and                                           (the minimum amount of insurance to meet
             (b) Divide the amount determined in (a)                  your Coinsurance requirements)
                 above by the number of days from           Step (2): $100,000. $200,000 = .50
                 the installation of improvements to        Step (3): $40,000 x.50 = $20,000
                 the expiration of the lease.
                                                            Step (4): $20,000 —$250    =   $19,750
            If your lease contains a renewal option,
            the expiration of the renewal option            We will pay no more than $19,750. The remaining
            period will replace the expiration of the       $20,250 is not covered.
            lease in this procedure.                        Example 2 (Adequate Insurance)
         (3) Nothing if others pay for repairs or
                                                            When: The value of the property is:     $250,000
            replacement.
                                                                    The Coinsurance percentage
 F. Additional Conditions
                                                                    for it is:                80%
   The following conditions apply in addition to the                The Limit of Insurance for it is: $ 200,000
   Common Policy Conditions and the Commercial
   Property Conditions:                                             The Deductible is:                $250
                                                                    The amount of loss is:            $ 40,000
    1. Coinsurance
       If a Coinsurance percentage is shown in the          The minimum amount of insurance to meet your
       Declarations, the following condition applies:       Coinsurance requirement is $200,000 ($250,000 x
                                                            80%). Therefore, the Limit of Insurance in this
       a. We will not pay the full amount of any loss if    example is adequate, and no penalty applies. We will
          the value of Covered Property at the time of      pay no more than $39,750 ($40,000 amount of loss
          loss times the Coinsurance percentage             minus the deductible of $250).
          shown for it in the Declarations is greater
          than the Limit of Insurance for the property.



     CPOOIOIOI2                       © Insurance Services Office, Inc., 2011                   Page l3ofl6
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 71 of 104



        b. If one Limit of Insurance applies to two or                 (2) Submits a signed, sworn proof of loss
           more separate items, this condition will                        within 60 days after receiving notice
           apply to the total of all property to which the                 from us of your failure to do so; and
           limit applies.                                              (3) Has notified us of any change in
 Example 3                                                                 ownership, occupancy or substantial
                                                                           change in risk known to the
 When: The value of the property is:                                       mortgageholder.
         Building at Location 1:             $ 75,000                  All of the terms of this Coverage Part will
         Building at Location 2:             $ 100,000                 then apply directly to the mortgageholder.
         Personal Property                                          e. If we pay the mortgageholder for any loss or
         at Location 2:                      $ 75,000                   damage and deny payment to you because
                                          $ 250,000                     of your acts or because you have failed to
                                                                        comply with the terms of this Coverage Part:
          The Coinsurance percentage
          for it is:                       90%                         (1) The mortgageholders rights under the
                                                                           mortgage will be transferred to us to the
          The Limit of Insurance for
                                                                           extent of the amount we pay; and
          Buildings and Personal Property
          at Locations 1 and 2 is: $ 180,000                           (2) The mortgageholders right to recover
          The Deductible is:               $ 1,000                         the full amount of the mortgageholders
                                                                           claim will not be impaired.
          The amount of loss is:
                                                                       At our option, we may pay to the
          Building at Location 2:          $ 30,000                    mortgageholder the whole principal on the
          Personal Property                                            mortgage plus any accrued interest. In this
          at Location 2:                   $ 20000                     event, your mortgage and note will be
                                        $ 50,000                       transferred to us and you will pay your
                                                                       remaining mortgage debt to us.
 Step (1): $250,000 x 90% = $225,000
           (the minimum amount of insurance to meet                 f. If we cancel this policy, we will give written
           your Coinsurance requirements and to                          notice to the mortgageholder at least:
           avoid the penalty shown below)                              (1) 10 days before the effective date of
 Step (2): $180,000. $225,000 = .80                                        cancellation if we cancel for your
 Step (3): $50,000 x.80 = $40,000                                          nonpayment of premium; or
 Step (4): $40,000 $1,000 = $39,000
                   -
                                                                       (2) 30 days before the effective date of
                                                                           cancellation if we cancel for any other
 We will pay no more than $39,000. The remaining                           reason.
 $11,000 is not covered.                                            g. If we elect not to renew this policy, we will
    2. Mortgageholders                                                  give written notice to the mortgageholder at
        a. The term mortgageholder includes trustee.                    least 10 days before the expiration date of
                                                                        this policy.
        b. We will pay for covered loss of or damage to
           buildings     or    structures    to   each       G. Optional Coverages
           mortgageholder shown in the Declarations in          If shown as applicable in the Declarations, the
           their order of precedence, as interests may          following Optional Coverages apply separately to
           appear.                                              each item:
        c. The mortgageholder has the right to receive          1. Agreed Value
           loss payment even if the mortgageholder                  a. The Additional Condition, Coinsurance, does
           has started foreclosure or similar action on                 not apply to Covered Property to which this
           the building or structure.                                   Optional Coverage applies. We will pay no
        d. If we deny your claim because of your acts                   more for loss of or damage to that property
           or because you have failed to comply with                    than the proportion that the Limit of
           the terms of this Coverage Part, the                         Insurance under this Coverage Part for the
           mortgageholder will still have the right to                  property bears to the Agreed Value shown
           receive loss payment if the mortgageholder:                  for it in the Declarations.
          (1) Pays any premium due under this
              Coverage Part at our request if you have
              failed to do so;



     Page 14of16 ©                     Insurance Services Office, Inc., 2011                    CPOOIOIOI2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 72 of 104



          b. If the expiration date for this Optional                        (4) Stock, unless the Including Stock"
             Coverage shown in the Declarations is not                      option is shown in the Declarations.
             extended, the Additional Condition,
                                                                       Under the terms of this Replacement Cost
             Coinsurance, is reinstated and this Optional
                                                                       Optional Coverage, tenants improvements
             Coverage expires.
                                                                       and betterments are not considered to be
          c. The terms of this Optional Coverage apply                 the personal property of others.
             only to loss or damage that occurs:
                                                                     c. You may make a claim for loss or damage
             (1) On or after the effective date of this                 covered by this insurance on an actual cash
                 Optional Coverage; and                                 value basis instead of on a replacement cost
             (2) Before the Agreed Value expiration date                basis. In the event you elect to have loss or
                 shown in the Declarations or the policy                damage settled on an actual cash value
                 expiration date, whichever occurs first.               basis, you may still make a claim for the
                                                                        additional coverage this Optional Coverage
       2. Inflation Guard
                                                                        provides if you notify us of your intent to do
          a. The Limit of Insurance for property to which               so within 180 days after the loss or damage.
             this Optional Coverage applies will                     d. We will not pay on a replacement cost basis
             automatically increase by the annual                       for any loss or damage:
             percentage shown in the Declarations.
                                                                        (1) Until the lost or damaged property is
          b. The amount of increase will be:                                actually repaired or replaced; and
             (1) The Limit of Insurance that applied on                 (2) Unless the repair or replacement is
                 the most recent of the policy inception                    made as soon as reasonably possible
                 date, the policy anniversary date, or any                  after the loss or damage.
                 other policy change amending the Limit
                 of Insurance, times                                    With respect to tenants improvements and
                                                                        betterments, the following also apply:
             (2) The percentage of annual increase
                 shown in the Declarations, expressed                   (3) If the conditions in d.(1) and d.(2) above
                 as a decimal (example: 8% is .08),                         are not met, the value of tenants
                 times                                                      improvements and betterments will be
                                                                            determined as a proportion of your
             (3) The number of days since the beginning                     original cost, as set forth in the Valuation
                 of the current policy year or the                          Loss Condition of this Coverage Form;
                 effective date of the most recent policy                   and
                 change amending the Limit of
                 Insurance, divided by 365.                             (4) We will not pay for loss or damage to
                                                                            tenants improvements and betterments
 Example
                                                                            if others pay for repairs or replacement.
 If:      The applicable Limit of Insurance is: $ 100,000            e. We will not pay more for loss or damage on
        The annual percentage increase is:             8%               a replacement cost basis than the least of
                                                                        (1), (2) or (3), subject to f. below:
        The number of days since the
        beginning of the policy year                                    (1) The Limit of Insurance applicable to the
        (or last policy change) is:                    146                  lost or damaged property;
        The amount of increase is:                                     (2) The cost to replace the lost or damaged
        $100,000 x .08 x 146 365 =                 $ 3,200                 property with other property:
       3. Replacement Cost                                                  (a) Of comparable material and quality;
                                                                                and
          a. Replacement Cost (without deduction for
             depreciation) replaces Actual Cash Value in                    (b) Used for the same purpose; or
             the Valuation Loss Condition of this                      (3) The amount actually spent that is
             Coverage Form.                                                necessary to repair or replace the lost or
          b. This Optional Coverage does not apply to:                     damaged property.
             (1) Personal property of others;                           If a building is rebuilt at a new premises, the
                                                                        cost described in e.(2) above is limited to the
             (2) Contents of a residence;                               cost which would have been incurred if the
             (3) Works of art, antiques or rare articles,               building had been rebuilt at the original
                 including etchings, pictures, statuary,                premises.
                 marbles, bronzes, porcelains and
                 bric-a-brac; or




 CPOOIOIOI2                              © Insurance Services Office, Inc., 2011                        Page 15of16
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 73 of 104



      f. The cost of repair or replacement does not        H. Definitions
          include the increased cost attributable to           1. "Fungus" means any type or form of fungus,
          enforcement of or compliance with any                   including mold or mildew, and any mycotoxins,
          ordinance or law regulating the construction,           spores, scents or by-products produced or
          use or repair of any property.                          released by fungi.
   4. Extension Of Replacement Cost To Personal                2. "Pollutants" means any solid, liquid, gaseous or
      Property Of Others                                          thermal irritant or contaminant, including
      a. If the Replacement Cost Optional Coverage                smoke, vapor, soot, fumes, acids, alkalis,
          is shown as applicable in the Declarations,             chemicals and waste. Waste includes materials
          then this Extension may also be shown as                to be recycled, reconditioned or reclaimed.
          applicable. If the Declarations show this            3. Stock" means merchandise held in storage or
          Extension as applicable, then Paragraph                for sale, raw materials and in-process or
          3.b.(1) of the Replacement Cost Optional               finished goods, including supplies used in their
          Coverage is deleted and all other provisions           packing or shipping.
          of the Replacement Cost Optional Coverage
          apply to replacement cost on personal
          property of others.
         With respect to replacement cost on the
         personal property of others, the following
         limitation applies:
         If an item(s) of personal property of others is
         subject to a written contract which governs
         your liability for loss or damage to that
         item(s), then valuation of that item(s) will be
         based on the amount for which you are
         liable under such contract, but not to exceed
         the lesser of the replacement cost of the
         property or the applicable Limit of Insurance.




     Page 16of16                       © Insurance Services Office, Inc., 2011                 CPOOIOIOI2
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 74 of 104


                                                                                          COMMERCIAL PROPERTY
                                                                                                  CP 0030 10 12

               BUSINESS INCOME (AND EXTRA EXPENSE)
                          COVERAGE FORM
 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
 what is and is not covered.
 Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words we, "us" and "our" refer to the company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.
 A. Coverage                                                    With respect to the requirements set forth in
    1. Business Income                                          the  preceding paragraph, if you occupy only
                                                                 part of a building, your premises means:
       Business Income means the:
                                                                        (a) The portion of the building which you
       a. Net Income (Net Profit or Loss before                             rent, lease or occupy;
            income taxes) that would have been
                                                                        (b)The area within 100 feet of the
            earned or incurred; and
                                                                            building or within 100 feet of the
       b. Continuing normal operating expenses                              premises       described      in   the
            incurred, including payroll.                                    Declarations, whichever distance is
       For manufacturing risks, Net Income includes                         greater (with respect to loss of or
       the net sales value of production.                                   damage to personal property in the
                                                                            open or personal property in a
       Coverage is provided as described and limited
                                                                            vehicle); and
       below for one or more of the following options
       for which a Limit Of Insurance is shown in the                   (c) Any area within the building or at the
       Declarations:                                                        described premises, if that area
                                                                            services, or is used to gain access to,
            (1) Business Income Including "Rental
                                                                            the portion of the building which you
                Value.
                                                                            rent, lease or occupy.
            (2) Business Income Other Than "Rental           2. Extra Expense
                Value.
                                                                a. Extra Expense Coverage is provided at the
            (3) "Rental Value.
                                                                    premises described in the Declarations only
       If option (1) above is selected, the term                    if the Declarations show that Business
       Business Income will include "Rental Value. If               Income Coverage applies at that premises.
       option (3) above is selected, the term Business
                                                                 b. Extra Expense means necessary expenses
       Income will mean "Rental Value" only.
                                                                    you incur during the "period of restoration"
       If Limits of Insurance are shown under more                  that you would not have incurred if there
       than one of the above options, the provisions of             had been no direct physical loss or damage
       this Coverage Part apply separately to each.                 to property caused by or resulting from a
       We will pay for the actual loss of Business                  Covered Cause of Loss.
       Income you sustain due to the necessary                      We will pay Extra Expense (other than the
       "suspension" of your "operations" during the                 expense to repair or replace property) to:
       "period of restoration. The "suspension" must
                                                                    (1) Avoid or minimize the "suspension" of
       be caused by direct physical loss of or damage
                                                                        business and to continue operations at
       to property at premises which are described in
                                                                        the described premises or at
       the Declarations and for which a Business
                                                                        replacement premises or temporary
       Income Limit Of Insurance is shown in the
                                                                        locations, including relocation expenses
       Declarations. The loss or damage must be
                                                                        and costs to equip and operate the
       caused by or result from a Covered Cause of
                                                                        replacement location or temporary
       Loss. With respect to loss of or damage to
                                                                        location.
       personal property in the open or personal
       property in a vehicle, the described premises
       include the area within 100 feet of such
       premises.



 CP 00 30 10 12                   © Insurance Services Office, Inc., 2011                     Page 1 of 9
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 75 of 104


       (2) Minimize the "suspension" of business if         5. Additional Coverages
           you cannot continue "operations.                    a. Civil Authority
       We will also pay Extra Expense to repair or                 In this Additional Coverage, Civil Authority,
       replace property, but only to the extent it                 the described premises are premises to
       reduces the amount of loss that otherwise                   which this Coverage Form applies, as
       would have been payable under this                          shown in the Declarations.
       Coverage Form.
                                                                   When a Covered Cause of Loss causes
 3. Covered Causes Of Loss, Exclusions And                         damage to property other than property at
    Limitations                                                    the described premises, we will pay for the
    See applicable Causes Of Loss form as shown                    actual loss of Business Income you sustain
    in the Declarations.                                           and necessary Extra Expense caused by
 4. Additional Limitation Interruption Of
                          -
                                                                   action of civil authority that prohibits access
    Computer Operations                                            to the described premises, provided that
                                                                   both of the following apply:
    a. Coverage for Business Income does not
       apply when a "suspension" of "operations"                   (1)Access to the area immediately
       is caused by destruction or corruption of                      surrounding the damaged property is
       electronic data, or any loss or damage to                      prohibited by civil authority as a result of
       electronic data, except as provided under                      the damage, and the described premises
       the Additional Coverage, Interruption Of                       are within that area but are not more
       Computer Operations.                                           than one mile from the damaged
                                                                      property; and
    b. Coverage for Extra Expense does not apply
       when action is taken to avoid or minimize a                 (2) The action of civil authority is taken in
       "suspension" of "operations" caused by                         response to dangerous physical
       destruction or corruption of electronic data,                  conditions resulting from the damage or
       or any loss or damage to electronic data,                      continuation of the Covered Cause of
       except as provided under the Additional                        Loss that caused the damage, or the
       Coverage, Interruption Of Computer                             action is taken to enable a civil authority
       Operations.                                                    to have unimpeded access to the
                                                                      damaged property.
    c. Electronic data means information, facts or
       computer programs stored as or on, created                  Civil Authority Coverage for Business
       or used on, or transmitted to or from                       Income will begin 72 hours after the time of
       computer software (including systems and                    the first action of civil authority that prohibits
       applications software), on hard or floppy                   access to the described premises and will
       disks, CD-ROMs, tapes, drives, cells, data                  apply for a period of up to four consecutive
       processing devices or any other repositories                weeks from the date on which such
       of computer software which are used with                    coverage began.
       electronically controlled equipment. The                    Civil Authority Coverage for Extra Expense
       term computer programs, referred to in the                  will begin immediately after the time of the
       foregoing description of electronic data,                   first action of civil authority that prohibits
       means a set of related electronic                           access to the described premises and will
       instructions which direct the operations and                end:
       functions of a computer or device                           (1) Four consecutive weeks after the date of
       connected to it, which enable the computer                      that action; or
       or device to receive, process, store, retrieve
       or send data.                                               (2) When your Civil Authority Coverage for
                                                                       Business Income ends;
    d. This Additional Limitation does not apply
       when loss or damage to electronic data                      whichever is later.
       involves only electronic data which is
       integrated in and operates or controls a
       buildings   elevator,   lighting, heating,
       ventilation, air conditioning or security
       system.




 Page 2 of 9                      © Insurance Services Office, Inc., 2011                    CP 00 30 10 12
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 76 of 104


  b. Alterations And New Buildings                                 However, Extended Business Income
                                                                   does not apply to loss of Business
     We will pay for the actual loss of Business
                                                                   Income incurred as a result of
     Income you sustain and necessary Extra
                                                                   unfavorable business conditions caused
     Expense you incur due to direct physical
                                                                   by the impact of the Covered Cause of
     loss or damage at the described premises
                                                                   Loss in the area where the described
     caused by or resulting from any Covered
                                                                   premises are located.
     Cause of Loss to:
                                                                   Loss of Business Income must be
     (1) New buildings or structures, whether
                                                                   caused by direct physical loss or
         complete or under construction;
                                                                   damage at the described premises
     (2) Alterations or additions to existing                      caused by or resulting from any Covered
         buildings or structures; and                              Cause of Loss.
     (3) Machinery, equipment, supplies or                     (2) "Rental Value"
         building materials located on or within
                                                                   If the necessary "suspension" of your
         100 feet of the described premises and:
                                                                   "operations" produces a "Rental Value"
        (a) Used in the construction, alterations                  loss payable under this policy, we will
            or additions; or                                       pay for the actual loss of "Rental Value"
        (b) Incidental to the occupancy of new                     you incur during the period that:
            buildings.                                             (a) Begins on the date property is actually
     If such direct physical loss or damage                            repaired, rebuilt or replaced and
     delays the start of "operations, the "period                      tenantability is restored; and
     of restoration" for Business Income                           (b) Ends on the earlier of:
     Coverage will begin on the date
                                                                       (i) The date you could restore
     "operations" would have begun if the direct
                                                                           tenant      occupancy,        with
     physical loss or damage had not occurred.
                                                                           reasonable speed, to the level
  c. Extended Business Income                                              which would generate the "Rental
     (1) Business Income Other Than                                        Value" that would have existed if
        "Rental Value"                                                     no direct physical loss or damage
                                                                           had occurred; or
        If the necessary "suspension" of your
        "operations" produces a Business                               (ii) 60 consecutive days after the date
        Income loss payable under this policy,                              determined in (2)(a) above.
        we will pay for the actual loss of                         However, Extended Business Income
        Business Income you incur during the                       does not apply to loss of "Rental Value"
        period that:                                               incurred as a result of unfavorable
        (a) Begins on the date property (except                    business conditions caused by the
            "finished stock) is actually repaired,                 impact of the Covered Cause of Loss in
            rebuilt or replaced and "operations"                   the area where the described premises
            are resumed; and                                       are located.
        (b) Ends on the earlier of                                 Loss of "Rental Value" must be caused
                                                                   by direct physical loss or damage at the
            (i) The date you could restore your
                                                                   described premises caused by or
                "operations, with reasonable
                                                                   resulting from any Covered Cause of
                speed, to the level which would
                                                                   Loss.
                generate the business income
                amount that would have existed if            d. Interruption Of Computer Operations
                no direct physical loss or damage              (1) Under this Additional Coverage,
                had occurred; or                                   electronic data has the meaning described
            (ii) 60 consecutive days after the date                under Additional Limitation Interruption
                                                                                                 -



                 determined in (1)(a) above.                       Of Computer Operations.




 CP 00 30 10 12                  © Insurance Services Office, Inc., 2011                 Page 3 of 9
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 77 of 104


 (2) Subject to all provisions of this                         (4) The most we will pay under this
     Additional Coverage, you may extend                           Additional Coverage, Interruption Of
     the insurance that applies to Business                        Computer Operations, is $2,500 (unless
     Income and Extra Expense to apply to a                        a higher limit is shown in the
     "suspension" of "operations" caused by                        Declarations) for all loss sustained and
     an interruption in computer operations                        expense incurred in any one policy year,
     due to destruction or corruption of                           regardless of the number of interruptions
     electronic data due to a Covered Cause                        or the number of premises, locations or
     of Loss. However, we will not provide                         computer systems involved. If loss
     coverage under this Additional Coverage                       payment relating to the first interruption
     when the Additional Limitation           -                    does not exhaust this amount, then the
     Interruption Of Computer Operations                           balance is available for loss or expense
     does not apply based on Paragraph                             sustained or incurred as a result of
     A.4.d. therein.                                               subsequent interruptions in that policy
 (3) With respect to the coverage provided                         year. A balance remaining at the end of
     under this Additional Coverage, the                           a policy year does not increase the
     Covered Causes of Loss are subject to                         amount of insurance in the next policy
     the following:                                                year. With respect to any interruption
                                                                   which begins in one policy year and
    (a) If the Causes Of Loss         Special
                                      -
                                                                   continues or results in additional loss or
        Form applies, coverage under this                          expense in a subsequent policy year(s),
        Additional Coverage, Interruption Of                       all loss and expense is deemed to be
        Computer Operations, is limited to                         sustained or incurred in the policy year
        the "specified causes of loss" as                          in which the interruption began.
        defined in that form and Collapse as
        set forth in that form.                                (5) This Additional Coverage, Interruption Of
                                                                   Computer Operations, does not apply to
    (b) If the Causes Of Loss Broad Form
                                -
                                                                   loss sustained or expense incurred after
        applies, coverage under this                               the end of the "period of restoration,
        Additional Coverage, Interruption Of                       even if the amount of insurance stated in
        Computer Operations, includes                              (4) above has not been exhausted.
        Collapse as set forth in that form.
                                                        6. Coverage Extension
    (c) If the Causes Of Loss form is
        endorsed to add a Covered Cause of                  If a Coinsurance percentage of 50% or more is
        Loss, the additional Covered Cause                  shown in the Declarations, you may extend the
        of Loss does not apply to the                       insurance provided by this Coverage Part as
        coverage provided under this                        follows:
        Additional Coverage, Interruption Of                Newly Acquired Locations
        Computer Operations.                                a. You may extend your Business Income and
    (d) The Covered Causes of Loss include                     Extra Expense Coverages to apply to
        a virus, harmful code or similar                       property at any location you acquire other
        instruction introduced into or enacted                 than fairs or exhibitions.
        on a computer system (including                     b. The most we will pay under this Extension,
        electronic data) or a network to which                 for the sum of Business Income loss and
        it is connected, designed to damage                    Extra Expense incurred, is $100,000 at
        or destroy any part of the system or                   each location, unless a higher limit is shown
        disrupt its normal operation. But                      in the Declarations.
        there is no coverage for an
        interruption related to manipulation of             c. Insurance under this Extension for each
        a computer system (including                           newly acquired location will end when any
        electronic data) by any employee,                      of the following first occurs:
        including a temporary or leased                        (1) This policy expires;
        employee, or by an entity retained by
        you or for you to inspect, design,
        install, maintain, repair or replace
        that system.




 Page 4 of 9                        © Insurance Services Office, Inc., 2011                  CP 00 30 10 12
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 78 of 104


            (2) 30 days expire after you acquire or begin         2. Duties In The Event Of Loss
                to construct the property; or
                                                                     a. You must see that the following are done in
            (3) You report values to us.                                the event of loss:
            We will charge you additional premium for                  (1) Notify the police if a law may have been
            values reported from the date you acquire                      broken.
            the property.
                                                                       (2) Give us prompt notice of the direct
         The Additional Condition, Coinsurance, does                       physical loss or damage. Include a
         not apply to this Extension.                                      description of the property involved.
 B. Limits Of Insurance                                                (3) As soon as possible, give us a
   The most we will pay for loss in any one                                description of how, when and where the
   occurrence is the applicable Limit Of Insurance                         direct physical loss or damage occurred.
   shown in the Declarations.                                          (4) Take all reasonable steps to protect the
   Payments under the following coverages will not                         Covered Property from further damage,
   increase the applicable Limit of Insurance:                             and keep a record of your expenses
                                                                           necessary to protect the Covered
    1.        Alterations And New Buildings;                               Property, for consideration in the
   2.         Civil Authority;                                             settlement of the claim. This will not
    3.        Extra Expense; or                                            increase the Limit of Insurance.
                                                                           However, we will not pay for any
    4.        Extended Business Income.                                    subsequent loss or damage resulting
   The amounts of insurance stated in the                                  from a cause of loss that is not a
   Interruption Of Computer Operations Additional                          Covered Cause of Loss. Also, if feasible,
   Coverage and the Newly Acquired Locations                               set the damaged property aside and in
   Coverage Extension apply in accordance with the                         the best possible order for examination.
   terms of those coverages and are separate from                      (5) As often as may be reasonably required,
   the Limit(s) Of Insurance shown in the                                  permit us to inspect the property proving
   Declarations for any other coverage.                                    the loss or damage and examine your
 C. Loss Conditions                                                        books and records.
   The following conditions apply in addition to the                          Also permit us to take samples of
   Common Policy Conditions and the Commercial                                damaged and undamaged property for
   Property Conditions:                                                       inspection, testing and analysis, and
                                                                              permit us to make copies from your
   1. Appraisal
                                                                              books and records.
         If we and you disagree on the amount of Net
                                                                       (6) Send us a signed, sworn proof of loss
         Income and operating expense or the amount
                                                                           containing the information we request to
         of loss, either may make written demand for an
                                                                           investigate the claim. You must do this
         appraisal of the loss. In this event, each party
                                                                           within 60 days after our request. We will
         will select a competent and impartial appraiser.
                                                                           supply you with the necessary forms.
         The two appraisers will select an umpire. If they
                                                                       (7) Cooperate with us in the investigation or
         cannot agree, either may request that selection
                                                                           settlement of the claim.
         be made by a judge of a court having
         jurisdiction. The appraisers will state separately            (8) If you intend to continue your business,
         the amount of Net Income and operating                            you must resume all or part of your
         expense or amount of loss. If they fail to agree,                 "operations" as quickly as possible.
         they will submit their differences to the umpire.           b. We may examine any insured under oath,
         A decision agreed to by any two will be binding.               while not in the presence of any other
         Each party will:                                               insured and at such times as may be
         a. Pay its chosen appraiser; and                               reasonably required, about any matter
                                                                        relating to this insurance or the claim,
         b. Bear the other expenses of the appraisal
                                                                        including an insureds books and records. In
            and umpire equally.
                                                                        the event of an examination, an insureds
         If there is an appraisal, we will still retain our             answers must be signed.
         right to deny the claim.




 CP 00 30 10 12                     © Insurance Services Office, Inc., 2011                 Page 5 of 9
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 79 of 104


  3. Loss Determination                                         c. Resumption Of Operations
     a. The amount of Business Income loss will be                 We will reduce the amount of your
        determined based on:                                        (1) Business Income loss, other than Extra
       (1) The Net Income of the business before                        Expense, to the extent you can resume
           the direct physical loss or damage                           your "operations, in whole or in part, by
           occurred;                                                    using damaged or undamaged property
       (2) The likely Net Income of the business if                     (including merchandise or stock) at the
           no physical loss or damage had                               described premises or elsewhere.
           occurred, but not including any Net                      (2) Extra Expense loss to the extent you
           Income that would likely have been                           can return "operations" to normal and
           earned as a result of an increase in the                     discontinue such Extra Expense.
           volume of business due to favorable                  d. If you do not resume "operations, or do not
           business conditions caused by the                         resume "operations" as quickly as possible,
           impact of the Covered Cause of Loss on                    we will pay based on the length of time it
           customers or on other businesses;                         would have taken to resume "operations"
       (3) The operating expenses, including                         as quickly as possible.
           payroll expenses, necessary to resume             4. Loss Payment
           "operations" with the same quality of
           service that existed just before the direct          We will pay for covered loss within 30 days
           physical loss or damage; and                         after we receive the sworn proof of loss, if you
                                                                have complied with all of the terms of this
       (4) Other relevant sources of information,               Coverage Part, and:
           including:
                                                                a. We have reached agreement with you on
           (a) Your        financial        records                the amount of loss; or
               and
               accounting procedures;                           b. An appraisal award has been made.
           (b) Bills, invoices and other vouchers;        D. Additional Condition
               and                                           COINSURANCE
           (c) Deeds, liens or contracts.                    If a Coinsurance percentage is shown in the
     b. The amount of Extra Expense will be                  Declarations, the following condition applies in
        determined based on:                                 addition to the Common Policy Conditions and the
                                                             Commercial Property Conditions.
       (1) All expenses that exceed the normal
           operating expenses that would have                We will not pay the full amount of any Business
           been incurred by "operations" during the          Income loss if the Limit of Insurance for Business
           "period of restoration" if no direct              Income is less than:
           physical loss or damage had occurred.             1. The Coinsurance percentage shown for
           We will deduct from the total of such                Business Income in the Declarations; times
           expenses:
                                                             2. The sum of:
           (a) The salvage value that remains of
                                                                a. The Net Income (Net Profit or Loss before
               any property bought for temporary
                                                                   income taxes), and
               use during the "period of
               restoration, once "operations" are               b. Operating expenses, including payroll
               resumed; and                                         expenses,
           (b) Any Extra Expense that is paid for               that would have been earned or incurred (had
               by other insurance, except for                   no loss occurred) by your "operations" at the
               insurance that is written subject to             described premises for the 12 months following
               the same plan, terms, conditions and             the inception, or last previous anniversary date,
               provisions as this insurance; and                of this policy (whichever is later).
       (2) Necessary expenses that reduce the
           Business Income loss that otherwise
           would have been incurred.




 Page 6 of 9                     © Insurance Services Office, Inc., 2011                 CP 00 30 10 12
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 80 of 104


  Instead, we will determine the most we will pay             Example I (Underinsurance)
  using the following steps:
                                                              When: The Net Income and operating
  Step (1): Multiply the Net Income and operating
                                                                        expenses for the 12 months
             expense for the 12 months following the
                                                                        following the inception, or last
             inception, or last previous anniversary
                                                                        previous anniversary date, of
             date, of this policy by the Coinsurance                    this policy at the described
             percentage;                                                premises would have been:        $ 400,000
  Step (2): Divide the Limit of Insurance for the                       The Coinsurance percentage is: 50%
             described premises by the figure
             determined in Step (1); and                                The Limit of Insurance is:       $ 150,000
  Step (3): Multiply the total amount of loss by the                    The amount of loss is: $ 80,000
             figure determined in Step (2).                   Step (1): $400,000 x 50% = $200,000
  We will pay the amount determined in Step (3) or                      (the minimum amount of insurance to
  the limit of insurance, whichever is less. For the                    meet your Coinsurance requirements)
  remainder, you will either have to rely on other            Step (2): $150,000. $200,000 = .75
  insurance or absorb the loss yourself.                      Step (3): $80,000 x.75 = $60,000
  In determining operating expenses for the purpose
  of applying the Coinsurance condition, the                  We will pay no more than $60,000. The remaining
  following expenses, if applicable, shall be                 $20,000 is not covered.
  deducted from the total of all operating expenses:          Example 2 (Adequate Insurance)
        (1) Prepaid freight   -   outgoing;
                                                              When: The Net Income and operating
        (2) Returns and allowances;                                   expenses for the 12 months
        (3) Discounts;                                                following the inception, or last
                                                                      previous anniversary date, of
        (4) Bad debts;                                                this policy at the described
        (5) Collection expenses;                                      premises would have been:        $ 400,000
        (6) Cost of raw stock and factory supplies                    The Coinsurance percentage is: 50%
            consumed (including transportation                        The Limit of Insurance is:       $ 200,000
            charges);                                                 The amount of loss is: $ 80,000
        (7) Cost of merchandise sold (including
            transportation charges);                          The minimum amount of insurance to meet your
                                                              Coinsurance requirement is $200,000 ($400,000 x
        (8) Cost of other supplies consumed                   50%). Therefore, the Limit of Insurance in this
            (including transportation charges);               example is adequate and no penalty applies. We will
        (9) Cost of services purchased from                   pay no more than $80,000 (amount of loss).
            outsiders (not employees) to resell, that         This condition does not apply to Extra Expense
            do not continue under contract;                   Coverage.
        (10)Power, heat and refrigeration expenses            E. Optional Coverages
            that do not continue under contract (if
            Form CP 15 11 is attached);                          If shown as applicable in the Declarations, the
                                                                 following Optional Coverages apply separately to
        (11)All payroll expenses or the amount of                each item.
            payroll expense excluded (if Form CP
                                                                 1. Maximum Period Of Indemnity
            15 10 is attached); and
        (12)Special deductions for mining properties                a. The Additional Condition, Coinsurance, does
            (royalties unless specifically included in                  not apply to this Coverage Form at the
            coverage; actual depletion commonly                         described premises to which this Optional
            known as unit or cost depletion       not
                                                   -
                                                                        Coverage applies.
            percentage depletion; welfare and
            retirement fund charges based on
            tonnage; hired trucks).




 CP 00 30 10 12                      © Insurance Services Office, Inc., 2011                 Page 7 of 9
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 81 of 104


       b. The most we will pay for the total of                             (b) Estimated for the 12 months
         Business Income loss and Extra Expense is                             immediately following the inception
         the lesser of:                                                        of this Optional Coverage.
         (1) The amount of loss sustained and                        (2) The Declarations must indicate that the
             expenses incurred during the 120 days                        Business Income Agreed Value Optional
             immediately following the beginning of                       Coverage applies, and an Agreed Value
             the "period of restoration; or                               must be shown in the Declarations. The
         (2) The Limit Of Insurance shown in the                          Agreed Value should be at least equal
             Declarations.                                                to:
    2. Monthly Limit Of Indemnity                                           (a) The Coinsurance percentage shown
                                                                                in the Declarations; multiplied by
        a. The Additional Condition, Coinsurance, does
           not apply to this Coverage Form at the                           (b) The amount of Net Income and
           described premises to which this Optional                            operating expenses for the following
           Coverage applies.                                                    12 months you report on the Work
                                                                                Sheet.
        b. The most we will pay for loss of Business
           Income in each period of 30 consecutive                 b. The Additional Condition, Coinsurance, is
           days after the beginning of the "period of                 suspended until:
           restoration" is:                                           (1) 12 months after the effective date of this
         (1) The Limit of Insurance, multiplied by                        Optional Coverage; or
                                                                      (2)     The expiration date of this
         (2) The fraction shown in the Declarations
             for this Optional Coverage.                              policy; whichever occurs first.
 Example                                                           c. We will reinstate the Additional Condition,
                                                                      Coinsurance, automatically if you do not
 When: The Limit of Insurance is:$ 120,000                            submit a new Work Sheet and Agreed
        The fraction shown in the                                     Value:
        Declarations for this Optional
                                                                      (1) Within 12 months of the effective date of
        Coverage is:     1/4
                                                                          this Optional Coverage; or
        The most we will pay for loss in
                                                                      (2) When you request a change in your
        each period of 30 consecutive
                                                                          Business Income Limit of Insurance.
        days is: $ 30,000
        ($120,000 x 1/4 = $30,000)                                 d. If the Business Income Limit of Insurance is
                                                                       less than the Agreed Value, we will not pay
         If, in this example, the actual                               more of any loss than the amount of loss
         amount of loss is:                                            multiplied by:
         Days 1-30:        $ 40,000
                                                                      (1) The Business Income Limit of
         Days 31-60:       $20,000                                        Insurance; divided by
         Days 61-90:       $ 30,000                                   (2)   The Agreed Value.
                                               $ 90,000     Example
         We will pay:
                                                            When: The Limit of Insurance is:        $ 100,000
         Days 1-30:       $ 30,000
                                                                       The Agreed Value is: $ 200,000
         Days 31-60:      $20,000
                                                                       The amount of loss is: $ 80,000
         Days 61-90:      $ 30,000
                                                            Step (1): $100,000. $200,000 = .50
                                            $ 80,000        Step (2): .50 x $80,000 = $40,000
         The remaining $10,000 is not covered.
    3. Business Income Agreed Value a. To                   We will pay $40,000. The remaining $40,000 is not
                                                            covered.
       activate this Optional Coverage:
                                                               4. Extended Period Of Indemnity
         (1) A Business Income Report/Work Sheet
               must be submitted to us and must show               Under Paragraph A.5.c., Extended Business
               financial data for your operations:                 Income, the number 60 in Subparagraphs
                                                                   (1)(b) and (2)(b) is replaced by the number
               (a) During the 12 months prior to the               shown in the Declarations for this Optional
                   date of the Work Sheet; and                     Coverage.




 Page 8 of 9                      © Insurance Services Office, Inc., 2011                  CP 00 30 10 12
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 82 of 104


 F. Definitions                                                          (2) Requires any insured or others to test for,
    1.   "Finished stock" means stock you have                                monitor, clean up, remove, contain,
         manufactured.                                                        treat, detoxify or neutralize, or in any
                                                                              way respond to, or assess the effects of
         "Finished stock" also includes whiskey and                           "pollutants.
         alcoholic products being aged, unless there is a
         Coinsurance percentage shown for Business                      The expiration date of this policy will not cut
         Income in the Declarations.                                    short the "period of restoration.
         "Finished stock" does not include stock you                4. "Pollutants" means any solid, liquid, gaseous or
         have manufactured that is held for sale on the                 thermal irritant or contaminant, including
         premises of any retail outlet insured under this               smoke, vapor, soot, fumes, acids, alkalis,
         Coverage Part.                                                 chemicals and waste. Waste includes
                                                                        materials to be recycled, reconditioned or
    2. "Operations" means:                                              reclaimed.
         a. Your business activities occurring at the              5. "Rental Value" means Business Income that
            described premises; and                                    consists of:
         b. The tenantability of the described premises,                a. Net Income (Net Profit or Loss before
            if coverage for Business Income Including                      income taxes) that would have been earned
            "Rental Value" or "Rental Value" applies.                      or incurred as rental income from tenant
    3. "Period of restoration" means the period of time                    occupancy of the premises described in the
        that:                                                              Declarations as furnished and equipped by
                                                                           you, including fair rental value of any
         a. Begins
                                                                           portion of the described premises which is
            (1) 72 hours after the time of direct physical                 occupied by you; and
                loss or damage for Business Income
                                                                        b. Continuing normal operating expenses
                Coverage; or
                                                                           incurred in connection with that premises,
            (2) Immediately after the time of direct                       including:
                physical loss or damage for Extra
                                                                           (1) Payroll; and
                Expense Coverage;
                                                                           (2) The amount of charges which are the
            caused by or resulting from any Covered
                                                                               legal obligation of the tenant(s) but
            Cause of Loss at the described premises;
                                                                               would otherwise be your obligations.
            and
                                                                    6. "Suspension" means:
         b. Ends on the earlier of:
                                                                        a. The slowdown or cessation of your
            (1) The date when the property at the
                                                                           business activities; or
                described premises should be repaired,
                rebuilt or replaced with reasonable speed               b. That a part or all of the described premises
                and similar quality; or                                    is rendered untenantable, if coverage for
                                                                           Business Income Including "Rental Value"
            (2) The date when business is resumed at a
                                                                           or "Rental Value" applies.
                new permanent location.
         "Period of restoration" does not include any
         increased period required due to the
         enforcement of or compliance with any
         ordinance or law that:
            (1) Regulates the construction, use or
               repair, or requires the tearing down, of
               any property; or




 CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                 Page 9 of 9
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 83 of 104
                                                        CP 0090 0788
                            COMMERCIAL PROPERTY CONDITIONS
 This Coverage Part is subject to the following                                same plan, terms, conditions and provisions
 conditions, the Common Policy Conditions and                                  as the insurance under this Coverage Part. If
 applicable Loss Conditions and Additional Conditions                          you do, we willpay our share of the covered
 in Commercial Property Coverage Forms.                                         loss or damage. Our share is the proportion
 A. CONCEALMENT, MISREPRESENTATION OR                                          that the applicable Limit of Insurance under
     FRAUD                                                                     this Coverage Part bears to the Limits Of
                                                                                Insurance of all insurance covering on the
     This Coverage Part is void in any case of fraud by
                                                                               same basis.
     you as it relates to this Coverage Part at any time.
     It is also void if you or any other insured, at any                   2. If there is other insurance covering the same
     time, intentionally conceal or misrepresent a                              loss or damage, other than that described in
     material fact concerning:                                                 1. above, we will pay only for the amount of
                                                                               covered loss or damage in excess of the
     1. This Coverage Part;                                                    amount due from that other insurance,
     2. The Covered Property;                                                  whether you can collect on it or not. But we
     3. Your interest in the Covered Property; or                              willnot pay more than the applicable Limit of
     4. A claim under this Coverage Part.                                       Insurance.
 B. CONTROL OF PROPERTY                                                H. POLICY PERIOD, COVERAGE TERRITORY
     Any act or neglect of any person other than you                       Under this Coverage Part:
     beyond your direction or control will not affect                      1. We cover loss or damage commencing:
     this insurance.                                                            a. During the policy period shown in the
     The breach of any condition of this Coverage Part                               Declarations; and
     at any one or more locations will not affect                               b. Within the coverage territory.
     coverage at any location where, at the time of                        2. The coverage territory is:
     loss or damage, the breach of condition does not
     exist.                                                                     a. The United States of America (including
                                                                                     its territories and possessions);
 C. INSURANCE UNDER TWO OR MORE
     COVERAGES                                                                  b. Puerto Rico; and
     If two or more of this policy's coverages apply to                         c. Canada.
     the same loss or damage, we will not pay more                     I. TRANSFER OF RIGHTS OF RECOVERY
     than the actual amount of the loss or damage.                         AGAINST OTHERS TO US
 D. LEGAL ACTION AGAINST US                                                If any person or organization to or for whom we
     No one may bring a legal action against us under                      make payment under this Coverage Part has
     this Coverage Part unless:                                            rights to recover damages from another, those
                                                                           rights are transferred to us to the extent of our
     1. There has been full compliance with all of the                     payment. That person or organization must do
          terms of this Coverage Part; and
                                                                           everything necessary to secure our rights and
     2. The action is brought within 2 years after the                     must do nothing after loss to impair them. But
          date on which the direct physical loss or                        you may waive your rights against another party
          damage occurred.                                                 in writing:
 E. LIBERALIZATION                                                         1. Prior to a loss to your Covered Property or
     If we adopt any revision that would broaden the                           Covered Income.
     coverage under this Coverage Part without addi-                       2. After a loss to your Covered Property or Cov-
     tional premium within 45 days prior to or during                           ered Income only if, at time of loss, that party
     the policy period, the broadened coverage will                             is one of the following:
     immediately apply to this Coverage Part.                                   a. Someone insured by this insurance;
 F. NO BENEFIT TO BAILEE
                                                                               b. A business firm:
     No person or organization, other than you, hav-                                 (1) Owned or controlled by you; or
     ing custody of Covered Property willbenefit from
     this insurance.                                                                 (2) That owns or controls you; or
 G. OTHER INSURANCE                                                             c.   Your   tenant.
     1. You may have other insurance subject to the                        This will not restrict your insurance.




 CF 189 (7-88)
 CP 00 90 07 88                     Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                        Page 1 of 1
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 84 of 104


     POLICY NUMBER:     AB7812920                                                        COMMERCIAL PROPERTY
                                                                                                 CP 10 54 06 07

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         WINDSTORM OR HAIL EXCLUSION
 Coverage This endorsement modifies insurance provided under the following:

      CAUSES OF LOSS BASIC FORM
                          -


      CAUSES OF LOSS BROAD FORM
                          -


      CAUSES OF LOSS SPECIAL FORM
                          -


      STANDARD PROPERTY POLICY

                                                     SCHEDULE

 I                    Premises Number                       I                    Buildina Number                       I




 I Information required to complete this Schedule, if not shown above, will be shown in the Declarations.              I
 With respect to the location(s) indicated in the Sched-        B. The terms of the Windstorm Or Hail exclusion, or
 ule, the following provisions apply.                              the inapplicability of this exclusion to a particular
 A. The following is added to the Exclusions section               loss, do not serve to create coverage for any loss
    and is therefore not a Covered Cause of Loss:                  that would otherwise be excluded under this poli-
                                                                   cy.
      WINDSTORM OR HAIL
                                                                C. Under Additional Coverage      Collapse, in the
                                                                                                   -

      We will not pay for loss or damage                           Causes Of Loss Broad Form, Windstorm or Hail
                                                                                     -


      1. Caused directly or indirectly by Windstorm or             is deleted from Paragraph 2.a.
         Hail, regardless of any other cause or event           D. In the Causes Of Loss Special Form, Windstorm
                                                                                           -

         that contributes concurrently or in any se-               or Hail is deleted from the "specified causes of
         quence to the loss or damage; or                          loss.
      2. Caused by rain, snow, sand or dust, whether            E. Under Additional Coverage Extensions Prop-  -

         driven by wind or not, if that loss or damage             erty In Transit, in the Causes Of Loss Special
                                                                                                             -

         would not have occurred but for the Windstorm             Form, Windstorm or Hail is deleted from Para-
         or Hail.                                                  graph b.(1).
          But if Windstorm or Hail results in a cause of
          loss other than rain, snow, sand or dust, and
          that resulting cause of loss is a Covered Cause
          of Loss, we will pay for the loss or damage
         caused by such Covered Cause of Loss. For
         example, if the Windstorm or Hail damages a
         heating system and fire results, the loss or
         damage attributable to the fire is covered sub-
         ject to any other applicable policy provisions.




     CP 10 54 06 07                           © ISO Properties, Inc., 2007                               Page 1 of 1
 Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 85 of 104




                                       PROTECTIVE SAFEGUARDS

      FAILURE TO COMPLY WITH THE PROTECTIVE SA FEGUA RD CLAUSES SPECIFIED AS
          APPLICABLE IN THE SCHEDULE BELOW SHALL SUSPEND THIS INSURANCE.

                                       PROTECTIVE SAFEGUARD CLAUSE(S)
In consideration of the premium at which this policy is written, based on the protection of the premises by the
protective safeguard system or systems indicated below, it is a condition of this policy that the insured shall
exercise due diligence in maintaining in complete working order all equipment and services pertaining to the system
which are under the control of the insured, including any special maintenance or service requirements indicated
below. It is also a condition of this insurance that the insured shall give immediate notice to your insurance agent of
any impairment in or suspension of any equipment or service pertaining the the system within the knowledge of the
insured.

   A.    D       Automatic Sprinkler System.
                 In further consideration of the premium at which this policy is written, it is a condition of this policy
                 that the insured shall have the automatic sprinkler system serviced by an independent contractor
                 licensed to service and maintain automatic sprinkler systems in the state in which the premises
                 are located. It is also a condition of this policy that the insured shall have the automatic sprinkler
                 system inspected and tested at least once per year by an independent contractor licensed to
                 inspect and test automatic sprinkler systems in the state in which the premises are located.
   B      rl     Automatic Fire Alarm, reporting to a public or private fire alarm station.
   C.i. Fj       Automatic Burglar Alarm, reporting to a public or private fire alarm station.
   C.i.i. E      Certified UL (Underwriters Laboratory) approved central station alarm covering all openings in the
                 insureds premises; with motion detectors, covering all Contents/Business Personal
                 Property covered for burglary.
    D.           Automatic Extinguishing System and Hood and Duct Cleaning.
                 It is a condition of this insurance that all ranges, deep-fat fryers, broilers and other cooking
                 appliances, including their hoods, are protected by an approved, automatic fire extinguishing
                 system, and insofar as such protective equipment is under the control of the insured, due
                 diligence shall be used to maintain such system in complete working order.
                 All automatic extinguishing systems and hoods and duct work shall be cleaned and inspected by an
                 outside cleaning service no less than twice a year.
                 It is a condition of this insurance shall all hoods and ducts are equipped with approved grease
                 filters which shall be routinely cleaned.
    E    U       24-Hour Professional on Premises Guard Service.
    F.   D



   All other terms and conditions remain unchanged.
   This endorsement to take effect on the 10        day of January              2020

   Attaching to an forming part of Certificate No. AB7812920               Aspen Specialty

   Issued to:
                Cafe La Trova LLC


                                                                              ADVANCED E & S OF FLORIDA
                                                     1H9910 12/05
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 86 of 104




                           Alarm Warranty

       If at the time of a loss there is no Central Station
       Burglar Alarm System or the system is not in full force
       and operational, then a theft sub-limit of $10,000 shall be applied.




                                     AW 2010
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 87 of 104


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 1030 10 12

                      CAUSES OF LOSS                      -   SPECIAL FORM
 Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


 A. Covered Causes Of Loss                                           (4) Earth sinking (other than sinkhole
    When Special is shown in the Declarations,                           collapse), rising or shifting including soil
    Covered Causes of Loss means direct physical                         conditions which cause settling, cracking
    loss unless the loss is excluded or limited in this                  or other disarrangement of foundations
    policy.                                                              or other parts of realty. Soil conditions
                                                                         include contraction, expansion, freezing,
 B. Exclusions                                                           thawing, erosion, improperly compacted
    1. We will not pay for loss or damage caused                         soil and the action of water under the
       directly or indirectly by any of the following.                   ground surface.
       Such loss or damage is excluded regardless of                 But if Earth Movement, as described in
       any other cause or event that contributes                     b.(1) through (4) above, results in fire or
       concurrently or in any sequence to the loss.                  explosion, we will pay for the loss or
       a. Ordinance Or Law                                           damage caused by that fire or explosion.
          The enforcement of or compliance with any                  (5) Volcanic eruption, explosion or effusion.
          ordinance or law:                                              But if volcanic eruption, explosion or
                                                                         effusion results in fire, building glass
          (1) Regulating the construction, use or
                                                                         breakage or Volcanic Action, we will pay
              repair of any property; or
                                                                         for the loss or damage caused by that
          (2) Requiring the tearing down of any                          fire, building glass breakage or Volcanic
              property, including the cost of removing                   Action.
              its debris.
                                                                         Volcanic Action means direct loss or
          This exclusion, Ordinance Or Law, applies                      damage resulting from the eruption of a
          whether the loss results from:                                 volcano when the loss or damage is
             (a) An ordinance or law that is enforced                    caused by:
                 even if the property has not been                      (a) Airborne volcanic blast or airborne
                 damaged; or                                                shock waves;
             (b) The increased costs incurred to                        (b) Ash, dust or particulate matter; or
                 comply with an ordinance or law in
                                                                        (c) Lava flow.
                 the course of construction, repair,
                 renovation, remodeling or demolition                    With respect to coverage for Volcanic
                 of property, or removal of its debris,                  Action as set forth in (5)(a), (5)(b) and
                 following a physical loss to that                       (5)(c), all volcanic eruptions that occur
                 property.                                               within any 168-hour period will constitute
                                                                         a single occurrence.
       b. Earth Movement
                                                                         Volcanic Action does not include the
          (1) Earthquake, including tremors and
                                                                         cost to remove ash, dust or particulate
              aftershocks and any earth sinking, rising
                                                                         matter that does not cause direct
              or shifting related to such event;
                                                                         physical loss or damage to the
          (2) Landslide, including any earth sinking,                    described property.
              rising or shifting related to such event;
                                                                     This exclusion applies regardless of
          (3) Mine subsidence, meaning subsidence                    whether any of the above, in Paragraphs
              of a man-made mine, whether or not                     (1) through (5), is caused by an act of
              mining activity has ceased;                            nature or is otherwise caused.




 CP10301012                           © Insurance Services Office, Inc., 2011                        Page 1 of 10
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 88 of 104




      c. Governmental Action                                        (3) Insurrection,   rebellion,    revolution,
         Seizure or destruction of property by order                    usurped power, or action taken by
         of governmental authority.                                     governmental authority in hindering or
                                                                        defending against any of these.
         But we will pay for loss or damage caused
         by or resulting from acts of destruction                g. Water
         ordered by governmental authority and                      (1) Flood, surface water, waves (including
         taken at the time of a fire to prevent its                     tidal wave and tsunami), tides, tidal
         spread, if the fire would be covered under                     water, overflow of any body of water, or
         this Coverage Part.                                            spray from any of these, all whether or
      d. Nuclear Hazard                                                 not driven by wind (including storm
                                                                        surge);
         Nuclear reaction or radiation, or radioactive
         contamination, however caused.                             (2) Mudslide or mudflow;
         But if nuclear reaction or radiation, or                   (3) Water that backs up or overflows or is
         radioactive contamination, results in fire, we                 otherwise discharged from a sewer,
         will pay for the loss or damage caused by                      drain, sump, sump pump or related
         that fire.                                                     equipment;
      e. Utility Services                                           (4) Water under the ground surface
                                                                        pressing on, or flowing or seeping
         The failure of power, communication, water                     through:
         or other utility service supplied to the
         described premises, however caused, if the                    (a) Foundations, walls, floors or paved
         failure:                                                          surfaces;
        (1) Originates away from the described                         (b) Basements, whether paved or not; or
            premises; or                                               (c) Doors, windows or other openings;
        (2) Originates at the described premises,                          or
            but only if such failure involves                       (5) Waterborne      material    carried    or
            equipment used to supply the utility                        otherwise moved by any of the water
            service to the described premises from                      referred to in Paragraph (1), (3) or (4),
            a source away from the described                            or material carried or otherwise moved
            premises.                                                   by mudslide or mudflow.
         Failure of any utility service includes lack of            This exclusion applies regardless of
         sufficient capacity and reduction in supply.               whether any of the above, in Paragraphs
         Loss or damage caused by a surge of                        (1) through (5), is caused by an act of
         power is also excluded, if the surge would                 nature or is otherwise caused. An example
         not have occurred but for an event causing                 of a situation to which this exclusion applies
         a failure of power.                                        is the situation where a dam, levee, seawall
                                                                    or other boundary or containment system
         But if the failure or surge of power, or the               fails in whole or in part, for any reason, to
         failure of communication, water or other                   contain the water.
         utility service, results in a Covered Cause of
         Loss, we will pay for the loss or damage                   But if any of the above, in Paragraphs (1)
         caused by that Covered Cause of Loss.                      through (5), results in fire, explosion or
                                                                    sprinkler leakage, we will pay for the loss or
         Communication services include but are not                 damage caused by that fire, explosion or
         limited to service relating to Internet access             sprinkler leakage (if sprinkler leakage is a
         or access to any electronic, cellular or                   Covered Cause of Loss).
         satellite network.
                                                                 h. "Fungus", Wet Rot, Dry Rot And Bacteria
      f. War And Military Action
                                                                    Presence, growth, proliferation, spread or
        (1) War, including undeclared or civil war;                 any activity of "fungus, wet or dry rot or
        (2) Warlike action by a military force,                     bacteria.
            including action in hindering or                        But if "fungus, wet or dry rot or bacteria
            defending against an actual or expected                 result in a "specified cause of loss, we will
            attack, by any government, sovereign or                 pay for the loss or damage caused by that
            other authority using military personnel                "specified cause of loss.
            or other agents; or



 Page 2 of 10                        © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 89 of 104




         This exclusion does not apply:                              (5) Nesting or infestation, or discharge or
        (1) When "fungus, wet or dry rot or                              release of waste products or secretions,
            bacteria result from fire or lightning; or                   by insects, birds, rodents or other
                                                                         animals.
        (2) To the extent that coverage is provided
            in the Additional Coverage, Limited                      (6) Mechanical       breakdown,      including
            Coverage For Fungus, Wet Rot, Dry                            rupture or bursting caused by centrifugal
            Rot And Bacteria, with respect to loss or                    force. But if mechanical breakdown
            damage by a cause of loss other than                         results in elevator collision, we will pay
            fire or lightning.                                           for the loss or damage caused by that
                                                                         elevator collision.
      Exclusions B.1.a. through B.1.h. apply whether
      or not the loss event results in widespread                    (7) The following causes of loss to personal
      damage or affects a substantial area.                              property:
   2. We will not pay for loss or damage caused by                      (a) Dampness         or      dryness     of
      or resulting from any of the following:                               atmosphere;
      a. Artificially generated electrical, magnetic or                 (b) Changes in or extremes of
         electromagnetic energy that damages,                               temperature; or
         disturbs, disrupts or otherwise interferes                     (C) Marring or scratching.
         with any:
                                                                     But if an excluded cause of loss that is
        (1) Electrical or electronic wire, device,                   listed in 2.d.(1) through (7) results in a
            appliance, system or network; or                         "specified cause of loss" or building glass
        (2) Device, appliance, system or network                     breakage, we will pay for the loss or
            utilizing cellular or satellite technology.              damage caused by that "specified cause of
                                                                     loss" or building glass breakage.
         For the purpose of this exclusion, electrical,
         magnetic or electromagnetic energy                       e. Explosion of steam boilers, steam pipes,
         includes but is not limited to:                             steam engines or steam turbines owned or
                                                                     leased by you, or operated under your
            (a) Electrical current, including arcing;                control. But if explosion of steam boilers,
           (b) Electrical charge      produced or                    steam pipes, steam engines or steam
               conducted by a magnetic or                            turbines results in fire or combustion
               electromagnetic field;                                explosion, we will pay for the loss or
            (C) Pulse of electromagnetic energy; or                  damage caused by that fire or combustion
                                                                     explosion. We will also pay for loss or
           (d) Electromagnetic          waves           or           damage caused by or resulting from the
               microwaves.                                           explosion of gases or fuel within the furnace
         But if fire results, we will pay for the loss or            of any fired vessel or within the flues or
         damage caused by that fire.                                 passages through which the gases of
                                                                     combustion pass.
      b. Delay, loss of use or loss of market.
                                                                   f. Continuous or repeated seepage or leakage
      c. Smoke, vapor or gas from agricultural
                                                                      of water, or the presence or condensation
         smudging or industrial operations.
                                                                      of humidity, moisture or vapor, that occurs
      d.(1) Wear and tear;                                            over a period of 14 days or more.
        (2) Rust or other corrosion, decay,                       g. Water, other liquids, powder or molten
            deterioration, hidden or latent defect or                material that leaks or flows from plumbing,
            any quality in property that causes it to                heating, air conditioning or other equipment
            damage or destroy itself;                                (except fire protective systems) caused by
        (3) Smog;                                                    or resulting from freezing, unless:
        (4) Settling,  cracking,        shrinking       or           (1) You do your best to maintain heat in the
            expansion;                                                   building or structure; or




 CP10301012                           © Insurance Services Office, Inc., 2011                        Page 3 oflO
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 90 of 104




        (2) You drain the equipment and shut off                       (b) To collapse caused by one or more
            the supply if the heat is not maintained.                      of the following:
      h. Dishonest or criminal act (including theft) by                    (i) The "specified causes of loss;
         you, any of your partners, members,                              (ii) Breakage of building glass;
         officers, managers, employees (including
         temporary employees and leased workers),                         (iii) Weight of rain that collects on a
         directors,     trustees     or     authorized                          roof; or
         representatives, whether acting alone or in                      (iv) Weight of people or personal
         collusion with each other or with any other                           property.
         party; or theft by any person to whom you
                                                                  I. Discharge, dispersal, seepage, migration,
         entrust the property for any purpose,
                                                                     release or escape of "pollutants" unless the
         whether acting alone or in collusion with
                                                                     discharge, dispersal, seepage, migration,
         any other party.
                                                                     release or escape is itself caused by any of
         This exclusion:                                             the "specified causes of loss. But if the
        (1) Applies whether or not an act occurs                     discharge, dispersal, seepage, migration,
            during your normal hours of operation;                   release or escape of "pollutants" results in a
                                                                     "specified cause of loss, we will pay for the
        (2) Does not apply to acts of destruction by                 loss or damage caused by that "specified
            your employees (including temporary                      cause of loss.
            employees and leased workers) or
            authorized representatives; but theft by                This exclusion, I., does not apply to
            your employees (including temporary                     damage to glass caused by chemicals
            employees and leased workers) or                        applied to the glass.
            authorized representatives is not                    m. Neglect of an insured to use all reasonable
            covered.                                                means to save and preserve property from
      L Voluntary parting with any property by you                  further damage at and after the time of loss.
        or anyone else to whom you have entrusted             3. We will not pay for loss or damage caused by
        the property if induced to do so by any                  or resulting from any of the following, 3.a.
        fraudulent scheme, trick, device or false                through 3.c. But if an excluded cause of loss
        pretense.                                                that is listed in 3.a. through 3.c. results in a
      j. Rain, snow, ice or sleet to personal                    Covered Cause of Loss, we will pay for the
         property in the open.                                   loss or damage caused by that Covered Cause
                                                                 of Loss.
      k. Collapse, including any of the following
         conditions of property or any part of the               a. Weather conditions. But this exclusion only
         property:                                                  applies if weather conditions contribute in
                                                                    any way with a cause or event excluded in
        (1) An abrupt falling down or caving in;                    Paragraph 1. above to produce the loss or
        (2) Loss of structural integrity, including                 damage.
            separation of parts of the property or               b. Acts or decisions, including the failure to act
            property in danger of falling down or                   or decide, of any person, group,
            caving in; or                                           organization or governmental body.
        (3) Any cracking, bulging, sagging, bending,             c. Faulty, inadequate or defective:
            leaning, settling, shrinkage or expansion
            as such condition relates to (1) or (2)                 (1) Planning,       zoning,     development,
            above.                                                      surveying, siting;
         But if collapse results in a Covered Cause                 (2) Design, specifications, workmanship,
         of Loss at the described premises, we will                     repair,    construction,    renovation,
         pay for the loss or damage caused by that                      remodeling, grading, compaction;
         Covered Cause of Loss.                                     (3) Materials used in repair, construction,
         This exclusion, k., does not apply:                            renovation or remodeling; or
            (a) To the extent that coverage is                      (4) Maintenance;
                provided   under the Additional                     of part or all of any property on or off the
                Coverage, Collapse; or                              described premises.




 Page 4 of 10                        © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 91 of 104




   4. Special Exclusions                                            (5) Any other consequential loss.
      The following provisions apply only to the                 b. Leasehold Interest Coverage Form
      specified Coverage Forms:                                     (1) Paragraph B.1.a., Ordinance Or Law,
      a. Business Income (And Extra Expense)                            does not apply to insurance under this
         Coverage Form, Business Income                                 Coverage Form.
         (Without Extra Expense) Coverage Form,                     (2) We will not pay for any loss caused by:
         Or Extra Expense Coverage Form
                                                                       (a) Your cancelling the lease;
         We will not pay for:
                                                                       (b) The     suspension,       lapse     or
        (1) Any loss caused by or resulting from:                          cancellation of any license; or
           (a) Damage or destruction of "finished                      (c) Any other consequential loss.
               stock; or
                                                                 c. Legal Liability Coverage Form
           (b) The time required to reproduce
               "finished stock.                                     (1) The following exclusions do not apply to
                                                                        insurance under this Coverage Form:
            This exclusion does not apply to Extra
            Expense.                                                   (a) Paragraph B.1.a. Ordinance Or Law;
        (2) Any loss caused by or resulting from                       (b) Paragraph     B.1.c.    Governmental
            direct physical loss or damage to radio                        Action;
            or television antennas (including satellite                (c) Paragraph B.1.d. Nuclear Hazard;
            dishes) and their lead-in wiring, masts or
                                                                       (d) Paragraph B.1.e. Utility Services;
            towers.
                                                                           and
        (3) Any increase of loss caused by or
                                                                       (e) Paragraph B.1.f. War And Military
            resulting from:
                                                                           Action.
           (a) Delay in rebuilding, repairing or
                                                                    (2) The following additional exclusions apply
               replacing the property or resuming
                                                                        to insurance under this Coverage Form:
               "operations, due to interference at
               the location of the rebuilding, repair                  (a) Contractual Liability
               or replacement by strikers or other                         We will not defend any claim or
               persons; or                                                 "suit, or pay damages that you are
           (b) Suspension, lapse or cancellation of                        legally liable to pay, solely by reason
               any license, lease or contract. But if                      of your assumption of liability in a
               the suspension, lapse or cancellation                       contract or agreement. But this
               is directly caused by the                                   exclusion does not apply to a written
               "suspension" of "operations, we will                        lease agreement in which you have
               cover such loss that affects your                           assumed liability for building damage
               Business Income during the "period                          resulting from an actual or attempted
               of restoration" and any extension of                        burglary or robbery, provided that:
               the "period of restoration" in                              (i) Your assumption of liability was
               accordance with the terms of the                                executed prior to the accident;
               Extended       Business      Income                             and
               Additional    Coverage    and     the
                                                                          (ii) The building is Covered Property
               Extended Period Of Indemnity
                                                                               under this Coverage Form.
               Optional Coverage or any variation
               of these.                                               (b) Nuclear Hazard
        (4) Any Extra Expense caused by or                                 We will not defend any claim or
            resulting from suspension, lapse or                            "suit, or pay any damages, loss,
            cancellation of any license, lease or                          expense or obligation, resulting from
            contract beyond the "period of                                 nuclear reaction or radiation, or
            restoration.                                                   radioactive contamination, however
                                                                           caused.




 CP10301012                          © Insurance Services Office, Inc., 2011                       Page 5 oflO
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 92 of 104




    5. Additional Exclusion                                        d. Building materials and supplies not
       The following provisions apply only to the                     attached as part of the building or structure,
       specified property:                                            caused by or resulting from theft.
       Loss Or Damage To Products                                      However, this limitation does not apply to:
       We will not pay for loss or damage to any                      (1) Building materials and supplies held for
       merchandise, goods or other product caused                         sale by you, unless they are insured
       by or resulting from error or omission by any                      under the Builders Risk Coverage Form;
       person or entity (including those having                           or
       possession under an arrangement where work                     (2) Business Income Coverage or Extra
       or a portion of the work is outsourced) in any                     Expense Coverage.
       stage of the development, production or use of              e. Property that is missing, where the only
       the product, including planning, testing,                      evidence of the loss or damage is a
       processing,        packaging,        installation,             shortage disclosed on taking inventory, or
       maintenance or repair. This exclusion applies                  other instances where there is no physical
       to any effect that compromises the form,                       evidence to show what happened to the
       substance or quality of the product. But if such               property.
       error or omission results in a Covered Cause of
       Loss, we will pay for the loss or damage                    f. Property that has been transferred to a
       caused by that Covered Cause of Loss.                          person or to a place outside the described
                                                                      premises on the basis of unauthorized
 C. Limitations                                                       instructions.
   The following limitations apply to all policy forms             g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                          part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                         resulting from:
      property, as described and limited in this                      (1) Dampness or dryness of atmosphere or
      section. In addition, we will not pay for any loss                  of soil supporting the vegetation;
      that is a consequence of loss or damage as
      described and limited in this section.                          (2) Changes in or extremes of temperature;
      a. Steam boilers, steam pipes, steam engines                    (3) Disease;
         or steam turbines caused by or resulting                     (4) Frost or hail; or
         from any condition or event inside such                      (5) Rain, snow, ice or sleet.
         equipment. But we will pay for loss of or
         damage to such equipment caused by or                  2. We will not pay for loss of or damage to the
         resulting from an explosion of gases or fuel              following types of property unless caused by
         within the furnace of any fired vessel or                 the "specified causes of loss" or building glass
         within the flues or passages through which                breakage:
         the gases of combustion pass.                             a. Animals, and then only if they are killed or
       b. Hot water boilers or other water heating                     their destruction is made necessary.
          equipment caused by or resulting from any                b. Fragile articles such as statuary, marbles,
          condition or event inside such boilers or                   chinaware and porcelains, if broken. This
          equipment, other than an explosion.                         restriction does not apply to:
       c. The interior of any building or structure, or              (1) Glass; or
          to personal property in the building or
                                                                      (2) Containers of property held for sale.
          structure, caused by or resulting from rain,
          snow, sleet, ice, sand or dust, whether                  c. Builders machinery, tools and equipment
          driven by wind or not, unless:                               owned by you or entrusted to you, provided
                                                                       such property is Covered Property.
         (1) The building or structure first sustains
             damage by a Covered Cause of Loss to                      However, this limitation does not apply:
             its roof or walls through which the rain,                (1) If the property is located on or within
             snow, sleet, ice, sand or dust enters; or                    100 feet of the described premises,
         (2) The loss or damage is caused by or                           unless the premises is insured under the
             results from thawing of snow, sleet or                       Builders Risk Coverage Form; or
             ice on the building or structure.                        (2) To Business Income Coverage or to
                                                                          Extra Expense Coverage.




  Page 6 of 10                         © Insurance Services Office, Inc., 2011                        CP 10 30 10 12
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 93 of 104




    3. The special limit shown for each category, a.              2. We will pay for direct physical loss or damage
       through d., is the total limit for loss of or                 to Covered Property, caused by abrupt
       damage to all property in that category. The                  collapse of a building or any part of a building
       special limit applies to any one occurrence of                that is insured under this Coverage Form or
       theft, regardless of the types or number of                   that contains Covered Property insured under
       articles that are lost or damaged in that                     this Coverage Form, if such collapse is caused
       occurrence. The special limits are (unless a                  by one or more of the following:
       higher limit is shown in the Declarations):                   a. Building decay that is hidden from view,
       a. $2,500 for furs, fur garments and garments                    unless the presence of such decay is
          trimmed with fur.                                             known to an insured prior to collapse;
       b. $2,500 for jewelry, watches, watch                         b. Insect or vermin damage that is hidden
          movements, jewels, pearls, precious and                       from view, unless the presence of such
          semiprecious stones, bullion, gold, silver,                   damage is known to an insured prior to
          platinum and other precious alloys or                         collapse;
          metals. This limit does not apply to jewelry               c. Use of defective material or methods in
          and watches worth $100 or less per item.                      construction, remodeling or renovation if the
       c. $2,500 for patterns, dies, molds and forms.                   abrupt collapse occurs during the course of
       d. $250 for stamps, tickets, including lottery                   the construction, remodeling or renovation.
          tickets held for sale, and letters of credit.              d. Use of defective material or methods in
       These special limits are part of, not in addition                construction, remodeling or renovation if the
       to, the Limit of Insurance applicable to the                     abrupt collapse occurs after the
       Covered Property.                                                construction, remodeling or renovation is
                                                                        complete, but only if the collapse is caused
       This limitation, C.3., does not apply to                         in part by:
       Business Income Coverage or to Extra
       Expense Coverage.                                                (1) A cause of loss listed in 2.a. or 2.b.;
    4. We will not pay the cost to repair any defect to                 (2) One or more of the "specified causes of
       a system or appliance from which water, other                        loss;
       liquid, powder or molten material escapes. But                   (3) Breakage of building glass;
       we will pay the cost to repair or replace                        (4) Weight of people or personal property;
       damaged parts of fire-extinguishing equipment                        or
       if the damage:
                                                                        (5) Weight of rain that collects on a roof.
       a. Results in discharge of any substance from
          an automatic fire protection system; or                 3. This Additional Coverage       -   Collapse does
                                                                     not apply to:
       b. Is directly caused by freezing.
                                                                     a. A building or any part of a building that is in
       However, this limitation does not apply to                       danger of falling down or caving in;
       Business Income Coverage or to Extra
       Expense Coverage.                                             b. A part of a building that is standing, even if
                                                                        it has separated from another part of the
 D. Additional Coverage   -   Collapse                                  building; or
   The coverage provided under this Additional                       c. A building that is standing or any part of a
   Coverage, Collapse, applies only to an abrupt                        building that is standing, even if it shows
   collapse as described and limited in D.1. through                    evidence of cracking, bulging, sagging,
   D.7.                                                                 bending, leaning, settling, shrinkage or
    1. For the purpose of this Additional Coverage,                     expansion.
       Collapse, abrupt collapse means an abrupt                  4. With respect to the following property:
       falling down or caving in of a building or any
       part of a building with the result that the                   a. Outdoor radio or television antennas
       building or part of the building cannot be                       (including satellite dishes) and their lead-in
       occupied for its intended purpose.                               wiring, masts or towers;




 CP10301012                              © Insurance Services Office, Inc., 2011                        Page 7 oflO
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 94 of 104




      b. Awnings, gutters and downspouts;                  E. Additional Coverage Limited Coverage For
                                                                                     -



      c. Yard fixtures;                                       "Fungus", Wet Rot, Dry Rot And Bacteria
      d. Outdoor swimming pools;                               1. The coverage described in E.2. and E.6. only
                                                                  applies when the "fungus, wet or dry rot or
      e. Fences;                                                  bacteria are the result of one or more of the
      f. Piers, wharves and docks;                                following causes that occur during the policy
                                                                  period and only if all reasonable means were
      g. Beach     or   diving         platforms     or
                                                                  used to save and preserve the property from
         appurtenances;
                                                                  further damage at the time of and after that
       h. Retaining walls; and                                    occurrence:
        i. Walks, roadways and other paved surfaces;              a. A "specified cause of loss" other than fire or
      if an abrupt collapse is caused by a cause of                   lightning; or
      loss listed in 2.a. through 2.d., we will pay for           b. Flood, if the Flood Coverage Endorsement
      loss or damage to that property only if:                        applies to the affected premises.
           (1) Such loss or damage is a direct result of          This Additional Coverage does not apply to
               the abrupt collapse of a building insured          lawns, trees, shrubs or plants which are part of
               under this Coverage Form; and                      a vegetated roof.
           (2) The property is Covered Property under          2. We will pay for loss or damage by "fungus,
               this Coverage Form.                                wet or dry rot or bacteria. As used in this
   5. If personal property abruptly falls down or                 Limited Coverage, the term loss or damage
      caves in and such collapse is not the result of             means:
      abrupt collapse of a building, we will pay for              a. Direct physical loss or damage to Covered
      loss or damage to Covered Property caused by                   Property caused by "fungus, wet or dry rot
      such collapse of personal property only if:                    or bacteria, including the cost of removal of
      a. The collapse of personal property was                       the "fungus, wet or dry rot or bacteria;
         caused by a cause of loss listed in 2.a.                 b. The cost to tear out and replace any part of
         through 2.d.;                                               the building or other property as needed to
      b. The personal property which collapses is                    gain access to the "fungus, wet or dry rot
         inside a building; and                                      or bacteria; and
      c. The property which collapses is not of a                 c. The cost of testing performed after removal,
         kind listed in 4., regardless of whether that               repair, replacement or restoration of the
         kind of property is considered to be                        damaged property is completed, provided
         personal property or real property.                         there is a reason to believe that "fungus,
                                                                     wet or dry rot or bacteria are present.
      The coverage stated in this Paragraph 5. does
      not apply to personal property if marring and/or            The coverage described under E.2. of this
      scratching is the only damage to that personal              Limited Coverage is limited to $15,000.
      property caused by the collapse.                            Regardless of the number of claims, this limit is
                                                                  the most we will pay for the total of all loss or
   6. This Additional Coverage, Collapse, does not
                                                                  damage arising out of all occurrences of
      apply to personal property that has not abruptly
                                                                  "specified causes of loss" (other than fire or
      fallen down or caved in, even if the personal
                                                                  lightning) and Flood which take place in a
      property shows evidence of cracking, bulging,               12-month period (starting with the beginning of
      sagging, bending, leaning, settling, shrinkage
                                                                  the present annual policy period). With respect
      or expansion.
                                                                  to a particular occurrence of loss which results
   7. This Additional Coverage, Collapse, will not                in "fungus, wet or dry rot or bacteria, we will
      increase the Limits of Insurance provided in                not pay more than a total of $15,000 even if the
      this Coverage Part.                                         "fungus, wet or dry rot or bacteria continue to
   8. The term Covered Cause of Loss includes the                 be present or active, or recur, in a later policy
      Additional Coverage, Collapse, as described                 period.
      and limited in D.1. through D.7.




 Page 8 of 10                         © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 95 of 104




   4. The coverage provided under this Limited             F. Additional Coverage Extensions
      Coverage does not increase the applicable               1. Property In Transit
      Limit of Insurance on any Covered Property. If
      a particular occurrence results in loss or                 This Extension applies only to your personal
      damage by "fungus, wet or dry rot or bacteria,             property to which this form applies.
      and other loss or damage, we will not pay                  a. You may extend the insurance provided by
      more, for the total of all loss or damage, than               this Coverage Part to apply to your
      the applicable Limit of Insurance on the                      personal property (other than property in
      affected Covered Property.                                    the care, custody or control of your
      If there is covered loss or damage to Covered                 salespersons) in transit more than 100 feet
      Property, not caused by "fungus, wet or dry                   from the described premises. Property must
      rot or bacteria, loss payment will not be limited             be in or on a motor vehicle you own, lease
      by the terms of this Limited Coverage, except                 or operate while between points in the
      to the extent that "fungus, wet or dry rot or                 coverage territory.
      bacteria cause an increase in the loss. Any                b. Loss or damage must be caused by or
      such increase in the loss will be subject to the              result from one of the following causes of
      terms of this Limited Coverage.                               loss:
   5. The terms of this Limited Coverage do not                     (1) Fire, lightning, explosion, windstorm or
      increase or reduce the coverage provided                          hail, riot or civil commotion, or
      under Paragraph F.2. (Water Damage, Other                         vandalism.
      Liquids, Powder Or Molten Material Damage)
                                                                    (2) Vehicle collision, upset or overturn.
      of this Causes Of Loss form or under the
                                                                        Collision means accidental contact of
      Additional Coverage, Collapse.
                                                                        your vehicle with another vehicle or
   6. The following, 6.a. or 6.b., applies only if                      object. It does not mean your vehicles
      Business Income and/or Extra Expense                              contact with the roadbed.
      Coverage applies to the described premises
                                                                    (3) Theft of an entire bale, case or package
      and only if the "suspension" of "operations"
                                                                        by forced entry into a securely locked
      satisfies all terms and conditions of the
                                                                        body or compartment of the vehicle.
      applicable Business Income and/or Extra
                                                                        There must be visible marks of the
      Expense Coverage Form:
                                                                        forced entry.
      a. If the loss which resulted in "fungus, wet or
                                                                 c. The most we will pay for loss or damage
         dry rot or bacteria does not in itself
                                                                    under this Extension is $5,000.
         necessitate a "suspension" of "operations,
         but such "suspension" is necessary due to               This Coverage Extension is additional
         loss or damage to property caused by                    insurance.    The     Additional     Condition,
         "fungus, wet or dry rot or bacteria, then our           Coinsurance, does not apply to this Extension.
         payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
         Extra Expense is limited to the amount of               Molten Material Damage
         loss and/or expense sustained in a period
                                                                 If loss or damage caused by or resulting from
         of not more than 30 days. The days need
                                                                 covered water or other liquid, powder or molten
         not be consecutive.
                                                                 material damage loss occurs, we will also pay
      b. If a covered "suspension" of "operations"               the cost to tear out and replace any part of the
         was caused by loss or damage other than                 building or structure to repair damage to the
         "fungus, wet or dry rot or bacteria but                 system or appliance from which the water or
         remediation of "fungus, wet or dry rot or               other substance escapes. This Coverage
         bacteria prolongs the "period of restoration,           Extension does not increase the Limit of
         we will pay for loss and/or expense                     Insurance.
         sustained during the delay (regardless of
                                                              3. Glass
         when such a delay occurs during the
         "period of restoration), but such coverage              a. We will pay for expenses incurred to put up
         is limited to 30 days. The days need not be                temporary plates or board up openings if
         consecutive.                                               repair or replacement of damaged glass is
                                                                    delayed.




 CP10301012                          © Insurance Services Office, Inc., 2011                      Page 9 oflO
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 96 of 104




       b. We will pay for expenses incurred to                     c. Water damage means
          remove or replace obstructions when                         (1) Accidental discharge or leakage of water
          repairing or replacing glass that is part of a                  or steam as the direct result of the
          building. This does not include removing or                     breaking apart or cracking of a
          replacing window displays.                                      plumbing, heating, air conditioning or
       This Coverage Extension F.3.          does not                     other system or appliance (other than a
       increase the Limit of Insurance.                                   sump system including its related
 G. Definitions                                                           equipment and parts), that is located on
                                                                          the described premises and contains
       "Fungus" means any type or form of fungus,                         water or steam; and
       including mold or mildew, and any mycotoxins,
       spores, scents or by-products produced or                      (2) Accidental discharge or leakage of water
       released by fungi.                                                 or waterborne material as the direct
                                                                          result of the breaking apart or cracking
       "Specified causes of loss" means the following:                    of a water or sewer pipe that is located
       fire; lightning; explosion; windstorm or hail;                     off the described premises and is part of
       smoke; aircraft or vehicles; riot or civil                         a municipal potable water supply system
       commotion; vandalism; leakage from                                 or municipal sanitary sewer system, if
       fire-extinguishing equipment; sinkhole collapse;                   the breakage or cracking is caused by
       volcanic action; falling objects; weight of snow,                  wear and tear.
       ice or sleet; water damage.
                                                                      But water damage does not include loss or
       a. Sinkhole collapse means the sudden                          damage otherwise excluded under the
          sinking or collapse of land into underground                terms of the Water Exclusion. Therefore, for
          empty spaces created by the action of                       example, there is no coverage under this
          water on limestone or dolomite. This cause                  policy in the situation in which discharge or
          of loss does not include:                                   leakage of water results from the breaking
         (1) The cost of filling sinkholes; or                        apart or cracking of a pipe which was
                                                                      caused by or related to weather-induced
         (2) Sinking or collapse of land into
                                                                      flooding, even if wear and tear
             man-made underground cavities.
                                                                      contributed to the breakage or cracking. As
       b. Falling objects does not include loss or                    another example, and also in accordance
          damage to:                                                  with the terms of the Water Exclusion, there
         (1) Personal property in the open; or                        is no coverage for loss or damage caused
                                                                      by or related to weather-induced flooding
         (2) The interior of a building or structure, or
                                                                      which follows or is exacerbated by pipe
             property inside a building or structure,
                                                                      breakage or cracking attributable to wear
             unless the roof or an outside wall of the
                                                                      and tear.
             building or structure is first damaged by
             a falling object.                                        To the extent that accidental discharge or
                                                                      leakage of water falls within the criteria set
                                                                      forth in c.(1) or c.(2) of this definition of
                                                                      "specified causes of loss," such water is not
                                                                      subject to the provisions of the Water
                                                                      Exclusion which preclude coverage for
                                                                      surface water or water under the surface of
                                                                      the ground.




 Page lOoflO                           © Insurance Services Office, Inc., 2011                     CP10301012
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 97 of 104




                        EXHIBIT B
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 98 of 104




                                               March 23, 2020



    VIA ELECTRONIC MAIL:
    Property. claims(aspenspecialty.com

    Aspen Specialty Insurance Company
    do Aspen Specialty Insurance Management Company
    Claims Department
    125 Summer Street
    Boston, MA 02110

        Re: NOTICE OF CLAIM
             Cafe La Trova LLC I Insurance Policy No. AB7812920

    To Whom it May Concern:

           This law firm represents Café La Trova LLC ("Café La Trova") in connection with this
    matter. Please direct all future communications concerning this matter to the attention of the
    undersigned.

            Café La Trova is a restaurant located at 971 SW 81h Street, Miami, FL 33130 (the
    "Property"). Commencing on or about March 15, 2020, Café La Trova was subject to a business
    interruption, loss of service, and loss of use of the Property as a result of the Coronavirus (COVID-
    19). Further, the City of Miami issued an order mandating that all Dine-in Restaurants and Bars
    (which includes Café La Trova) be closed effective as of March 17, 2020 at 11:59pm, and on or
    about March 19, 2019, Miami-Dade County issued a similar order (attached hereto). As a direct
    and proximate result of the foregoing, Café La Trova has lost complete use of the Property and
    will continue to do so for the foreseeable future.

            Accordingly, Café La Trova hereby provides notice of a claim under all applicable
    provisions of the Aspen Specialty Insurance Company Insurance Policy No. AB7812920 (the
    "Policy"), as it relates to, inter a/ia, our loss of use of the Property, business interruption, property
    damage, loss of income, loss of perishable goods, and service interruption.

           We look forward to working with you to amicably and expeditiously resolve this claim. If
    you require any additional information or wish to discuss this matter further, please do not hesitate
    to contact my office.
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 99 of 104
    Aspen Specialty Insurance Company
    March 23, 2020
    Page 2


            This letter expressly reserves and does not waive all of Café La Trova's rights and
    positions without limitation.

                                              Very truly yours,

                                              /5/ Mason Pertnoy
                                              MASON A. PERTNOY


    CC:

    Mr. Brian Traino
    Risk Strategies Company
    3250 N 29th Ave
    Hollywood, FL 33020
    btraino(risk-strateqies.com

    Nancy Howze
    Risk Strategies Company
    3250 N 291h Ave
    Hollywood, FL 33020
    nhowze(risk-strateqies. com




                                        SoLowsKY & ALLEN, P.L.
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 100 of
                                     104




                                  MIAM
                                   ITi

                     MIAMI-DADE COUNTY EMERGENCY ORDER 07-20

   WHEREAS, Section 252.3 8(3)(a), Florida Statutes, gives political subdivisions the authority to
   declare and enact a State of Local Emergency for a period of up to seven days, thereby waiving
   the procedures and formalities otherwise required of the political subdivision by law; and

   WHEREAS, on March 1, 2020, the Governor of Florida issued Executive Order Number 20-51,
   directing the State Health Officer and Surgeon General to declare a Public Health Emergency due
   to the discovery of COVID- 19/novel Coronavirus in Florida; and

   WHEREAS, on March 9, 2020, the Governor of Florida issued Executive Order Number 20-52,
   declaring a State of Emergency for the state of Florida related to C OVID- 19/novel Coronavirus;
   and

   WHEREAS, on March 12, 2020, the County Mayor declared a State of Emergency for all of
   Miami-Dade County; and

   WHEREAS, COVID-19/novel Coronavirus poses a health risk to Miami-Dade County residents,
   particularly elderly residents and those who are immunosuppressed or otherwise have high-risk
   medical conditions; and

   WHEREAS, minimization of contact is necessary to avoid risk of COVID-19 infection for the
   residents of the County; and

   WHEREAS, the Centers for Disease Control (CDC) has issued guidance entitled "15 Days to Slow
   the Spread," encouraging social distancing and maintaining a 6 foot separation between residents
   to slow the spread of infection and that events with more than ten attendees either be cancelled or
   held virtually; and

   WHEREAS, the CDC guidelines are based upon the amount of community spread within a
   community and become more stringent where there is minimal to moderate or substantial
   community spread; and

   WHEREAS, section 8B-7(2)(f) of the Code authorizes the County Mayor to order the closure of
   any commercial establishment; and




                                              Page 1 of 5
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 101 of
                                          104
                 Miami-Dade County Declaration of Local State of Emergency


   WHEREAS, sections 8B-7(2)(e) and (o) of the Code authorize the County Mayor to limit the
   movement of persons inside Miami-Dade County in order to safeguard life and health,

   THEREFORE, as County Mayor of Miami-Dade County, I hereby order:

          All non-essential retail and commercial establishments are ordered closed.

   2.     Essential retail and commercial businesses, which may remain open, are:

           a.     Healthcare providers, including, but not limited to, hospitals, doctors' and dentists'
   offices, urgent care centers, clinics, rehabilitation facilities, physical therapists, mental health
   professionals, psychiatrists, therapists, and pharmacies;

          b.       Grocery stores, farmers' markets, farm and produce stands, supermarkets, food
   banks, convenience stores, and other establishments engaged in the retail sale of canned food, dry
   goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and poultry, and any other
   household consumer products (such as cleaning and personal care products). This authorization
   includes stores that sell groceries and also sell other non-grocery products, and products necessary
   to maintaining the safety, sanitation, and essential operations of residences;

          C.      Food cultivation, including farming, livestock, and fishing;

          d.     Businesses that provide food, shelter, social services, and other necessities of life
   for economically disadvantaged or otherwise needy individuals;

          e.      Newspapers, television, radio, and other media services;

          f.      Gas stations and auto-supply, auto-repair, and related facilities;

          g.      Banks and related financial institutions;

          h.      Hardware stores;

           i.      Contractors and other tradesmen, appliance repair personnel, exterminators, and
   other service providers who provide services that are necessary to maintaining the safety,
   sanitation, and essential operation of residences and other structures;

                  Businesses providing mailing and shipping services, including post office boxes;

            k.     Private colleges, trade schools, and technical colleges, but only as needed to
   facilitate online or distance learning;

          1.      Laundromats, dry cleaners, and laundry service providers;

           in.    Restaurants and other facilities that prepare and serve food, but subject to the
   limitations and requirements of Emergency Order 3-20. Schools and other entities that typically

                                               Page 2 of 5
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 102 of
                                          104
                 Miami-Dade County Declaration of Local State of Emergency


   provide free food services to students or members of the public may continue to do so on the
   condition that the food is provided to students or members of the public on a pick-up and takeaway
   basis only. Schools and other entities that provide food services under this exemption shall not
   permit the food to be eaten at the site where it is provided, or at any other gathering site;

          n.      Businesses that supply office products needed for people to work from home;

          o.      Businesses that supply other essential businesses with the support or supplies
   necessary to operate, and which do not interact with the general public;

          P.      Businesses that ship or deliver groceries, food, goods, or services directly to
   residences;

          q.      Airlines, taxis, and other private transportation providers providing transportation
   services via automobile, truck, bus, or train;

          r.      Home-based care for seniors, adults, or children;

          S.       Assisted living facilities, nursing homes, and adult day care centers, and senior
   residential facilities;

          t.       Professional services, such as legal or accounting services, when necessary to
   assist in compliance with legally mandated activities;

          U.      Landscape and pool care businesses, including residential landscape and pool care
   services;

          V.     Childcare facilities providing services that enable employees exempted in this
   Order to work as permitted. To the extent possible, childcare facilities should operate under the
   following mandatory conditions:
                 1.Childcare must be carried out in stable groups of 10 or fewer (inclusive of
                    childcare providers for the group).
                 2. Children and child care providers shall not change from one group to another.
                 3. If more than one group of children is cared for at one facility, each group shall
                    be in a separate room. Groups shall not mix or interact with each other.

          W.     Businesses operating at any airport, seaport, or other government facility, including
   parks and government offices;

           X.     Pet supply stores;

          Y.      Logistics providers, including warehouses, trucking, consolidators, fumigators, and
   handlers;

          Z.      Telecommunications providers, including sales of computer or telecommunications
   devices and the provision of home telecommunications;


                                               Page 3 of 5
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 103 of
                                           104
                 Miami-Dade County Declaration of Local State of Emergency



          aa.     Provision of propane or natural gas;

          bb.      Office space and administrative support necessary to perform any of the above-
  listed activities;

          CC.     Open construction sites, irrespective of the type of building;

          dd.     Architectural, engineering, or land surveying services;

          ee.     Factories, manufacturing facilities, bottling plants, or other industrial uses;

          if.     Waste management services, including collection and disposal of waste; and

          gg.    Any business that is interacting with customers solely through electronic or
   telephonic means, and delivering products via mailing, shipping, or delivery services

   3.       This order does not affect or limit the operations of Miami-Dade County, any public utility,
   any municipality, the Miami-Dade County School District, or any State or Federal office or
   facility, except that such entities shall abide by the restrictions of any County, Municipal, State or
   Federal emergency order, as applicable.

   4.     This order does not limit the number of persons who may be physically present performing
   services at any location where an essential business is being conducted except as expressly set
   forth herein or otherwise governed by any State or Federal order or regulation. Employers and
   employees are urged, but are not required, to practice social distancing, such as keeping six feet
   between persons and limiting group size to less than ten people.

   5.       This order does not limit the number of persons who may be physically present at any
   religious service. Persons attending religious services are urged, but are not required, to practice
   social distancing, such as keeping six feet between persons and limiting group size to less than ten
   people.

   6.     The County Mayor may amend the provisions of paragraph 2, 3, and 4 by written notice to
   the County Clerk.

   7.     The provisions of this order shall serve as minimum standards. Municipalities may impose
   more stringent standards within their jurisdictions.

   8.      This order shall expire upon the expiration of the existing Miami-Dade County State of
   Local Emergency, except that if such State of Local Emergency is extended, this order shall also
   be deemed to extend for the duration of such extension. This order may be cancelled earlier by
   action of the County Mayor.

   9.      This order shall be effective as of 9:00 p.m., March 19, 2020.



                                                Page 4 of 5
Case 1:20-cv-22055-CMA Document 1-2 Entered on FLSD Docket 05/15/2020 Page 104 of
                                          104
                 Miami-Dade County Declaration of Local State of Emergency

   9.     This order shall be effective as of 9:00 p.m., March 19, 2020.

   10. This order shall be provided to all appropriate media consistent with the requirements of
   section 8B-7(2)(n) of the Code of Miami-Dade County.

   Enacted:
   Signed:_


                                                  0E       Mr, ON-0   ~
                         Witness:

   Cancelled:
   Signed:
                         COUNTY MAYOR

                         Date:                         Time::

                         Witness:




                                             Page 5 of 5
